Exhibit 10.1

EXECUTION COPY

 

--------------------------------------------------------------------------------

INVESTMENT AGREEMENT

dated as of December 10, 2007

between

MBIA INC.

and

WARBURG PINCUS PRIVATE EQUITY X, L.P.

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page Recitals    1 ARTICLE I    Purchase; Closings    1.1    Purchase    1
1.2    Closings    1 ARTICLE II    Representations and Warranties    2.1   
Disclosure    5 2.2    Representations and Warranties of the Company    6 2.3   
Representations and Warranties of the Investor    22 ARTICLE III    Covenants   
3.1    Filings; Other Actions    24 3.2    Expenses    25 3.3    Access,
Information and Confidentiality    26 3.4    Opinion    26 3.5    Conduct of the
Business    26 3.6    Management Investment    27 ARTICLE IV    Additional
Agreements    4.1    Standstill Agreement; No Rights Agreement    27 4.2   
Transfer Restrictions    29 4.3    Gross-Up Rights    31 4.4    Governance
Matters    33 4.5    Legend    34 4.6    Reservation for Issuance    35 4.7   
Certain Transactions    35 4.8    Extension Periods    35 4.9    Indemnity    35
4.10    Rights Offering    37 4.11    Exchange Listing    38 4.12   
Registration Rights    38

 

-i-



--------------------------------------------------------------------------------

ARTICLE V    Termination    5.1    Termination    48 5.2    Effects of
Termination    49 ARTICLE V    Miscellaneous    6.1    Survival    49 6.2   
Amendment    49 6.3    Waivers    49 6.4    Counterparts and Facsimile    50 6.5
   Governing Law    50 6.6    WAIVER OF JURY TRIAL    50 6.7    Notices    50
6.8    Entire Agreement, Etc.    51 6.9    Other Definitions    51 6.10   
Captions    52 6.11    Severability    52 6.12    No Third Party Beneficiaries
   52 6.13    Time of Essence    53 6.14    Certain Adjustments    53 6.15   
Public Announcements    53

 

-ii-



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

Exhibit A:    Warrant Certificate Exhibit B:    B-Warrant Certificate Exhibit C:
   Voting Trust Agreement

 

-iii-



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

Term

  

Location of

Definition

Affiliate

   6.9(b)

Agreement

   Preamble

B-Warrant

   Recitals

B-Warrant Certificate

   Recitals

Benefit Plan

   2.2(p)(1)

Board of Directors

   2.2(d)(1)

Board Representatives

   4.4(a)

Business Combination

   4.1(d)(3)

business day

   6.9(f)

CERCLA

   2.2(u)

Change in Control

   4.1(d)

Closing

   1.2(a)(1)

Closing Date

   1.2(a)(1)

Code

   2.2(p)(3)

Common Stock/Common Shares

   Recitals

Company

   Preamble

Company Financial Statements

   2.2(f)(1)

Company Insurance Subsidiaries

   2.2(b)

Company Preferred Stock

   2.2(c)

Company Reports

   2.2(g)(1)

Company Significant Agreement

   2.2(k)

Company Stock Option

   2.2(c)

Company Subsidiary/Company Subsidiaries

   2.2(b)

Company 10-K

   2.2(f)(1)

control/controlled by/under control with

   6.9(b)

Demand Registration

   4.13(a)(1)

Disclosure Schedule

   2.1(a)

ERISA

   2.2(p)(1)

ERISA Affiliate

   2.2(p)(7)

Exchange Act

   2.2(g)

Extension Period

   4.8

Governmental Entities

   2.2(d)

Gross-Up Entity

   4.3(a)

herein/hereof/hereunder

   6.9(e)

Holdback Period

   4.12(g)

Holder’s Counsel

   4.12(d)(2)

HSR Act

   1.2(a)(3)(A)(i)

including/includes/included/include

   6.9(d)

Incumbent Directors

   4.1(d)(1)

Indemnified Parties

   4.9(c)

Indemnifying Party

   4.9(c)

 

-iv-



--------------------------------------------------------------------------------

Information    3.3(b) Insurance Regulatory Approvals    1.2(a)(2) Insurance
Subsidiary Annual Statements    2.2(f)(2) Intellectual Property    2.2(x)
Investor    Preamble IRS    2.2(i) Losses    4.9(a) Material Adverse Effect   
2.1(b) Multiemployer Plan    2.2(p)(7) Multiple Employer Plan    2.2(p)(7) New
Security    4.3(a) Non-Qualifying Transaction    4.1(d)(3) or    6.9(c) Parent
Corporation    4.1(d)(3) PBGC    2.2(p)(6) person    6.9(g) Piggyback
Registration    4.12(b)(1) Previously Disclosed    2.1(c) Qualified Plans   
2.2(p)(3) Qualifying Ownership Interest    3.3(a) Rating Agencies    2.2(y)
Registrable Securities    4.12(a)(1) Registration Expenses    4.12(d)(1)
Registration Request    4.12(a)(1) Registration Statement    4.12(a)(1)
Regulators    2.2(b) Rights Offering Closing    1.2(b)(1) Rights Offering
Closing Date    1.2(b)(1) Rights Offering    4.10(a) SAP    2.2(f)(2) SEC   
2.2(f)(1) Section 16(b) Period    4.8 Securities    Recitals Securities Act   
2.2(g)(1) Short-Form Registration    4.12(a)(3) Shortfall Amount    4.10(b)(1)
Special Registration    4.12(b)(1) subsidiary    6.9(a) Surviving Corporation   
4.1(d)(3) Tax/Taxes    2.2(i) Threshold Amount    4.9(e) Transaction Documents
   Recitals Transfer    4.2(a) Voting Securities    4.1(d)(2) Voting Trust
Agreement    1.2(a)(2) Warrant    Recitals

 

-v-



--------------------------------------------------------------------------------

Warrants    Recitals Warrant Certificate    Recitals Warrant Certificates   
Recitals

 

-vi-



--------------------------------------------------------------------------------

INVESTMENT AGREEMENT, dated as of December 10, 2007 (this “Agreement”), between
MBIA Inc., a Connecticut corporation (the “Company”), and Warburg Pincus Private
Equity X, L.P., a Delaware limited partnership (the “Investor”).

RECITALS:

A. The Investment. The Company intends to sell to the Investor, and the Investor
intends to purchase from the Company, as an investment in the Company, the
securities as described herein. The securities to be purchased at the Closing
(as defined below) are:

(1) shares of Common Stock, par value $1.00 per share, of the Company (the
“Common Stock” or “Common Shares”);

(2) warrant (the “Warrant”) to purchase shares of Common Stock; and

(3) warrant (the “B-Warrant,” together with the Warrant, the “Warrants”)
exercisable for certain consideration set forth therein.

B. The Securities. The term “Securities” refers collectively to (1) the shares
of Common Stock and the Warrants purchased under this Agreement, and (2) any
securities (including shares of Common Stock into which any of the foregoing are
converted, exchanged or exercised in accordance with the terms thereof and of
this Agreement). When purchased, the Warrant will be evidenced by a certificate
substantially in the form attached as Exhibit A (the “Warrant Certificate”).
When purchased, the B-Warrant will be evidenced by a certificate substantially
in the form attached as Exhibit B (the “B-Warrant Certificate,” together with
the Warrant Certificate, the “Warrant Certificates”).

C. Transaction Documents. The term “Transaction Documents” refers collectively
to this Agreement, the Warrant Certificates and the Voting Trust Agreement (as
defined below).

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:

ARTICLE I

Purchase; Closings

1.1 Purchase. On the terms and subject to the conditions set forth herein, the
Investor will purchase from the Company, and the Company will sell to the
Investor the Securities as set forth in Section 1.2.

1.2 Closings. The transactions contemplated hereby will occur over one or two
closings. The shares of Common Stock and the Warrants to be issued pursuant to
this Agreement will have been duly authorized by all necessary corporate action.
The shares of Common Stock and the Warrants will be validly issued, fully paid
and nonassessable, will not



--------------------------------------------------------------------------------

subject the holders thereof to personal liability and will not be subject to
preemptive rights of any other stockholder of the Company. Not less than
16,129,032 shares of Common Stock shall be duly reserved for issuance upon the
conversion of the Warrants. When issued upon the conversion of the Warrants,
such shares of Common Stock will be validly issued, fully paid and
nonassessable, will not subject the holders thereof to personal liability and
will not be subject to preemptive rights of any other stockholder of the
Company.

(a) Closing.

(1) Subject to the satisfaction or waiver of the conditions set forth in this
Agreement, the closing (the “Closing”) shall occur as promptly as practicable
but in no event later than the third business day after the satisfaction or
waiver (by the party entitled to grant such waiver) of the conditions set forth
in this Agreement to the Closing (other than those conditions that by their
nature are to be satisfied at the Closing, but subject to fulfillment of those
conditions), at the offices of Wachtell, Lipton, Rosen & Katz located at 51 West
52nd Street, New York, New York 10019 or such other location as agreed by the
parties. The date of the Closing is referred to as the “Closing Date.”

(2) Subject to the satisfaction or waiver of the conditions to the Closing in
Section 1.2(a)(3), at the Closing, the Company will deliver to the Investor
(A) certificates representing 16,129,032 shares of Common Stock, one or more
certificates representing the Warrant exercisable to purchase 8,698,920 shares
of Common Stock, and one or more certificates representing the B-Warrant, upon
obtaining certain approvals, exercisable to purchase 7,430,112 shares of Common
Stock against (B) payment therefor by wire transfer of immediately available
United States funds to a bank account designated by the Company for an aggregate
purchase price of $500,000,000; provided that, up to 9,949,622 shares of Common
Stock may be placed into a voting trust pursuant to a voting trust agreement
substantially in the form attached to this Agreement as Exhibit C (the “Voting
Trust Agreement”) (subject to such changes as may be occasioned by discussions
with relevant regulators and as may be mutually agreeable to the parties) (for
the avoidance of doubt, for purposes of this Agreement, the Investor shall be
considered the beneficial owner of any such Securities placed into the voting
trust), until the receipt of the Previously Disclosed regulatory approvals set
forth on Schedule 1.2(a)(2) (the “Insurance Regulatory Approvals”); provided,
further, that at the Investor’s option, prior to the Closing, the Investor may
designate that part of the Warrant be purchased as B-Warrant (to the extent
reasonably necessary for regulatory purposes). The parties shall agree within
120 days of the date of this Agreement upon the allocation of the aggregate
purchase price between the aggregate shares of Common Stock and the aggregate
Warrants; provided that if the parties shall not agree to an allocation within
such 120 day period, the Company and the Investor shall select an independent
third party expert in such matters to determine the allocation, and such
determination shall be binding. The parties agree to take no position
inconsistent with such allocation for Tax or accounting purposes, except as
required by a determination as defined in Section 1313(a) of the Code.

 

-2-



--------------------------------------------------------------------------------

(3) Closing Conditions. (A) The respective obligation of each of the Investor
and the Company to consummate the Closing is subject to the fulfillment or
written waiver by the Investor and the Company prior to the Closing of the
following conditions:

(i) all approvals and authorizations of, filings and registrations with, and
notifications to, or expiration or termination of any applicable waiting period,
under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (“HSR Act”) or
competition or merger control laws of other jurisdictions, required to
consummate the Closing shall have been obtained or made and shall be in full
force and effect;

(ii) no provision of any applicable law or regulation and no judgment,
injunction, order or decree shall prohibit the Closing or shall prohibit or
restrict the Investor or its Affiliates from owning or voting any Securities
(other than such Securities as may be held in the voting trust while held in
such trust) and no lawsuit has been commenced by a Governmental Entity seeking
to effect any of the foregoing;

(iii) all Insurance Regulatory Approvals required to consummate the Closing
shall have been obtained or made and shall be in full force and effect, or the
Investor and the Company shall have entered into mutually agreed alternative
arrangements (such as the delivery of Securities into a voting trust) permitting
the Closing to occur pending receipt of Insurance Regulatory Approvals; and

(iv) the shares of Common Stock to be issued in the Closing pursuant to this
Agreement and the shares of Common Stock reserved for issuance pursuant to the
conversion of the Warrants (in the case of the B-Warrant, following the approval
of the stockholders pursuant to Section 3.1(b)) shall have been authorized for
listing on the New York Stock Exchange or such other market on which the Common
Stock is then listed or quoted, subject to official notice of issuance.

(B) The obligation of the Investor to consummate the Closing is also subject to
the fulfillment or written waiver prior to the Closing of each of the following
conditions:

(i) the Board of Directors shall have amended the Company’s by-laws in
accordance with Section 8.01 of the Company’s by-laws to permit the expansion of
the Board of Directors contemplated by Section 4.4(a);

(ii) the Company shall have taken the actions set forth on Schedule
1.2(a)(3)(B)(ii); and

(iii) the Company has performed in all material respects all obligations
required to be performed by it at or prior to Closing under Section 3.1, 3.2,
3.3(a), 3.5 (other than Section 3.5(b)), 4.1(b), 4.4(a) and 4.7 of this
Agreement.

(C) The obligation of the Company to consummate the Closing is also subject to
the fulfillment or written waiver prior to the Closing of the following
condition: the Investor has performed in all material respects all obligations
required to be performed by it at or prior to Closing under Sections 3.1 and 3.3
of this Agreement.

 

-3-



--------------------------------------------------------------------------------

(b) Rights Offering Closing.

(1) If the Investor shall purchase any shares of Common Stock in the Rights
Offering pursuant to Section 4.10, then, the closing (the “Rights Offering
Closing”) shall occur, subject to the satisfaction or waiver (by the party
entitled to grant such waiver) of the conditions set forth in this Agreement to
the Rights Offering Closing (other than those conditions that by their nature
are to be satisfied at the Rights Offering Closing, but subject to fulfillment
of those conditions), at the offices of Wachtell, Lipton, Rosen & Katz located
at 51 West 52nd Street, New York, New York 10019 or such other location as
agreed by the parties. The date of the Rights Offering Closing (if it shall
occur) is referred to as the “Rights Offering Closing Date.”

(2) Subject to Section 4.10 and subject to the satisfaction or waiver of the
conditions to the Rights Offering Closing in Section 1.2(b)(3), if there shall
occur a Rights Offering Closing, the Company will deliver to the Investor
(A) certificates representing a number of shares of Common Stock determined in
accordance with Section 4.10, against (B) payment therefor by wire transfer of
immediately available United States funds to a bank account designated by the
Company the amount determined in Section 4.10.

(3) Rights Offering Closing Conditions. (A) The respective obligation of each of
the Investor and the Company to consummate the Rights Offering Closing is
subject to the fulfillment or written waiver by the Investor and the Company
prior to the Rights Offering Closing of the following conditions:

(i) all approvals and authorizations of, filings and registrations with, and
notifications to, or expiration or termination of any applicable waiting period,
under the HSR Act or competition or merger control laws of other jurisdictions,
required to consummate the Closing shall have been obtained or made and shall be
in full force and effect;

(ii) no provision of any applicable law or regulation and no judgment,
injunction, order or decree shall prohibit the Rights Offering Closing or shall
prohibit or restrict Investor or its Affiliates from owning or voting any
Securities (other than such Securities as may be held in the voting trust while
held in such trust) and no lawsuit has been commenced by a Governmental Entity
seeking to effect any of the foregoing;

(iii) all Insurance Regulatory Approvals required to consummate the Rights
Offering Closing shall have been obtained or made and shall be in full force and
effect, or the Investor and the Company shall have entered into mutually agreed
alternative arrangements (such as the delivery of Securities into a voting
trust) permitting the Rights Offering Closing to occur pending receipt of
Insurance Regulatory Approvals; and

 

-4-



--------------------------------------------------------------------------------

(iv) the shares of Common Stock to be issued in the Rights Offering Closing
pursuant to this Agreement shall have been authorized for listing on the New
York Stock Exchange or such other market on which the Common Stock is then
listed or quoted, subject to official notice of issuance.

(C) The obligation of the Investor to consummate the Rights Offering Closing is
also subject to the fulfillment or written waiver prior to the Rights Offering
Closing of the following condition: the Company has performed in all material
respects all obligations required to be performed by it at or prior to the
Rights Offering Closing under Section 3.1, 3.2, 3.3(a), 3.5, 4.1(b), 4.3,
4.4(a), 4.7 and 4.10 of this Agreement.

ARTICLE II

Representations and Warranties

2.1 Disclosure. (a) On or prior to the date hereof, each of the Company and the
Investor delivered to the other a schedule (“Disclosure Schedule”) setting
forth, among other things, items the disclosure of which is necessary or
appropriate either in response to an express disclosure requirement contained in
a provision hereof or as an exception to one or more representations or
warranties contained in Section 2.2 with respect to the Company, or in
Section 2.3 with respect to the Investor, or to one or more of its covenants
contained in Article III.

(b) “Material Adverse Effect” means, with respect to the Investor, only clause
(2) that follows, or, with respect to the Company, both clauses (1) and (2) that
follow, any circumstance, event, change, development or effect that,
individually or in the aggregate (1) is or would reasonably be expected to be
material and adverse to the financial position, results of operations, business,
assets or liabilities, properties, results of operations or condition (financial
or otherwise) of the Company and its Subsidiaries taken as a whole,
respectively, or (2) would or would reasonably be expected to materially impair
the ability of either the Investor or the Company, respectively, to perform its
obligations under this Agreement or otherwise materially threaten or materially
impede the consummation of the Closing (or, if being measured following the
Closing, the Rights Offering Closing) and the other transactions contemplated by
this Agreement; provided, however, that Material Adverse Effect, under clause
(1), shall not be deemed to include the impact of (A) changes, after the date of
this Agreement, in generally accepted accounting principles, (B) changes, after
the date of this Agreement, in laws of general applicability or (C) general
changes in the economy or the industries in which the Company and its
Subsidiaries operate, in each case to the extent that such circumstances,
events, changes, developments or effects described in the foregoing clauses
(A) through (C) do not have a disproportionate effect on the Company and its
subsidiaries, taken as a whole (relative to other industry participants).

(c) “Previously Disclosed” with regard to (1) a party means information set
forth on its Disclosure Schedule corresponding to the provision of this
Agreement to which such information relates; provided that information which, on
its face, reasonably should indicate to the reader that it relates to another
provision of this Agreement shall also be deemed to be Previously Disclosed with
respect to such other provision and (2) the Company means

 

-5-



--------------------------------------------------------------------------------

information publicly disclosed by the Company in the Company Reports filed by it
with or furnished to the SEC and publicly available prior to the date hereof
(excluding any risk factor disclosures contained in such documents under the
heading “Risk Factors” and any disclosure of risks included in any
“forward-looking statements” disclaimer or other statements that are similarly
non-specific and are predictive or forward-looking in nature).

2.2 Representations and Warranties of the Company. Except as Previously
Disclosed, the Company represents and warrants to the Investor that:

(a) Organization and Authority. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of
Connecticut, is duly qualified to do business and is in good standing in all
jurisdictions where its ownership or leasing of property or the conduct of its
business requires it to be so qualified and failure to be so qualified would
have a Material Adverse Effect on the Company and has corporate power and
authority to own its properties and assets and to carry on its business as it is
now being conducted. The Company has furnished to the Investor true, correct and
complete copies of the Company’s certificate of incorporation and by-laws as
amended through the date of this Agreement.

(b) Company’s Subsidiaries. The Company has Previously Disclosed a true,
complete and correct list of all of its subsidiaries as of the date of this
Agreement (individually a “Company Subsidiary” and collectively the “Company
Subsidiaries”), all shares of the outstanding capital stock of each of which are
owned directly or indirectly by the Company, except for qualifying shares. The
Company conducts its insurance operations through the Previously Disclosed
Company Subsidiaries (the “Company Insurance Subsidiaries”), and has Previously
Disclosed the states or jurisdictions where such Company Insurance Subsidiaries
are domiciled or “commercially domiciled” for insurance regulatory purposes and
such other states where the transactions contemplated by this Agreement will
require the parties to obtain “change in control” approvals from any federal,
state, local or foreign regulatory authorities of any kind (the “Regulators”).
No equity security of any Company Subsidiary is or may be required to be issued
by reason of any option, warrant, scrip, preemptive right, right to subscribe
to, gross-up right, call or commitment of any character whatsoever relating to,
or security or right convertible into, shares of any capital stock of such
Company Subsidiary, and there are no contracts, commitments, understandings or
arrangements by which any Company Subsidiary is bound to issue additional shares
of its capital stock, or any option, warrant or right to purchase or acquire any
additional shares of its capital stock. All of such shares so owned by the
Company are fully paid and nonassessable and are owned by it free and clear of
any lien, claim, charge, option, encumbrance or agreement with respect thereto.
Each Company Subsidiary is an entity duly organized, validly existing, duly
qualified to do business and in good standing under the laws of its jurisdiction
of incorporation, and has corporate or other appropriate organizational power
and authority to own or lease its properties and assets and to carry on its
business as it is now being conducted, in each case except as would not
reasonably be expected to have a Material Adverse Effect on the Company. Except
in respect of the Company Subsidiaries, the Company does not own beneficially,
directly or indirectly, more than 5% of any class of equity securities or
similar interests of any corporation, bank, business trust, association or
similar organization, and is not, directly or indirectly, a partner in any
partnership or party to any joint venture.

 

-6-



--------------------------------------------------------------------------------

(c) Capitalization. The authorized capital stock of the Company consists of
(1) 10,000,000 shares of preferred stock, par value $1.00 per share (the
“Company Preferred Stock”), of which no shares were outstanding as of the date
of this Agreement, and (2) 400,000,000 shares of Common Stock, of which
125,393,699 shares were outstanding as of the date of this Agreement. As of the
date of this Agreement, there are outstanding options (each, a “Company Stock
Option”) to purchase an aggregate of 6,958,824 shares of Common Stock under the
Benefit Plans. The maximum number of shares of Common Stock that would be
outstanding as of the Closing Date if all options, warrants, conversion rights
and other rights with respect thereto (excluding those to be issued to the
Investor pursuant to this Agreement) were exercised is not more than
132,352,523. All of the outstanding shares of capital stock of the Company have
been duly and validly authorized and issued and are fully paid and
nonassessable. Except (1) as Previously Disclosed, (2) for the rights granted
pursuant to the Transaction Documents or (3) under or pursuant to the Benefit
Plans, as of the date of this Agreement there are no outstanding options,
warrants, scripts, preemptive rights, subscriptions, contracts, contract, call
or commitment, conversion privileges, calls, or other rights obligating the
Company or any Company Subsidiary to issue, sell or otherwise dispose of, or to
purchase, redeem or otherwise acquire, any shares of capital stock of the
Company or any Company Subsidiary. The Company has Previously Disclosed all
shares of Company capital stock that have been purchased, redeemed or otherwise
acquired, directly or indirectly, by the Company or any Company Subsidiary since
December 31, 2006 and all dividends or other distributions have been declared,
set aside, made or paid to the stockholders of the Company since that date.

(d) Authorization. (1) The Company has the corporate power and authority to
enter into the Transaction Documents and to carry out its obligations hereunder
and thereunder. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation of the transactions contemplated
hereby and thereby have been duly authorized by the board of directors of the
Company (the “Board of Directors”). Subject to such approvals of all
governmental or regulatory federal, state, local and foreign authorities,
agencies, courts, commissions or other entities, including stock exchanges and
other self-regulatory organizations (collectively, “Governmental Entities”), as
may be required by statute or regulation, the Transaction Documents are valid
and binding obligations of the Company enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, moratorium, reorganizations or similar laws
affecting creditors generally or by general equitable principles (whether
applied in equity or at law). Except with respect to the stockholder approval
necessary to permit the B-Warrant to be exercised for Common Stock, no
stockholder vote of the Company is required to consummate the transactions
contemplated hereby.

(2) Neither the execution, delivery and performance by the Company of the
Transaction Documents, nor the consummation of the transactions contemplated
hereby and thereby, nor compliance by the Company with any of the provisions

 

-7-



--------------------------------------------------------------------------------

thereof, will (i) violate, conflict with, or result in a breach of any provision
of, or constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration of, or result in the creation of, any lien, security interest,
charge or encumbrance upon any of the properties or assets of the Company or any
Company Subsidiary under any of the material terms, conditions or provisions of
(A) its certificate of incorporation or by-laws or (B) any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which the Company or any Company Subsidiary is a party or by which
it may be bound, or to which the Company or any Company Subsidiary or any of the
properties or assets of the Company or any Company Subsidiary may be subject, or
(ii) subject to compliance with the statutes and regulations referred to in the
next paragraph, violate any statute, rule or regulation or, to the knowledge of
the Company, any judgment, ruling, order, writ, injunction or decree applicable
to the Company or any Company Subsidiary or any of their respective properties
or assets except in the case of clauses (i)(B) and (ii) for such violations,
conflicts and breaches as would not reasonably be expected to have a Material
Adverse Effect on the Company.

(3) Other than as Previously Disclosed, and the securities or blue sky laws of
the various states, no material notice to, filing with, exemption or review by,
or authorization, consent or approval of, any Governmental Entity, nor
expiration nor termination of any statutory waiting periods, including any
Regulators, is necessary for the consummation by the Company of the transactions
contemplated by the Transaction Documents, including Section 4.3.

(e) Knowledge as to Conditions. As of the date of this Agreement, the Company
knows of no reason why any regulatory approvals and, to the extent necessary,
any other approvals, authorizations, filings, registrations, and notices
required or otherwise a condition to the consummation of the transactions
contemplated by the Transaction Documents cannot, or should not, be obtained.

(f) Financial Statements. (1) The consolidated balance sheets of the Company and
the Company Subsidiaries as of December 31, 2006 and 2005 and related
consolidated statements of income, stockholders’ equity and cash flows for the
three years ended December 31, 2006, together with the notes thereto, certified
by PricewaterhouseCoopers LLP and included in the Company’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2006 (the “Company 10-K”), as
filed with the U.S. Securities and Exchange Commission (the “SEC”), and the
unaudited consolidated balance sheets of the Company and the Company
Subsidiaries as of September 30, 2007 and related consolidated statements of
income, stockholders’ equity and cash flows for the quarter then ended, included
in the Company’s Quarterly Report on Form 10-Q for the period ended
September 30, 2007 (collectively, the “Company Financial Statements”) have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis and present fairly in all material respects the consolidated
financial position of the Company and the Company Subsidiaries at the dates and
the consolidated results of operations and cash flows of the

 

-8-



--------------------------------------------------------------------------------

Company and the Company Subsidiaries for the periods stated therein (subject to
the absence of notes and year-end audit adjustments in the case of interim
unaudited statements).

(2) The audited balance sheets of the Company Insurance Subsidiaries as of
December 31, 2006 and the related statements of income, stockholders’ equity and
cash flows for the year thus ended, and their respective annual statements for
the fiscal year ended December 31, 2006 (the “Insurance Subsidiary Annual
Statements”), as filed with any applicable Regulators, have been prepared in
accordance with SAP (as defined below) applied on a consistent basis and present
fairly in all material respects their respective statutory financial conditions
as of such date and the results of their respective operations and cash flows
for the year then ended. As used herein, “SAP” means the accounting procedures
and practices prescribed or permitted from time to time by the National
Association of Insurance Commissioners and adopted, permitted or promulgated by
the respective states of incorporation of the Company Insurance Subsidiaries and
applied in a consistent manner throughout the periods involved. The balance
sheets of the Company and the Company Subsidiaries at dates after December 31,
2006, and the related statements of income, stockholders’ equity and cash flows,
which have been filed with Regulators, copies of which have been made available
to the Investor by the Company, have been prepared in accordance with SAP
applied on a consistent basis and present fairly in all material respects the
applicable Company Insurance Subsidiaries’ respective statutory financial
conditions as of such dates and the results of their respective operations and
cash flows.

(g) Reports. (1) Since December 31, 2004, the Company and each Company
Subsidiary have filed all material reports, registrations, documents, filings,
statements and submissions together with any required amendments thereto, that
it was required to file with (1) the SEC, including Forms 10-K, Forms 8-K, Forms
10-Q and proxy statements and any documents incorporated by reference therein,
(2) the Regulators, including all premium rates, rating plans and policy forms
established or used by the Company or any Company Subsidiary that are required
to be filed with or approved by Regulators and (3) any applicable state
securities or other regulatory authorities. All such reports and statements
filed with any such regulatory body or authority are collectively referred to
herein as the “Company Reports.” As of their respective dates, the Company
Reports complied in all material respects with all the rules and regulations
promulgated by the SEC, the Regulators and any applicable state securities or
other regulatory authorities, as the case may be. As of the date of this
Agreement, there are no outstanding comments from the SEC or other regulators
with respect to any Company Report. The Company Reports, including the documents
incorporated by reference in each of them, each contained all the information
required to be included in it and, when it was filed and as of the date of each
such Company Report filed with or furnished to the SEC, did not contain an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements made in it, in light of the circumstances under
which they were made, not misleading and complied as to form in all material
respects with the applicable requirements of the Securities Act of 1933, as
amended (the “Securities Act”), and the Securities Exchange Act of 1934, as
amended (the “Exchange

 

-9-



--------------------------------------------------------------------------------

Act”). To the knowledge of the Company, there are no facts existing peculiar to
the Company or any Company Subsidiary not Previously Disclosed in the Company
Reports or to the Investor in writing that has had a Material Adverse Effect. No
executive officer of the Company has failed in any respect to make the
certifications required of him or her under Section 302 or 906 of the
Sarbanes-Oxley Act of 2002. All premiums charged by the Company and each Company
Subsidiary conform in all material respects with the insurance laws applicable
thereto. Copies of all of the Company Reports not otherwise publicly filed have
been made available to the Investor by the Company.

(2) The records, systems, controls, data and information of the Company and the
Company Subsidiaries are recorded, stored, maintained and operated under means
(including any electronic, mechanical or photographic process, whether
computerized or not) that are under the exclusive ownership and direct control
of the Company or the Company Subsidiaries or accountants (including all means
of access thereto and therefrom), except for any non-exclusive ownership and
non-direct control that would not reasonably be expected to have a material
adverse effect on the system of internal accounting controls described below in
this Section 2.2(g). The Company (A) has implemented and maintains disclosure
controls and procedures (as defined in Rule 13a-15(e) of the Exchange Act) to
ensure that material information relating to the Company, including its
consolidated subsidiaries, is made known to the chief executive officer and the
chief financial officer of the Company by others within those entities, and
(B) has disclosed, based on its most recent evaluation prior to the date hereof,
to the Company’s outside auditors and the audit committee of the Board of
Directors (x) any significant deficiencies and material weaknesses in the design
or operation of internal controls over financial reporting (as defined in Rule
13a-15(f) of the Exchange Act) that are reasonably likely to adversely affect
the Company’s ability to record, process, summarize and report financial
information and (y) any fraud, whether or not material, that involves management
or other employees who have a significant role in the Company’s internal
controls over financial reporting. As of the date of this Agreement, the Company
has no knowledge of any reason that its outside auditors and its chief executive
officer and chief financial officer will not be able to give the certifications
and attestations required pursuant to the rules and regulations adopted pursuant
to Section 404 of the Sarbanes-Oxley Act of 2002, without qualification, when
next due. Since December 31, 2005, (i) neither the Company nor any Company
Subsidiary nor, to the knowledge of the Company, any director, officer,
employee, auditor, accountant or representative of the Company or any Company
Subsidiary has received or otherwise had or obtained knowledge of any material
complaint, allegation, assertion or claim, whether written or oral, regarding
the accounting or auditing practices, procedures, methodologies or methods of
the Company or any Company Subsidiary or their respective internal accounting
controls, including any material complaint, allegation, assertion or claim that
the Company or any Company Subsidiary has engaged in questionable accounting or
auditing practices, and (ii) no attorney representing the Company or any the
Company Subsidiary, whether or not employed by the Company or any the Company
Subsidiary, has reported evidence of a material violation of securities laws,
breach of fiduciary duty or similar violation by the Company or any of its
officers, directors, employees or agents to the Board of Directors or any
committee thereof or to any director or officer of the Company.

 

-10-



--------------------------------------------------------------------------------

(h) Properties and Leases. To the extent reflected in the Company Financial
Statements, except for any lien for current Taxes not yet delinquent, the
Company and each Company Subsidiary have good title free and clear of any
material liens, claims, charges, options, encumbrances or similar restrictions
to all the real and personal property reflected in the Company’s consolidated
balance sheet as of December 31, 2006 included in the Company 10-K for the
period then ended, and all real and personal property acquired since such date,
except such real and personal property as has been disposed of in the ordinary
course of business. All leases of real property and all other leases material to
the Company or any Company Subsidiary pursuant to which the Company or such
Company Subsidiary, as lessee, leases real or personal property are valid and
effective in accordance with their respective terms, and there is not, under any
such lease, any existing default by the Company or such Company Subsidiary or
any event which, with notice or lapse of time or both, would constitute such a
default except for such as would not reasonably be expected to have a Material
Adverse Effect.

(i) Taxes. Each of the Company and the Company Subsidiaries has filed all
material federal, state, county, local and foreign Tax returns, including
information returns, required to be filed by it and all such filed Tax returns
are, true, complete and correct in all material respects, and paid all material
Taxes owed by it and no Taxes owed by it or assessments received by it are
delinquent. The federal income Tax returns of the Company and the Company
Subsidiaries for the fiscal year ended December 31, 2006, and for all fiscal
years prior thereto, are for the purposes of routine audit by the Internal
Revenue Service (the “IRS”) closed because of the statute of limitations, and no
claims for additional Taxes for such fiscal years are pending. Neither the
Company nor any Company Subsidiary has waived any statute of limitations with
respect to Taxes or agreed to any extension of time with respect to a Tax
assessment or deficiency, in each case that is still in effect, or has pending a
request for any such extension or waiver. Neither the Company nor any Company
Subsidiary is a party to any pending action or proceeding, nor to the Company’s
knowledge is any such action or proceeding threatened by any Governmental
Entity, for the assessment or collection of Taxes, interest, penalties,
assessments or deficiencies that could reasonably be likely to have a Material
Adverse Effect on the Company and no issue has been raised by any federal,
state, local or foreign taxing authority in connection with an audit or
examination of the Tax returns, business or properties of the Company or any
Company Subsidiary which has not been settled, resolved and fully satisfied, or
adequately reserved for (other than those issues that are not reasonably likely
to have a Material Adverse Effect on the Company). Except as is not reasonably
likely to have a Material Adverse Effect on the Company, each of the Company and
the Company Subsidiaries has withheld and paid all Taxes that it is required to
withhold from amounts owing to employees, creditors or other third parties.
Neither the Company nor any Company Subsidiary (x) has been informed by any
jurisdiction that the jurisdiction believes that the Company or any Company
Subsidiary was required to file any material Tax return that was not filed and
(y) has not filed such return prior to the date hereof. Neither the Company nor
any Company Subsidiary has entered into any “listed transaction” within the
meaning of Treasury Regulations Section

 

-11-



--------------------------------------------------------------------------------

1.6011-4(b)(2), or any other transaction requiring disclosure under analogous
provisions of state, local or foreign law. Neither the Company nor any Company
Subsidiary has liability for the Taxes of any person other than the Company or
any Company Subsidiary under Treasury Regulations Section 1.1502-6 (or any
similar provision of state, local or foreign law). For the purpose of this
Agreement, the term “Tax” (including, with correlative meaning, the term
“Taxes”) shall mean (1) any and all domestic or foreign, federal, state, local
or other taxes of any kind (together with any and all interest, penalties,
additions to tax and additional amounts imposed with respect thereto) imposed by
any Governmental Entity, including taxes on or with respect to income,
franchises, windfall or other profits, gross receipts, property, sales, use,
capital stock, payroll, employment, unemployment, social security, workers’
compensation or net worth, and taxes in the nature of excise, withholding, ad
valorem or value added, (2) liability for the payment of any amounts of the type
described in clause (1) as a result of being or having been a member of an
affiliated, consolidated, combined or unitary group, and (3) liability for the
payment of any amounts as a result of being party to any tax sharing agreement
or as a result of any express or implied obligation to indemnify any other
person with respect to the payment of any amounts of the type described in
clause (1) or (2).

(j) Absence of Certain Changes. Since December 31, 2006 until the date of this
Agreement, (1) the Company and the Company Subsidiaries have conducted their
respective businesses in all material respects in the ordinary course,
consistent with prior practice, (2) except for publicly disclosed ordinary
dividends on the Common Stock, the Company has not made or declared any
distribution in cash or in kind to its stockholders or issued or repurchased any
shares of its capital stock or other equity interests and (3) no event or events
have occurred that has had a Material Adverse Effect on the Company.

(k) Commitments and Contracts. The Company has Previously Disclosed or provided
to the Investor true, correct and complete copies of each of the following to
which the Company or any Company Subsidiary is a party or subject (whether
written or oral, express or implied) (each, a “Company Significant Agreement”):

(1) any material employment contract or understanding (including any
understandings or obligations with respect to severance or termination pay,
liabilities or fringe benefits) with any present or former officer, director,
employee or consultant (other than those that are terminable at will by the
Company or such Company Subsidiary);

(2) any material plan, contract or understanding providing for any bonus,
pension, option, deferred compensation, retirement payment, profit sharing or
similar arrangement with respect to any present or former officer, director,
employee or consultant;

(3) any material labor contract or agreement with any labor union;

(4) any material ceded reinsurance agreement applicable to insurance in force
written by any Company Subsidiary, and any reinsurance and coinsurance treaties
or agreements, including retrocessional agreements, to which the Company or any

 

-12-



--------------------------------------------------------------------------------

Company Subsidiary is a party or under which the Company or any Company
Subsidiary has existing rights, obligations or liabilities, other than those
entered into in the ordinary course of business;

(5) any material reinsurance, excess of loss, quota share or “stop loss”
agreement, other than those entered into in the ordinary course of business
consistent with past practice;

(6) any contract containing covenants that limit the ability of the Company or
any Company Subsidiary to compete in any line of business or with any person or
which involve any restriction of the geographical area in which, or method by
which or with whom, the Company or any Company Subsidiary may carry on its
business (other than as may be required by law or applicable regulatory
authorities);

(7) any other contract or agreement which is a “material contract” within the
meaning of Item 601(b)(10) of Regulation S-K;

(8) any joint venture, partnership, strategic alliance or other similar contract
(including any franchising agreement but in any event excluding introducing
broker agreements); and any contract relating to the acquisition or disposition
of any material business or material assets (whether by merger, sale of stock or
assets or otherwise), which acquisition or disposition is not yet complete or
where such contract contains continuing material obligations or contains
continuing indemnity obligations of the Company or any of the Company
Subsidiaries;

(9) any contract with any Governmental Entity that imposes any material
obligation or restriction on the Company or the Company Subsidiaries;

(10) any contract relating to indebtedness for borrowed money, letters of
credit, capital lease obligations, obligations secured by a lien or interest
rate or currency hedging agreements (including guarantees in respect of any of
the foregoing but in any event excluding trade payables, securities transactions
and brokerage agreements arising in the ordinary course of business consistent
with past practice, intercompany indebtedness and immaterial leases for
telephones, copy machines, facsimile machines and other office equipment) in
excess of $10,000,000, except for those issued in the ordinary course of the
Company’s insurance or asset management business;

(11) any real property lease and any other lease with annual rental payments
aggregating $10,000,000 or more; and

(12) any material agreement, contract or understanding with any current or
former director, officer, employee, consultant, financial adviser, broker,
dealer, or agent providing for any rights of indemnification in favor of such
person or entity, except for those entered into in the ordinary course of
business.

Except as Previously Disclosed: (1) each of the Company Significant Agreements
is valid and binding on the Company and the Company Subsidiaries, as applicable,
and

 

-13-



--------------------------------------------------------------------------------

in full force and effect, (2) the Company and each of the Company Subsidiaries,
as applicable, are in all material respects in compliance with and have in all
material respects performed all obligations required to be performed by them to
date under each Company Significant Agreement; (3) neither the Company nor any
of the Company Subsidiaries knows of, or has received notice of, any material
violation or default (or any condition which with the passage of time or the
giving of notice would cause such a violation of or a default) by any party
under any Company Significant Agreement. To the Company’s knowledge, as of the
date hereof, there are no material transactions, or series of related
transactions, agreements, arrangements or understandings, nor are there any
currently proposed material transactions, or series of related transactions,
between the Company or any Company Subsidiaries, on the one hand, and the
Company, any current or former director or executive officer of the Company or
any Company Subsidiaries or any person who beneficially owns 5% or more of the
Common Shares (or any of such person’s immediate family members or Affiliates)
(other than Company Subsidiaries), on the other hand. There are no off-balance
sheet liabilities to any Affiliates, except for insurance policies issued in the
ordinary course of business consistent with past practice.

(l) Offering of Securities. Neither the Company nor any person acting on its
behalf has taken any action (including, any offering of any securities of the
Company under circumstances which would require the integration of such offering
with the offering of any of the Securities to be issued pursuant to this
Agreement under the Securities Act and the rules and regulations of the SEC
thereunder) which might subject the offering, issuance or sale of any of such
Securities to the registration requirements of the Securities Act.

(m) Litigation and Other Proceedings; No Undisclosed Liabilities. (1) There is
no pending or, to the knowledge of the Company, threatened, claim, action, suit,
investigation or proceeding, against the Company or any Company Subsidiary, nor
is the Company or any Company Subsidiary subject to any order, judgment or
decree, in each case except as would not reasonably be expected to have a
Material Adverse Affect on the Company.

(2) Neither the Company nor any of the Company Subsidiaries has any liabilities
or obligations of any nature (absolute, accrued, contingent or otherwise) which
are not properly reflected or reserved against in the financial statements
described in Section 2.2(f) to the extent required to be so reflected or
reserved against in accordance with U.S. generally accepted accounting
practices, except for liabilities that have arisen since September 30, 2007 in
the ordinary and usual course of business and consistent with past practice and
that have not had a Material Adverse Effect.

(n) Compliance with Laws; Insurance. (1) The Company and each Company Subsidiary
have all material permits, licenses, authorizations, orders and approvals of,
and have made all filings, applications and registrations with, Governmental
Entities that are required in order to permit them to own or lease their
properties and assets and to carry on their business as presently conducted and
that are material to the business of the

 

-14-



--------------------------------------------------------------------------------

Company or such Company Subsidiary; and all such material permits, licenses,
certificates of authority, orders and approvals are in full force and effect
and, to the knowledge of the Company, no material suspension or cancellation of
any of them is threatened, and all such filings, applications and registrations
are current. The conduct by the Company and each Company Subsidiary of their
business and the condition and use of their properties does not violate or
infringe any applicable material domestic (federal, state or local) or foreign
law, statute, ordinance, license or regulation in any material respect. Neither
the Company nor any Company Subsidiary is in material default under any order,
license, regulation, demand, writ, injunction or decree of any Governmental
Entity. The Company and the Company Subsidiaries currently are complying with
and none of them is under investigation with respect to or, to the knowledge of
the Company, has been threatened to be charged with or given notice of any
material violation of, all applicable federal, state, local and foreign laws,
regulations, rules, judgments, injunctions or decrees. Except for statutory or
regulatory restrictions of general application to financial guaranty insurance
companies, no Governmental Entity has placed any material restriction on the
business or properties of the Company or any Company Subsidiary. Except for
routine examinations by Regulators, as of the date of this Agreement, no
investigation by any Governmental Entity with respect to the Company or any of
the Company Subsidiaries is pending or threatened.

(2) The Company and each Company Subsidiary is presently insured, and during
each of the past five calendar years (or during such lesser period of time as
the Company has owned such Company Subsidiary) has been insured, for reasonable
amounts with financially sound and reputable insurance companies against such
risks as companies engaged in a similar business would, in accordance with good
business practice, customarily be insured. All insurance policies issued by any
Company Subsidiary that are now in force are, to the extent required under
applicable law, in a form acceptable to applicable Regulators, or have been
filed with and not objected to by such Regulators within the period provided for
such objection.

(o) Labor. Employees of the Company and the Company Subsidiaries are not
represented by any labor union nor are any collective bargaining agreements
otherwise in effect with respect to such employees. No labor organization or
group of employees of the Company or any Company Subsidiary has made a pending
demand for recognition or certification, and there are no representation or
certification proceedings or petitions seeking a representation proceeding
presently pending or threatened to be brought or filed, with the National Labor
Relations Board or any other labor relations tribunal or authority. There are no
organizing activities, strikes, work stoppages, slowdowns, lockouts, material
arbitrations or material grievances, or other material labor disputes pending or
threatened against or involving the Company or any Company Subsidiary.

(p) Company Benefit Plans.

(1) The Company has Previously Disclosed a complete list of all employee benefit
plans, programs, agreements, policies, practices, or other arrangements
providing benefits to any current or former employee, officer or director of the
Company or any Company Subsidiary or any beneficiary or dependent thereof that
is sponsored or

 

-15-



--------------------------------------------------------------------------------

maintained by the Company or any Company Subsidiary or to which the Company or
any Company Subsidiary contributes or is obligated to contribute or is party,
whether or not written, including any employee welfare benefit plan within the
meaning of Section 3(1) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), any employee pension benefit plan within the meaning of
Section 3(2) of ERISA (whether or not such plan is subject to ERISA) and any
bonus, incentive, deferred compensation, vacation, stock purchase, stock option,
severance, employment, change of control, consulting or fringe benefit plan,
program, agreement or policy (“Benefit Plan”).

(2) With respect to each Benefit Plan, the Company has delivered or made
available to the Investor a true, correct and complete copy of: (A) each writing
constituting a part of such Benefit Plan, including all agreements, plan
documents, employee communications, benefit schedules, trust agreements, and
insurance contracts and other funding vehicles; and (B) the most recent
determination letter from the IRS, if any. Except as specifically provided in
the foregoing documents delivered or made available to the Investor, there are
no amendments to any Benefit Plan that have been adopted or approved nor has the
Company or any Company Subsidiary undertaken to make any such amendments or to
adopt or approve any new Benefit Plan.

(3) The Company has Previously Disclosed each Benefit Plan that is intended to
be a “qualified plan” (“Qualified Plans”) within the meaning of Section 401(a)
of the Internal Revenue Code of 1986, as amended (the “Code”). The Internal
Revenue Service has issued a favorable determination letter with respect to each
Qualified Plan and the related trust that has not been revoked, and there are no
circumstances and no events have occurred that could adversely affect the
qualified status of any Qualified Plan or the related trust. No Benefit Plan is
intended to meet the requirements of Code Section 501(c)(9).

(4) All contributions required to be made to any Benefit Plan by applicable law
or regulation or by any plan document, and all premiums due or payable with
respect to insurance policies funding any Benefit Plan, for any period through
the date hereof have been timely made or paid in full or, to the extent not
required to be made or paid on or before the date hereof, have been reflected in
the financial statements.

(5) With respect to each Benefit Plan, the Company and the Company Subsidiaries
have complied, and are now in compliance, in all material respects, with all
provisions of ERISA, the Code and all laws and regulations applicable to such
Benefit Plan. Each Benefit Plan has been administered in all material respects
in accordance with its terms. There is not now, nor do any circumstances exist
that are likely to give rise to, any requirement for the posting of security
with respect to a Benefit Plan or the imposition of any lien on the assets of
the Company or any Company Subsidiary under ERISA or the Code. Each Benefit Plan
that is a “nonqualified deferred compensation plan” within the meaning of
Section 409A(d)(1) of the Code and any award thereunder, in each case that is
subject to Section 409A of the Code, has been operated in compliance in all
material respects with Section 409A of the Code since December 24, 2004, based
upon a good faith, reasonable interpretation of the applicable Department of the
Treasury guidance. All stock options to purchase shares of Common Stock have
been granted in

 

-16-



--------------------------------------------------------------------------------

compliance with the terms of the applicable Benefit Plans, with applicable law,
and with the applicable provisions of the Company’s governing organization
documents as in effect at the applicable time, and all such stock options are
accurately disclosed as required under applicable law in (x) the Company’s
filings with the SEC, including the financial statements contained therein or
attached thereto (if amended or superseded by a filing with the SEC made prior
to the date hereof, as so amended or superseded), and (y) the Tax returns of the
Company. In addition, the Company has not issued any stock options or any other
similar equity awards pertaining to shares of Common Stock under any Benefit
Plan with an exercise price that is less than the “fair market value” of the
underlying shares of Common Stock on the date of grant, as determined for
financial accounting purposes under generally accepted accounting principles
applied on a consistent basis.

(6) With respect to each Benefit Plan that is subject to Title IV or Section 302
of ERISA or Section 412 or 4971 of the Code: (A) there does not exist any
accumulated funding deficiency within the meaning of Section 412 of the Code or
Section 302 of ERISA, whether or not waived; (B) the fair market value of the
assets of such Benefit Plan equals or exceeds the actuarial present value of all
accrued benefits under such Benefit Plan (whether or not vested), based upon the
actuarial assumptions used to prepare the most recent actuarial report for such
Benefit Plan; (C) no reportable event within the meaning of Section 4043(c) of
ERISA for which the 30-day notice requirement has not been waived has occurred,
and the consummation of the transactions contemplated by this Agreement will not
result in the occurrence of any such reportable event; (D) all premiums to the
Pension Benefit Guaranty Corporation (the “PBGC”) have been timely paid in full;
(E) no liability (other than for premiums to the PBGC) under Title IV of ERISA
has been or is expected to be incurred by the Company or any Company Subsidiary;
and (F) the PBGC has not instituted proceedings to terminate any such Benefit
Plan and, to the Company’s knowledge, no condition exists that would reasonably
be expected to result in such proceedings being instituted or which would
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any such Benefit Plan.

(7) No Benefit Plan is a “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA (a “Multiemployer Plan”) or a plan that has two or
more contributing sponsors at least two of whom are not under common control,
within the meaning of Section 4063 of ERISA (a “Multiple Employer Plan”). None
of the Company and the Company Subsidiaries nor any entity, trade or business,
whether or not incorporated, which together with the Company and the Company
Subsidiaries would be deemed a “single employer” within the meaning of
Section 4001 of ERISA or Sections 414(b), (c), (m) or (o) of the Code (an “ERISA
Affiliate”) has, at any time during the last six years, contributed to or been
obligated to contribute to any Multiemployer Plan or Multiple Employer Plan.
None of the Company and the Company Subsidiaries nor any of their respective
ERISA Affiliates has incurred any withdrawal liability as a result of a complete
or partial withdrawal from a Multiemployer Plan, as those terms are defined in
Part I of Subtitle E of Title IV of ERISA, that has not been satisfied in full.

 

-17-



--------------------------------------------------------------------------------

(8) There does not now exist, nor do any circumstances exist that would
reasonably be expected to result in any liability (A) under Title IV or
Section 302 of ERISA, (B) under Sections 412 and 4971 of the Code and (C) as a
result of a material failure to comply with the continuation coverage,
requirements of Section 601 et seq. of ERISA and Section 4980B of the Code, that
would be a liability of the Company and any Company Subsidiary or any of their
respective ERISA Affiliates, other than such liabilities that have been
Previously Disclosed. Without limiting the generality of the foregoing, neither
the Company nor any Company Subsidiary, nor any of their respective ERISA
Affiliates, has engaged in any transaction described in Section 4069 or
Section 4204 or 4212 of ERISA.

(9) The Company and the Company Subsidiaries have no liability for life, health,
medical or other welfare benefits to former employees or beneficiaries or
dependents thereof, except for health continuation coverage as required by
Section 4980B of the Code or Part 6 of Title I of ERISA and at no expense to the
Company and the Company Subsidiaries. The Company and each Company Subsidiary
have reserved the right to amend, terminate or modify at any time all plans or
arrangements providing for retiree health or life insurance coverage.

(10) Neither the execution and delivery of this Agreement nor the consummation
of the transactions contemplated hereby will (A) result in any material payment
(including severance, unemployment compensation, “excess parachute payment”
(within the meaning of Section 280G of the Code), forgiveness of indebtedness or
otherwise) becoming due to any current or former employee, officer or director
of the Company or any Company Subsidiary from the Company or any Company
Subsidiary under any Benefit Plan or otherwise, (B) materially increase any
benefits otherwise payable under any Benefit Plan, (C) result in any
acceleration of the time of payment or vesting of any such benefits, (D) require
the funding or increase in the funding of any such benefits or (E) result in any
limitation on the right of the Company or any Company Subsidiary to amend,
merge, terminate or receive a reversion of assets from any Benefit Plan or
related trust. Neither the Company nor any Company Subsidiary has taken, or
permitted to be taken, any action that required, and no circumstances exist that
will require the funding, or increase in the funding, of any benefits or
resulted, or will result, in any limitation on the right of the Company or any
Company Subsidiary to amend, merge, terminate or receive a reversion of assets
from any Benefit Plan or related trust.

(11) None of the Company and the Company Subsidiaries nor any other person,
including any fiduciary, has engaged in any “prohibited transaction” (as defined
in Section 4975 of the Code or Section 406 of ERISA), which could subject the
Company, any Company Subsidiary or any person that the Company or any Company
Subsidiary has an obligation to indemnify, to any material Tax or penalty
imposed under Section 4975 of the Code or Section 502 of ERISA.

(12) There are no pending or threatened claims (other than claims for benefits
in the ordinary course), lawsuits or arbitrations which have been asserted or
instituted, and, to the Company’s knowledge, no set of circumstances exists
which would reasonably be expected to give rise to a claim or lawsuit, against
the Benefit Plans, any

 

-18-



--------------------------------------------------------------------------------

fiduciaries thereof with respect to their duties to the Benefit Plans or the
assets of any of the trusts under any of the Benefit Plans which could
reasonably be expected to result in any material liability of the Company or any
Company Subsidiary.

(q) Reserves. Each reserve and other liability amount in respect of the
insurance business, including, reserve and other liability amounts in respect of
insurance policies, established or reflected in the Insurance Subsidiary Annual
Statements was reviewed and certified by an independent actuary in accordance
with applicable state insurance laws and regulations. Each insurance subsidiary
of the Company owns assets that qualify as admitted assets under the insurance
laws, rules and regulations of the jurisdiction of domicile of such subsidiary
in an amount equal to the sum of all the reserves and liability amounts and the
minimum statutory capital and surplus as required by the insurance laws, rules
and regulations of the jurisdiction of domicile of such subsidiary. The reserves
set forth in the Insurance Subsidiary Annual Statements for the years indicated
for payment of insurance policy benefits, losses, claims and expenses were
considered by management of the Company to be adequate as of the date of such
statements to cover the total amount of all reasonably anticipated insurance
liabilities of the Company Insurance Subsidiaries.

(r) Investment Management Services; Investment Advisor; Investment Company. All
investments made by the Company’s investment management subsidiaries as of the
date of this Agreement comply with all applicable laws and regulations in all
material respects. Except as Previously Disclosed, none of the material
investments of the Company’s investment management subsidiaries is in material
default in the payment of principal or interest or dividends. Neither the
Company nor the Company Subsidiaries conducts activities of an “investment
advisor” as such term is defined in Section (a)(20) of the Investment Company
Act of 1940, as amended, whether or not registered under the Investment Advisers
Act of 1940, as amended. Neither the Company nor the Company Subsidiaries is an
“investment company” as defined under the Investment Company Act of 1940, as
amended, and neither the Company nor its subsidiaries sponsors any person that
is such an investment company.

(s) Risk Management; Derivatives. (1) The Company and the Company Subsidiaries
have in place risk management policies and procedures sufficient in scope and
operation to protect against risks of the type and in amounts reasonably
expected to be incurred by persons of similar size and in similar lines of
business as the Company and the Company Subsidiaries.

(2) All material derivative instruments, including, swaps, caps, floors and
option agreements, whether entered into for the Company’s own account, or for
the account of one or more of the Company Subsidiaries or their customers, were
entered into (1) only for purposes of mitigating identified risk, (2) in
accordance with prudent practices and in all material respects with all
applicable laws, rules, regulations and regulatory policies and (3) with
counterparties believed by the Company to be financially responsible at the
time; and each of them constitutes the valid and legally binding obligation of
the Company or one of the Company Subsidiaries, enforceable in accordance with
its terms. Neither the Company nor the Company Subsidiaries, nor any other party
thereto, is in breach of any of its material obligations under any such
agreement or arrangement.

 

-19-



--------------------------------------------------------------------------------

(t) Foreign Corrupt Practices and International Trade Sanctions. Neither the
Company nor any Company Subsidiary, nor any of their respective directors,
officers, agents, employees or any other Persons acting on their behalf (i) has
violated the Foreign Corrupt Practices Act, 15 U.S.C. § 78dd-1 et seq., as
amended, or any other similar applicable foreign, federal, or state legal
requirement, (ii) has made or provided, or caused to be made or provided,
directly or indirectly, any payment or thing of value to a foreign official,
foreign political party, candidate for office or any other Person knowing that
the Person will pay or offer to pay the foreign official, party or candidate,
for the purpose of influencing a decision, inducing an official to violate their
lawful duty, securing any improper advantage, or inducing a foreign official to
use their influence to affect a governmental decision, (iii) has paid, accepted
or received any unlawful contributions, payments, expenditures or gifts,
(iv) has violated or operated in noncompliance with any export restrictions,
money laundering law, anti-terrorism law or regulation, anti-boycott regulations
or embargo regulations or (v) is currently subject to any United States
sanctions administered by the Office of Foreign Assets Control of the United
States Treasury Department.

(u) Environmental Liability. There is no legal, administrative, or other
proceeding, claim or action of any nature seeking to impose, or that could
result in the imposition of, on the Company or any Company Subsidiary, any
liability relating to the release of hazardous substances as defined under any
local, state or federal environmental statute, regulation or ordinance,
including the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended (“CERCLA”), pending or, to the Company’s knowledge,
threatened against the Company or any Company Subsidiary the result of which has
a Material Adverse Effect on the Company; to the Company’s knowledge, there is
no reasonable basis for any such proceeding, claim or action; and to the
Company’s knowledge, neither the Company nor any Company Subsidiary is subject
to any agreement, order, judgment or decree by or with any court, Governmental
Entity or third party imposing any such environmental liability.

(v) Anti-takeover Provisions Not Applicable. The Board of Directors has taken
all necessary action to ensure that the transactions contemplated by the
Transaction Documents or any of the transactions contemplated hereby will be
deemed to be exceptions to the provisions of Sections 33-844 and 33-841 of the
Connecticut Business Corporation Act as they relate to the Company, and any
other similar “moratorium,” “control share,” “fair price,” “takeover” or
“interested stockholder” law does not and will not apply to the Transaction
Documents or to any of the transactions contemplated hereby or thereby
(including, for the avoidance of doubt, Section 4.1(a)).

(w) Rating Agencies. Since December 31, 2006, none of Standard and Poor’s
Corporation, Moody’s Investors Service, Inc., Fitch, Inc. or Rating and
Investment Information, Inc. or any of their respective successors
(collectively, the “Rating Agencies”) has imposed material conditions (financial
or otherwise) on retaining any currently held rating assigned to the Company
and/or the Company Subsidiaries or

 

-20-



--------------------------------------------------------------------------------

indicated, in private communication to the Company, whether written or oral,
that has not been publicly disclosed, to the Company or any of the Company
Subsidiaries that it is considering the downgrade or modification of any rating
assigned to the Company and/or the Company Subsidiaries. As of the date of this
Agreement, the Company and the Company Subsidiaries have received the respective
ratings Previously Disclosed on the date of this Agreement from the Rating
Agencies. Except as Previously Disclosed, as of the date of this Agreement,
neither the Company nor any of the Company Subsidiaries has received non-public
notice from any Rating Agency that such rating agency intends to change the
Company’s or the Company Subsidiaries’ current rating.

(x) Intellectual Property. (i) the Company and each of the Company Subsidiaries
owns, or is licensed to use (in each case, free and clear of any material
claims, liens or encumbrances), all Intellectual Property used in or necessary
for the conduct of its business as currently conducted; (ii) the use of any
Intellectual Property by the Company and the Company Subsidiaries does not, to
the knowledge of the Company, infringe on or otherwise violate the rights of any
person and is in accordance with any applicable license pursuant to which the
Company or any of the Company Subsidiaries acquired the right to use any
Intellectual Property, except for such infringement or violation as would not
reasonably be expected to result in a Material Adverse Effect on the Company;
(iii) no person is challenging, infringing on or otherwise violating any right
of the Company or any of the Company Subsidiaries with respect to any material
Intellectual Property owned by or licensed to the Company or the Company
Subsidiaries, except for such infringement or violation as would not reasonably
be expected to result in a Material Adverse Effect on the Company; (iv) to the
knowledge of the Company, neither the Company nor any of the Company
Subsidiaries has received any notice of any pending claim with respect to any
Intellectual Property used by the Company or any of the Company Subsidiaries;
and (v) to the knowledge of the Company, no Intellectual Property owned or
licensed by the Company or any of the Company Subsidiaries is being used or
enforced in a manner that would be expected to result in the abandonment,
cancellation or unenforceability of such Intellectual Property, except for such
infringement or violation as would not reasonably be expected to result in a
Material Adverse Effect on the Company. “Intellectual Property” shall mean
trademarks, service marks, brand names, certification marks, trade dress and
other indications of origin, the goodwill associated with the foregoing and
registrations in any jurisdiction of, and applications in any jurisdiction to
register, the foregoing, including any extension, modification or renewal of any
such registration or application; inventions, discoveries and ideas, whether
patentable or not, in any jurisdiction; patents, applications for patents
(including divisions, continuations, continuations in part and renewal
applications), and any renewals, extensions or reissues thereof, in any
jurisdiction; nonpublic information, trade secrets and confidential information
and rights in any jurisdiction to limit the use or disclosure thereof by any
person; writings and other works, whether copyrightable or not, in any
jurisdiction; and registrations or applications for registration of copyrights
in any jurisdiction, and any renewals or extensions thereof; and any similar
intellectual property or proprietary rights.

(y) Brokers and Finders. Except for Lazard Frères & Co. LLC, neither the Company
nor any Company Subsidiary nor any of their respective officers, directors or

 

-21-



--------------------------------------------------------------------------------

employees has employed any broker or finder or incurred any liability for any
financial advisory fees, brokerage fees, commissions or finder’s fees, and no
broker or finder has acted directly or indirectly for the Company or any Company
Subsidiary, in connection with the Transaction Documents or the transactions
contemplated hereby and thereby.

2.3 Representations and Warranties of the Investor. Except as Previously
Disclosed, the Investor hereby represents and warrants to the Company that:

(a) Organization and Authority. The Investor is a limited partnership duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, is duly qualified to do business and is in
good standing in all jurisdictions where its ownership or leasing of property or
the conduct of its business requires it to be so qualified and failure to be so
qualified would have a Material Adverse Effect on the Investor and has
partnership power and authority to own its properties and assets and to carry on
its business as it is now being conducted. The Investor has furnished the
Company with a true, correct and complete copy of its certificate of limited
partnership through the date of this Agreement.

(b) Authorization. (1) The Investor has the partnership power and authority to
enter into the Transaction Documents and to carry out its obligations hereunder
and thereunder. The execution, delivery and performance of the Transaction
Documents by the Investor and the consummation of the transactions contemplated
hereby and thereby have been duly authorized by the Investor’s partnership and
no further approval or authorization by any of the partners is required. Subject
to such approvals of Governmental Entities as may be required by statute or
regulation, the Transaction Documents are valid and binding obligations of the
Investor enforceable against the Investor in accordance with their respective
terms, except as such enforceability may be limited by bankruptcy, insolvency,
moratorium, reorganizations or similar laws affecting creditors generally or by
general equitable principles (whether applied in equity or at law).

(2) Neither the execution, delivery and performance by the Investor of the
Transaction Documents, nor the consummation of the transactions contemplated
hereby and thereby, nor compliance by the Investor with any of the provisions
thereof, will (i) violate, conflict with, or result in a breach of any provision
of, or constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration of, or result in the creation of, any lien, security interest,
charge or encumbrance upon any of the properties or assets of the Investor under
any of the material terms, conditions or provisions of (A) its certificate of
limited partnership or partnership agreement or (B) any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which the Investor is a party or by which it may be bound, or to
which the Investor or any of the properties or assets of the Investor may be
subject, or (ii) subject to compliance with the statutes and regulations
referred to in the next paragraph, violate any statute, rule or regulation or,
to the knowledge of the Investor, any judgment, ruling, order, writ, injunction
or decree applicable to the

 

-22-



--------------------------------------------------------------------------------

Investor or any of their respective properties or assets except in the case of
clauses (i)(B) and (ii) for such violations, conflicts and breaches as would not
reasonably be expected to have a Material Adverse Effect on the Investor.

(3) Other than as Previously Disclosed, and the securities or blue sky laws of
the various states, no material notice to, filing with, exemption or review by,
or authorization, consent or approval of, any Governmental Entity, nor
expiration nor termination of any statutory waiting period is necessary for the
consummation by the Investor of the transactions contemplated by the Transaction
Documents.

(c) Purchase for Investment. The Investor acknowledges that the Securities have
not been registered under the Securities Act or under any state securities laws.
The Investor (1) is acquiring the Securities pursuant to an exemption from
registration under the Securities Act solely for investment with no present
intention to distribute any of the Securities to any person, (2) will not sell
or otherwise dispose of any of the Securities, except in compliance with the
registration requirements or exemption provisions of the Securities Act and any
other applicable securities laws, (3) has such knowledge and experience in
financial and business matters and in investments of this type that it is
capable of evaluating the merits and risks of its investment in the Securities
and of making an informed investment decision and (4) is an “accredited
investor” (as that term is defined by Rule 501 of the Securities Act).

(d) Financial Capability. The Investor will have available funds necessary to
consummate the Closing and the Rights Offering Closing on the terms and
conditions contemplated by this Agreement.

(e) Knowledge as to Conditions. As of the date of this Agreement, the Investor
knows of no reason why any regulatory approvals and, to the extent necessary,
any other approvals, authorizations, filings, registrations, and notices
required or otherwise a condition to the consummation of the transactions
contemplated by the Transaction Documents cannot, or should not, be obtained.

(f) Brokers and Finders. Neither the Investor nor its Affiliates or any of their
respective officers, directors or employees has employed any broker or finder or
incurred any liability for any financial advisory fees, brokerage fees,
commissions or finder’s fees, and no broker or finder has acted directly or
indirectly for the Investor, in connection with the Transaction Documents or the
transactions contemplated hereby and thereby.

ARTICLE III

Covenants

3.1 Filings; Other Actions. (a) Each of the Investor and the Company will
cooperate and consult with the other and use reasonable best efforts to prepare
and file all necessary documentation, to effect all necessary applications,
notices, petitions, filings and other documents, and to obtain all necessary
permits, consents, orders, approvals and authorizations of, or any exemption by,
all third parties and Governmental Entities, and expiration or termination

 

-23-



--------------------------------------------------------------------------------

of any applicable waiting periods, necessary or advisable to consummate the
transactions contemplated by this Agreement and the other Transaction Documents,
to perform covenants contemplated by this Agreement and the other Transaction
Documents (including regarding termination of the Voting Trust Agreement). Each
party shall execute and deliver both before and after the Closing such further
certificates, agreements and other documents and take such other actions as the
other party may reasonably request to consummate or implement such transactions
or to evidence such events or matters. In particular, the Investor will use its
reasonable best efforts to promptly obtain, and the Company will cooperate as
may reasonably be requested by the Investor to help the Investor promptly obtain
or submit, as the case may be, as promptly as practicable, the approvals and
authorizations of, filings and registrations with, and notifications to, or
expiration or termination of any applicable waiting period, under the HSR Act or
competition or merger control laws of other jurisdictions, all notices to and,
to the extent required by any Regulators or by applicable law or regulation,
consents, approvals or exemptions from the Regulators, including the Insurance
Regulatory Approvals and any post-closing regulatory approvals for the
transactions contemplated by the Transaction Documents, the Closing, the Rights
Offering Closing and the exercise of any of the Warrants, including, (1) prior
to the Closing, any approvals or expiration or termination of any applicable
waiting period under the HSR Act or competition or merger control laws of other
jurisdictions and Insurance Regulatory Approvals (other than post-closing
regulatory approvals) or other approvals required prior to the Closing, and
(2) after the Closing, the post-closing regulatory approvals. In addition, after
the Closing, the Company shall use its reasonable best efforts to take any other
actions that are necessary for the termination of the Voting Trust Agreement and
the transfer of the Common Stock then held by the voting trust to the Investor,
and Investor will, and will cause its Affiliates to, cooperate with the Company
as may be reasonably requested by the Company. Notwithstanding anything to the
contrary in this Agreement, neither Investor nor its Affiliates shall be
obligated to (i) take or proffer to take any action that would prevent, limit or
impede the operation of Section 4.4 of this Agreement or (ii) make, or offer to
make any divestiture of, or otherwise limit Investor’s or its Affiliates’
freedom of action with respect to, Investor’s or its Affiliates’ other assets or
businesses presently owned or hereafter acquired. Each of the Investor and the
Company will have the right to review in advance, and to the extent practicable
each will consult with the other, in each case subject to applicable laws
relating to the exchange of information, with respect to all the information
relating to the other party, and any of their respective subsidiaries, which
appears in any filing made with, or written materials submitted to, any third
party or any Governmental Entity in connection with the transactions
contemplated by this Agreement. In exercising the foregoing right, each of the
parties hereto agrees to act reasonably and as promptly as practicable. Each
party hereto agrees to keep the other party apprised of the status of matters
relating to completion of the transactions contemplated hereby. The Investor and
the Company shall promptly furnish each other with copies of written
communications received by them or their subsidiaries from, or delivered by any
of the foregoing to, any Governmental Entity in respect of the transactions
contemplated by this Agreement or by the other Transaction Documents, other than
any communications received by the Investor from, or delivered by the Investor
to, the IRS (and other than in respect of information filed or otherwise
submitted confidentially to any such Governmental Entity).

(b) At the regularly scheduled 2008 annual meeting of the Company’s
stockholders, unless this Agreement has been terminated pursuant to Section 5.1,
the Company shall include a proposal to obtain the approvals necessary to permit
the B-Warrant to be

 

-24-



--------------------------------------------------------------------------------

exercised for Common Stock, which meeting shall be the next annual meeting of
the Company for the purpose of obtaining such approval. The Board of Directors
shall unanimously recommend to the Company’s stockholders that such stockholders
approve the actions with respect to the B-Warrant referenced above. In
connection with such meeting, the Company shall promptly prepare (and the
Investor will reasonably cooperate with the Company to prepare) and file with
the SEC a preliminary proxy statement, shall use its reasonable best efforts to
solicit proxies for such stockholder approval and shall use its reasonable best
efforts to respond to any comments of the SEC or its staff and to cause a
definitive proxy statement related to such stockholders’ meeting to be mailed to
the Company’s stockholders. The Company shall notify the Investor promptly of
the receipt of any comments from the SEC or its staff and of any request by the
SEC or its staff for amendments or supplements to such proxy statement or for
additional information and will supply the Investor with copies of all
correspondence between the Company or any of its representatives, on the one
hand, and the SEC or its staff, on the other hand, with respect to such proxy
statement. If at any time prior to such stockholders’ meeting there shall occur
any event that is required to be set forth in an amendment or supplement to the
proxy statement, the Company shall as promptly as practicable prepare and mail
to its stockholders such an amendment or supplement. Each of the Investor and
the Company agrees promptly to correct any information provided by it or on its
behalf for use in the proxy statement if and to the extent that such information
shall have become false or misleading in any material respect, and the Company
shall as promptly as practicable prepare and mail to its stockholders an
amendment or supplement to correct such information to the extent required by
applicable laws and regulations. The Company shall consult with the Investor
prior to mailing any proxy statement, or any amendment or supplement thereto, to
which the Investor reasonably objects. The directors’ recommendation described
in this Section 4.14 shall be included in the proxy statement filed in
connection with obtaining such stockholder approval. In the event that the
approvals necessary to permit the B-Warrant to be exercised for Common Stock are
not obtained at the 2008 annual meeting, the Company shall include a proposal to
approve (and, the Board of Directors will unanimously recommend approval of)
such issuance at a meeting of its stockholders no less than once per each annual
period until such approval is obtained.

(c) Each party agrees, upon request, to furnish the other party with all
information concerning itself, its subsidiaries, directors, officers and
stockholders and such other matters as may be reasonably necessary or advisable
in connection with the proxy statement in connection with such stockholders
meeting and any other statement, filing, notice or application made by or on
behalf of such other party or any of its subsidiaries to any Governmental Entity
in connection with the Closing, the Rights Offering Closing and the other
transactions contemplated by the Transaction Documents.

3.2 Expenses. The Company will reimburse the Investor for all out-of-pocket
expenses incurred by the Investor and its Affiliates in connection with due
diligence, the negotiation and preparation of the Transaction Documents and
undertaking of the transactions contemplated by the Transaction Documents
(including fees and expenses of counsel and accounting fees and all HSR Act
filing fees incurred by or on behalf of the Investor or its Affiliates in
connection with the transactions contemplated hereby but excluding the purchase
or exercise price for any of the Securities) up to a maximum amount of $13.5
million, which shall be payable, at the Investor’s election at the Closing
(and/or if the Rights Offering Closing shall occur, the Rights Offering
Closing). Other than as set forth in the foregoing sentence, each of the

 

-25-



--------------------------------------------------------------------------------

parties will bear and pay all other costs and expenses incurred by it or on its
behalf in connection with the transactions contemplated under the Transaction
Documents. In addition, the Company agrees that the Board Representatives shall
be entitled to the same rights, privileges and compensation as the Company’s
other members of the Board of Directors, including with respect to reimbursement
for Board of Directors participation and related expenses.

3.3 Access, Information and Confidentiality.

(a) From the date hereof until the date when the Securities owned by the
Investor represent less than 5% of the outstanding Common Shares (including
issuances under Section 4.3 and assuming that to the extent the Investor shall
purchase any additional shares of Common Stock that any later sales of Common
Stock by the Investor shall be deemed to be shares other than Securities to the
extent of such additional purchases) (the “Qualifying Ownership Interest”), the
Company will ensure that upon reasonable notice, the Company and its
subsidiaries will afford to the Investor and its representatives (including
officers and employees of the Investor, and counsel, accountants and other
professionals retained by the Investor) such access during normal business hours
to its books, records (including Tax returns and appropriate work papers of
independent auditors under normal professional courtesy), properties and
personnel and to such other information as the Investor may reasonably request.

(b) Each party to this Agreement will hold, and will cause its respective
subsidiaries and their directors, officers, employees, agents, consultants and
advisors to hold, in strict confidence, unless disclosure to a regulatory
authority is necessary or desirable in connection with any necessary regulatory
approval or unless compelled to disclose by judicial or administrative process
or, in the written opinion of its counsel, by other requirement of law or the
applicable requirements of any regulatory agency or relevant stock exchange, all
non-public records, books, contracts, instruments, computer data and other data
and information (collectively, “Information”) concerning the other party
furnished to it by such other party or its representatives pursuant to this
Agreement (except to the extent that such information can be shown to have been
(1) previously known by such party on a non-confidential basis, (2) in the
public domain through no fault of such party or (3) later lawfully acquired from
other sources by the party to which it was furnished), and neither party shall
release or disclose such Information to any other person, except its auditors,
attorneys, financial advisors, other consultants and advisors and, to the extent
permitted above, to insurance regulatory authorities. Notwithstanding the
foregoing, in connection with a syndication to co-investors as permitted by
Section 6.8, the Investor shall be permitted to provide any Information to a
potential co-investor subject to customary confidentiality protections.

3.4 Opinion. At the request of the Investor, the Company shall use its
reasonable best efforts to provide the Investor an opinion of counsel dated as
of the Closing Date from outside counsel to the Company in a form and substance
reasonably acceptable to the Investor (which may be a reasoned “should” level
opinion).

3.5 Conduct of the Business. Prior to the earlier of the Closing Date and the
termination of this Agreement pursuant to Section 5.1, the Company will, and,
will cause the Company Subsidiaries to: (a) if the Company shall (1) declare or
pay any dividend or distribution (other than ordinary cash dividends consistent
with past practices) on, any shares of

 

-26-



--------------------------------------------------------------------------------

Company capital stock, or (2) take any action that would require any adjustment
to be made under Section 13 of the Warrants as if issued on the date hereof,
make appropriate adjustments with respect to the Investor such that the Investor
will receive the benefit of such transaction as if the Securities to be
purchased by the Investor had been outstanding as of the date of such action,
and (b) shall consult with the Investor prior to taking any material actions
outside of the ordinary course of business. From and after the date hereof until
the date when the Common Stock owned by the Investor represent less than 10% of
the outstanding Common Shares (calculated on a fully-diluted basis, assuming
(1) the exercise of all outstanding options or warrants to purchase capital
stock of the Company (including the Warrants) and (2) conversion of all
convertible equity securities of the Company outstanding or issuable on the
exercise of the options or warrants referred to in (1) (whether or not then
convertible)), (A) the Company shall use its commercially reasonable efforts to
remedy any violations or infringements of applicable regulatory law or
regulation, or other regulatory problems that may adversely affect the Investor
and consult and involve the Investor in any such efforts, and (B) neither the
Company nor its Affiliates will enter into new lines of business, that would
impose a material regulatory burden (e.g., bank holding company registration) on
the Investor without approval by the Investor, which approval shall not be
unreasonably withheld or delayed. Prior to the Closing, the Company shall, if
requested by the Investor, take the actions set forth on Schedule 3.5.

3.6 Management Investment. At the Closing, senior management of the Company
shall invest in the Company, in an aggregate amount of $2,000,000; provided that
no such member of senior management shall purchase less than 2,000 shares of
Common Stock.

ARTICLE IV

Additional Agreements

4.1 Standstill Agreement; No Rights Agreement.

(a) The Investor agrees that until such time as the Investor beneficially owns
(as defined in Rule 13d-3 and Rule 17d-5 under the Exchange Act) less than 5% of
the outstanding Common Shares, without the prior written approval of the
Company, the Investor will not, directly or indirectly, through its Affiliates
or associates or any other persons, or in concert with any person, purchase or
otherwise acquire beneficial ownership (as defined in Rule 13d-3 and Rule 13d-5
under the Exchange Act) other than solely as a result of the exercise of any
rights set forth in the Securities or in this Agreement of any Common Shares, or
securities convertible into or exchangeable for Common Shares, that would result
in the Investor or its Affiliates having beneficial ownership of more than 35%
of the outstanding shares of Common Stock of the Company (on a fully-diluted
basis). Notwithstanding the foregoing, the parties hereby agree that nothing in
this Section 4.1 shall apply to any portfolio company with respect to which the
Investor is not the party exercising control over the decision to purchase
shares of Common Stock; provided that the Investor does not provide to such
entity any non-public information concerning the Company or any of its
subsidiaries and such portfolio company is not acting at the request or
direction of the Investor.

 

-27-



--------------------------------------------------------------------------------

(b) The Company shall not enter into in any poison pill agreement, stockholders
rights plan or similar agreement that shall limit the Investor’s rights to
acquire up to 35% of the outstanding shares of Common Stock of the Company (on a
fully-diluted basis) pursuant to Section 4.1(a).

(c) The provisions of Section 4.1(a) will expire should any of the following
events occur:

(1) receipt of the written consent of the Company releasing the Investor from
the restrictions in Section 4.1(a); or

(2) (A) the Company executes definitive documentation for a transaction that
will result in or have resulted in a Change in Control, (B) the Board of
Directors resolves to pursue a transaction that is contemplated by the Board of
Directors to result in a Change of Control, or (C) the Board of Directors
approves, recommends or accepts or there is stockholder approval of a
transaction that in any case upon consummation will result in a Change in
Control, or a Change in Control has been consummated.

(d) For purposes of this Agreement, a “Change in Control” means, with respect to
the Company, the occurrence of any one of the following events:

(1) individuals who, on the date of this Agreement constitute the Board of
Directors of the Company (the “Incumbent Directors”), cease for any reason to
constitute at least a majority of the Board of Directors; provided that any
person becoming a director subsequent to the date of this Agreement whose
election or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Directors then on the Board of Directors (either by
a specific vote or by approval of the proxy statement of the relevant party in
which such person is named as a nominee for director, without written objection
to such nomination) shall be an Incumbent Director (except that no individuals
who were not directors at the time any agreement or understanding with respect
to any Business Combination (as defined below) or contested election is reached
shall be treated as Incumbent Directors for the purposes of clause (y) of
paragraph (3) below with respect to such Business Combination or this paragraph
in the case of a contested election); provided, further, that the Board
Representatives will be treated as Incumbent Directors even if the persons
designated to be such Board Representatives should change;

(2) any “person” (as defined in Section 3(a)(9) of the Exchange Act and as used
in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a
“beneficial owner” (as defined in Rule 13d-3 and Rule 13d-5 under the Exchange
Act) (other than the Investor and its Affiliates), directly or indirectly, of
securities of the Company representing more than 25% of the aggregate voting
power of the Company’s then outstanding securities eligible to vote for the
election of directors (the “Voting Securities”); provided, however, that the
event described in this paragraph (2) will not be deemed a Change in Control by
virtue of any holdings or acquisitions: (w) by the Company or any of its
subsidiaries, (x) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its subsidiaries; provided that such

 

-28-



--------------------------------------------------------------------------------

holdings or acquisitions by any such plan (other than any plan maintained under
Section 401(k) of the Code) do not exceed 25% of the then outstanding Voting
Securities, (y) by any underwriter temporarily holding securities pursuant to an
offering of such securities or (z) pursuant to a Non-Qualifying Transaction (as
defined below);

(3) a merger, consolidation, statutory share exchange or similar transaction
that requires adoption by the Company’s stockholders (a “Business Combination”),
unless immediately following such Business Combination: (x) more than 50% of the
total voting power of the corporation resulting from such Business Combination
(the “Surviving Corporation”), or, if applicable, the ultimate parent
corporation that directly or indirectly has beneficial ownership of 100% of the
voting securities eligible to elect directors of the Surviving Corporation (the
“Parent Corporation”), is represented by Voting Securities that were outstanding
immediately before such Business Combination (or, if applicable, is represented
by shares into which such Voting Securities were converted pursuant to such
Business Combination), and (y) at least a majority of the members of the board
of directors of the Parent Corporation (or, if there is no Parent Corporation,
the Surviving Corporation) following the consummation of the Business
Combination were Incumbent Directors at the time the Company’s Board of
Directors approved the execution of the initial agreement providing for such
Business Combination (any Business Combination which satisfies all of the
criteria specified in (x) and (y) above will be deemed a “Non-Qualifying
Transaction”); or

(4) a plan of liquidation or dissolution of the Company or a sale of all or
substantially all of the Company’s assets.

4.2 Transfer Restrictions.

(a) Restrictions on Transfer. Except as otherwise permitted in this Agreement,
with respect to Securities acquired upon the consummation of the Closing or the
Rights Offering Closing, prior to the third anniversary of the Closing Date, the
Investor will not transfer, sell, assign or otherwise dispose of (“Transfer”)
any Securities except as permitted in this Section 4.2(a); provided, that the
Investor shall be allowed to participate in any Piggyback Registration conducted
by the Company during such period; provided, further, that, notwithstanding the
foregoing, nothing shall prevent any hedging transactions by the Investor or its
transferees; provided, however, that if after six months from the date of this
agreement, any of the Insurance Regulatory Approvals or post-closing regulatory
approvals are not received, the Transfer restrictions set forth in this
Section 4.2(a) shall terminate and be of no further force or effect as of such
date, except if the failure to receive such approval is as a direct result of
the Investor’s failure to fulfill its obligations under this Agreement. In
addition, except as otherwise permitted in this Agreement, with respect to
Securities acquired upon the consummation of the Closing (or, if the Rights
Offering Closing shall occur, with respect to Securities acquired upon the
consummation of the Rights Offering Closing), (1) during the one year period
following the first anniversary of the Closing Date, the Investor may Transfer
50% of such Securities (provided that the Investor may only Transfer 1/12th of
such allocation per month; provided, further, that, the Investor shall be
entitled to Transfer any non-Transferred portion of such 1/12th amount during
any later period (including during the following year)), (2) during the one year
period following the second anniversary of the Closing Date, the Investor may
Transfer the additional 50% of

 

-29-



--------------------------------------------------------------------------------

such Securities (provided that the Investor may only Transfer 1/12th of such
allocation per month; provided, further, that, the Investor shall be entitled to
Transfer any non-Transferred portion of such 1/12th amount during any later
period (including during the following year)), and (3) the Transfer restrictions
set forth in this Section 4.2(a) shall terminate and be of no further force or
effect on the third anniversary of the Closing Date; provided that with respect
to clause (1) or (2), the Investor must reasonably believe that any such
transferee would not own more than 4.9% of the Common Stock of the Company after
such Transfer unless being transferred to a person the Investor reasonably
believes is a Schedule 13G filer.

(b) Permitted Transfers. (1) Notwithstanding Section 4.2(a), the Investor shall
be permitted to Transfer any portion or all of its Securities at any time under
the following circumstances:

(A) Transfers to any Affiliate under common control with Investor’s ultimate
parent entity, limited partner or general partner of the Investor, but in each
case only if the transferee agrees in writing for the benefit of the Company to
be bound by the terms of this Agreement (any such transferee shall be included
in the term “Investor”); provided that prior to the first anniversary of the
Closing Date, the Investor may not Transfer any securities to its limited
partners;

(B) Transfers pursuant to a merger, tender offer or exchange offer or other
business combination, acquisition of assets or similar transaction or change of
control involving the Company or any of its subsidiaries; provided that such
transaction has been approved by the Board of Directors; or

(C) as otherwise permitted by Section 4.4(b).

In order to facilitate the Transfers into a tender or exchange offer permitted
by clause (B), the Company agrees, to the fullest extent legally permitted, to
effect an exchange or conversion of Warrants in accordance with the terms set
forth in the Warrants or, notwithstanding the transfer restrictions contained in
Section 4.2(a), permit the Investor to Transfer Warrants to a transferee
conditioned upon such transferee exercising the Warrant in connection with such
tender or exchange offer.

(2) The restrictions on Transfers in Section 4.2(a) will expire should any of
the following events occur:

(A) receipt of the written consent of the Company releasing the Investor from
the restrictions in Section 4.2(a);

(B) the Company materially breaches any of its covenants set forth in this
Agreement; or

(C) (x) the Company executes definitive documentation for a transaction that
will result in or have resulted in a Change in Control, (y) the Board of
Directors resolves to pursue a transaction that is contemplated by the Board of
Directors to result in a Change in Control, or (z) the Board of Directors
approves, recommends or accepts or there is stockholder approval of a
transaction that in any case upon consummation will result in a Change in
Control, or a Change in Control has been consummated.

 

-30-



--------------------------------------------------------------------------------

4.3 Gross-Up Rights.

(a) Sale of New Securities. As long as the Investor owns Securities representing
the Qualifying Ownership Interest (before giving effect to any issuances
triggering this Section), the Investor shall have the right, or shall at any
time and from time to time to appoint a non-stockholder Affiliate of the
Investor that agrees in writing for the benefit of the Company to be bound by
the terms of this Agreement (any such Affiliate shall be included in the term
“Investor”), to exercise the gross-up rights set forth in this Section 4.3 (the
Investor or such Affiliate, a “Gross-Up Entity”). As long as the Investor owns
Securities representing the Qualifying Ownership Interest (before giving effect
to any issuances triggering this Section), if at any time after the Closing, the
Company at any time or from time to time makes any public or non-public offering
of any equity (including Common Stock, preferred stock and restricted stock), of
any securities, options or debt that are convertible or exchangeable into equity
or that include an equity component (such as an “equity” kicker) (including any
hybrid security) (any such security, a “New Security”) (other than (1) pursuant
to the granting or exercise of employee stock options or other stock incentives
pursuant to the Company’s stock incentive plans or the issuance of stock
pursuant to the Company’s employee stock purchase plan, in each case in the
ordinary course of equity compensation awards, or (2) issuances for the purposes
of consideration in acquisition transactions), the Gross-Up Entity shall be
afforded the opportunity to acquire from the Company for the same price (net of
any underwriting discounts or sales commissions) and on the same terms (except
that, to the extent permitted by law and the Company’s certificate of
incorporation and by-laws), the Gross-Up Entity may elect to receive such
securities in nonvoting form, convertible into voting securities in a widely
dispersed offering) as such securities are proposed to be offered to others, up
to the amount of New Securities in the aggregate required to enable it to
maintain its proportionate Common Stock-equivalent interest in the Company. The
amount of New Securities that the Gross-Up Entity shall be entitled to purchase
in the aggregate shall be determined by multiplying (x) the total number of such
offered shares of New Securities by (y) a fraction, the numerator of which is
the number of shares of Common Stock held by the Investor, and the denominator
of which is the number of shares of Common Stock then outstanding.

(b) Notice. In the event the Company proposes to offer New Securities, it shall
give the Gross-Up Entity written notice of its intention, describing the price
(or range of prices), anticipated amount of securities, timing and other terms
upon which the Company proposes to offer the same (including, in the case of a
registered public offering and to the extent possible, a copy of the prospectus
included in the registration statement filed with respect to such offering), no
later than ten business days, as the case may be, after the initial filing of a
registration statement with the SEC with respect to an underwritten public
offering, after the commencement of marketing with respect to a Rule 144A
offering or after the Company proposes to pursue any other offering. The
Gross-Up Entity shall have fifteen business days from the date of receipt of
such a notice to notify the Company in writing that it intends to exercise such
gross-up purchase rights and as to the amount of New Securities the Gross-Up
Entity desires to purchase, up to the maximum amount calculated pursuant to
Section 4.3(a). Such notice shall constitute a non-binding indication of
interest of the Gross-Up Entity to purchase the amount of New Securities

 

-31-



--------------------------------------------------------------------------------

so specified at the price and other terms set forth in the Company’s notice to
it. The failure of the Gross-Up Entity to respond within such fifteen business
day period shall be deemed to be a waiver of the Gross-Up Entity ‘s rights under
this Section 4.3 only with respect to the offering described in the applicable
notice.

(c) Purchase Mechanism. If the Gross-Up Entity exercises its gross-up purchase
rights provided in this Section 4.3, the closing of the purchase of the New
Securities with respect to which such right has been exercised shall take place
within 45 calendar days after the giving of notice of such exercise, which
period of time shall be extended for a maximum of 180 days in order to comply
with applicable laws and regulations (including receipt of any applicable
regulatory or stockholder approvals). Each of the Company and the Gross-Up
Entity agrees to use its commercially reasonable efforts to secure any
regulatory or stockholder approvals or other consents, and to comply with any
law or regulation necessary in connection with the offer, sale and purchase of,
such New Securities.

(d) Failure of Purchase. In the event the Gross-Up Entity fails to exercise its
gross-up purchase rights provided in this Section 4.3 within said
fifteen-business day period or, if so exercised, the Gross-Up Entity is unable
to consummate such purchase within the time period specified in Section 4.3(c)
above because of its failure to obtain any required regulatory or stockholder
consent or approval, the Company shall thereafter be entitled during the period
of 90 days following the conclusion of the applicable period to sell or enter
into an agreement (pursuant to which the sale of the New Securities covered
thereby shall be consummated, if at all, within 30 days from the date of said
agreement) to sell the New Securities not elected to be purchased pursuant to
this Section 4.3 or which the Gross-Up Entity is unable to purchase because of
such failure to obtain any such consent or approval, at a price and upon terms
no more favorable to the purchasers of such securities than were specified in
the Company’s notice to the Gross-Up Entity. Notwithstanding the foregoing, if
such sale is subject to the receipt of any regulatory or stockholder approval or
consent or the expiration of any waiting period, the time period during which
such sale may be consummated shall be extended until the expiration of five
business days after all such approvals or consents have been obtained or waiting
periods expired, but in no event shall such time period exceed 180 days from the
date of the applicable agreement with respect to such sale. In the event the
Company has not sold the New Securities or entered into an agreement to sell the
New Securities within said 90-day period (or sold and issued New Securities in
accordance with the foregoing within 30 days from the date of said agreement (as
such period may be extended in the manner described above for a period not to
exceed 180 days from the date of said agreement)), the Company shall not
thereafter offer, issue or sell such New Securities without first offering such
securities to the Gross-Up Entity in the manner provided above.

(e) Non-Cash Consideration. In the case of the offering of securities for a
consideration in whole or in part other than cash, including securities acquired
in exchange therefor (other than securities by their terms so exchangeable), the
consideration other than cash shall be deemed to be the fair value thereof as
determined by the Board of Directors; provided, however, that such fair value as
determined by the Board of Directors shall not exceed the aggregate market price
of the securities being offered as of the date the Board of Directors authorizes
the offering of such securities.

 

-32-



--------------------------------------------------------------------------------

(f) Cooperation. The Company and the Investor shall cooperate in good faith to
facilitate the exercise of the Gross-Up Entity ‘s gross-up rights hereunder,
including securing any required approvals or consents.

(g) Assignment. Notwithstanding anything to the contrary in this Agreement, in
the event that the Gross-Up Entity is not permitted under applicable law or
regulation to exercise any of its rights to purchase New Securities under this
Section 4.3, the Investor may, at its sole discretion, assign such rights under
this Section 4.3 to any of its non-stockholder Affiliates that agrees in writing
for the benefit of the Company to be bound by the terms of this Agreement (any
such Affiliate shall be included in the term “Investor”).

4.4 Governance Matters. (a) The Company will cause two people nominated by the
Investor at least 2 days prior to the Closing Date (the “Board Representatives”)
to be elected or appointed, subject to satisfaction of all legal and governance
requirements regarding service as a director of the Company, to the Company’s
Board of Directors on the Closing Date and thereafter as long as the Investor
beneficially owns at least 50% of the number of Common Shares received upon the
Closing (plus, if the Rights Offering Closing shall occur, the number of Common
Shares received by the Investor upon the Rights Offering Closing), the Company
will be required to recommend to its stockholders the election of two Board
Representatives nominated by the Investor at the Company’s annual meeting,
subject to satisfaction of all legal and governance requirements regarding
service as a director of the Company, to the Company’s Board of Directors;
provided, however, that if the Investor no longer beneficially owns 50% or more
of the number of Common Shares received upon the Closing (plus, if the Rights
Offering Closing shall occur, the number of Common Shares received upon the
Rights Offering Closing), the Company shall only be required to recommend one
Board Representative nominated by the Investor for election, subject to
satisfaction of all legal and governance requirements regarding services as a
director of the Company, to the Company’s Board of Directors. If the Investor no
longer beneficially owns 25% or more of the number of Common Shares received
upon the Closing (plus, if the Rights Offering Closing shall occur, the number
of Common Shares received upon the Rights Offering Closing), the Investor will
have no further rights under Sections 4.4(a) through 4.4(c). For so long as the
Investor beneficially owns at least 25% of the number of Common Shares received
upon the Closing (plus, if the Rights Offering Closing shall occur, the number
of Common Shares received upon the Rights Offering Closing), the Investor will
have the right to proportionate representation on each committee of the Board of
Directors of the Company (and any of its subsidiaries), with at least one Board
Representative on each such committee, as permitted by applicable laws and New
York Stock Exchange regulations.

(b) The Investor’s nominees for Board Representatives (including any successor
nominees) shall, subject to applicable law, be the Company’s and the Company’s
Nominating/Governance Committee’s nominees to serve on the Board of Directors,
the Company shall use all reasonable best efforts to have the Board
Representatives elected as directors of the Company and the Company shall
solicit proxies for them to the same extent as it does for any of its other
nominees to the Board of Directors. In the event that both Board Representatives
are not elected as directors of the Company, the Investor may, notwithstanding
the transfer restrictions contained in Section 4.2(a), Transfer Securities
acquired upon the consummation of the Closing (or, if the Rights Offering
Closing shall occur, with respect to Securities acquired upon the consummation
of the Rights Offering Closing); provided that the

 

-33-



--------------------------------------------------------------------------------

Investor may Transfer up to 25% of such Securities in each three-month period
following such failure to elect; provided, further, that, the Investor shall be
entitled to Transfer any non-Transferred portion of such 25% amount during any
later period

(c) Subject to Section 4.4(a), the remaining Board Representative then in office
shall have the right to designate any replacement for a Board Representative
upon the death, resignation, retirement, disqualification or removal from office
of such director; provided that if a Board Representative is removed for cause
by the stockholders, the remaining Board Representative shall not designate the
person who was removed as such replacement Board Representative; provided that
if there shall be no Board Representative at such time, the Investor shall
designate such replacement. The Board of Directors of the Company will use its
reasonable best efforts to take all action required to fill the vacancy
resulting therefrom with such person (including such person, subject to
applicable law, being the Company’s and the Company’s Nominating/Governance
Committee’s nominees to serve on the Board of Directors, using all reasonable
best efforts to have such person elected as director of the Company and the
Company soliciting proxies for such person to the same extent as it does for any
of its other nominees to the Board of Directors).

(d) The Company hereby agrees that, from and after the Closing Date, for so long
as the Investor beneficially owns 10% or more of the number of Common Shares
received upon the Closing, the Company shall, subject to applicable law,
(1) furnish the Investor with such financial and operating data and other
information with respect to the business and properties of the Company as the
Company prepares and compiles for members of its Board of Directors in the
ordinary course and as the Investor may from time to time reasonably request,
(2) permit the Investor to discuss the affairs, finances and accounts of the
Company, and to make proposals and furnish advice with respect thereto, with the
principal officers of the Company within thirty days after the end of each
fiscal quarter of the Company, and (3) invite a representative of the Investor
to attend all meetings of the Board of Directors of the Company in a nonvoting
observer capacity if no Board Representative is a member of the Board of
Directors (irrespective of whether the Investor owns less than the number of
shares of Common Stock upon which the Board Representative nomination rights set
forth in Section 4.4(a) are contingent), and shall give such representative
copies of all notices, minutes, consents and other material that it provides to
members of the Board of Directors and such representative shall be entitled to
participate in discussions of matters brought to the Board of Directors.

4.5 Legend. (a) The Investor agrees that all certificates or other instruments
representing the Securities subject to this Agreement will bear a legend
substantially to the following effect:

“(i) THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE
AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS.

 

-34-



--------------------------------------------------------------------------------

(ii) THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO TRANSFER AND
OTHER RESTRICTIONS SET FORTH IN AN INVESTMENT AGREEMENT, DATED AS OF DECEMBER
20, 2007, COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE ISSUER.”

(b) Upon request of the Investor, upon receipt by the Company of an opinion of
counsel reasonably satisfactory to the Company to the effect that such legend is
no longer required under the Securities Act or applicable state laws, as the
case may be, the Company shall promptly cause clause (i) of the legend to be
removed from any certificate for any Securities to be so Transferred and clause
(ii) of the legend shall be removed upon the expiration of such transfer and
other restrictions set forth in this Agreement. The Investor acknowledges that
the Securities have not been registered under the Securities Act or under any
state securities laws and agrees that it will not sell or otherwise dispose of
any of the Securities, except in compliance with the registration requirements
or exemption provisions of the Securities Act and any other applicable
securities laws.

4.6 Reservation for Issuance. The Company will reserve that number of Common
Shares and Warrants sufficient for issuance upon exercise or conversion of
Securities owned at any time by the Investor without regard to any limitation on
such conversion; provided that in the case of the B-Warrant, the Company will
reserve such sufficient number following the approval of the stockholders
pursuant to Section 3.1(b).

4.7 Certain Transactions. The Company will not merge or consolidate into, or
sell, transfer or lease all or substantially all of its property or assets to,
any other party unless the successor, transferee or lessee party, as the case
may be (if not the Company), expressly assumes the due and punctual performance
and observance of each and every covenant and condition of this Agreement to be
performed and observed by the Company.

4.8 Extension Periods. Notwithstanding anything to the contrary contained in the
Transaction Documents, if there exists a period (the “Section 16(b) Period”)
during which the Investor’s purchase, sale, exercise, exchange or conversion of
any Security pursuant to any Transaction Document would result in liability
under Section 16(b) of the Exchange Act, as amended, or the rules and
regulations promulgated thereunder, the period during which such Security may be
purchased, sold, exercised, exchanged or converted, as the case may be, if
prescribed by such Transaction Document, shall be extended for the equivalent
number of days of such Section 16(b) Period (the “Extension Period”), with such
Extension Period beginning on the later of (a) the expiration date of such
Security, if any, or (b) the date of the end of such Section 16(b) Period.

4.9 Indemnity. (a) The Company agrees to indemnify and hold harmless each of the
Investor and its Affiliates and each of their respective officers, directors,
partners, employees and agents, and each person who controls the Investor within
the meaning of the Exchange Act and the regulations thereunder, to the fullest
extent lawful, from and against any and all actions, suits, claims, proceedings,
costs, losses, liabilities, damages, expenses (including reasonable attorneys’
fees and disbursements), amounts paid in settlement and other costs
(collectively, “Losses”) arising out of or resulting from (1) any inaccuracy in
or breach of the Company’s representations or warranties as of the date of this
Agreement, (2) the Company’s breach of

 

-35-



--------------------------------------------------------------------------------

agreements or covenants made by the Company in any Transaction Document or
(3) any Losses arising out of or resulting from any legal, administrative or
other proceedings arising out of the transactions contemplated by this Agreement
and any other Transaction Document (other than any Losses attributable to the
acts, errors or omissions on the part of the Investor, but not including the
transactions contemplated hereby).

(b) The Investor agrees to indemnify and hold harmless each of the Company and
its Affiliates and each of their respective officers, directors, partners,
employees and agents, and each person who controls the Company within the
meaning of the Exchange Act and the regulations thereunder, to the fullest
extent lawful, from and against any and all Losses arising out of or resulting
from (1) any inaccuracy in or breach of the representations, warranties,
agreements as of the date of this Agreement or (2) Investor’s breach of
agreements or covenants made by the Investor in any Transaction Document.

(c) A party entitled to indemnification hereunder (each, an “Indemnified Party”)
shall give written notice to the party indemnifying it (the “Indemnifying
Party”) of any claim with respect to which it seeks indemnification promptly
after the discovery by such Indemnified Party of any matters giving rise to a
claim for indemnification; provided that the failure of any Indemnified Party to
give notice as provided herein shall not relieve the Indemnifying Party of its
obligations under this Section 4.9 unless and to the extent that the
Indemnifying Party shall have been actually prejudiced by the failure of such
Indemnified Party to so notify such party. Such notice shall describe in
reasonable detail such claim. In case any such action, suit, claim or proceeding
is brought against an Indemnified Party, the Indemnified Party shall be entitled
to hire, at its own expense, separate counsel and participate in the defense
thereof; provided, however, that the Indemnifying Party shall be entitled to
assume and conduct the defense, unless the Indemnifying Party determines
otherwise and following such determination the Indemnified Party assumes
responsibility for conducting the defense (in which case the Indemnifying Party
shall be liable for any legal fees and expenses of one law firm and other
out-of-pocket expenses reasonably incurred by the Indemnified Party in
connection with assuming and conducting the defense). If the Indemnifying Party
assumes the defense of any claim, all Indemnified Parties shall thereafter
deliver to the Indemnifying Party copies of all notices and documents (including
court papers) received by the Indemnified Party relating to the claim, and any
Indemnified Party shall cooperate in the defense or prosecution of such claim.
Such cooperation shall include the retention and (upon the Indemnifying Party’s
request) the provision to the Indemnifying Party of records and information that
are reasonably relevant to such claim, and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder. The Indemnifying Party shall not be liable for
any settlement of any action, suit, claim or proceeding effected without its
written consent; provided, however, that the Indemnifying Party shall not
unreasonably withhold, delay or condition its consent. The Indemnifying Party
further agrees that it will not, without the Indemnified Party’s prior written
consent, settle or compromise any claim or consent to entry of any judgment in
respect thereof in any pending or threatened action, suit, claim or proceeding
in respect of which indemnification has been sought hereunder unless such
settlement or compromise includes an unconditional release of such Indemnified
Party from all liability arising out of such action, suit, claim or proceeding.

 

-36-



--------------------------------------------------------------------------------

(d) In respect of any inaccuracies in or breaches of representations and
warranties (other than the representations and warranties set forth in Sections
2.2(a), 2.2(b), 2.2(c), 2.2(d), 2.2(i), 2.3(a) and 2.3(b)), no Indemnifying
Party shall be required to indemnify the Indemnified Parties collectively,
disregarding all qualifications or limitations set forth in such representation
and warranties as to “materiality,” “Material Adverse Effect” and words of
similar import: unless and until the aggregate amount of all claims against the
Indemnifying Party exceeds $1,000,000 (the “Threshold Amount”), in which event
the Indemnifying Party shall be responsible for only the amount of such Losses
in excess of the Threshold Amount; provided that the cumulative indemnification
obligation of any Indemnifying Party for inaccuracies in or breaches of
representations and warranties (other than the representations and warranties
set forth in Sections 2.2(a), 2.2(b), 2.2(c), 2.2(d), 2.2(i), 2.3(a) and 2.3(b))
shall in no event exceed 50% of the aggregate purchase price for the Securities.

(e) The obligations of the Indemnifying Party under this Section 4.9 shall
survive the Transfer, redemption or conversion of the Securities issued pursuant
to this Agreement, or the closing or termination of this Agreement and any other
Transaction Document. The indemnity provided for in this Section 4.9 shall be
the sole and exclusive monetary remedy of Indemnified Parties after the Closing
(or the Rights Offering Closing, as the case may be) for any inaccuracy of any
representation or warranty or any other breach of any covenant or agreement
contained in this Agreement; provided that nothing herein shall limit in any way
any such party’s remedies in respect of fraud, intentional misrepresentation or
omission or intentional misconduct by the other party in connection with the
transactions contemplated hereby. No party to this Agreement (or any of its
Affiliates) shall, in any event, be liable or otherwise responsible to any other
party (or any of its Affiliates) for any punitive damages of such other party
(or any of its Affiliates) arising out of or relating to this Agreement or the
performance or breach hereof (unless arising from a claim by a third party). The
indemnification rights contained in this Section 4.9 are not limited by any
investigation or knowledge by the Indemnified Party prior to Closing.

4.10 Rights Offering.

(a) If at any time between the date of this Agreement and the earlier of (1) 30
days after the first public announcement of the Rights Offering and
(2) March 31, 2008, the Company shall close an underwritten rights offering of
rights to purchase shares of Common Stock targeted at stockholders of the
Company in an aggregate amount of $500,000,000 (the “Rights Offering”), then the
parties agree to the rights and obligations set forth in this Section 4.10. In
connection with such Rights Offering, the Company shall (i) set the record date
of the Rights Offering so that the Investor will be a record holder,
(ii) provide for the minimum solicitation period required by applicable law or
stock exchange rule, (iii) execute all necessary documents and obtaining all
consents required, and (iv) together with the Investor select one or more
book-running underwriters (with the Investor selecting one such underwriter) to
advise the Company of a market clearing price for the Rights Offering, and the
Company shall use such price as the price in the Rights Offering; provided that
in no event shall such price be greater than $31.00 per share (net of any
underwriting discounts or fees). The Company shall, and shall cause the Rights
Offering to, be, in full compliance with any SEC or applicable stock exchange
regulations or requirements, including with respect to the filing of a
prospectus and shall use its reasonable best efforts, and cause management to
use its reasonable best efforts, to maximize the

 

-37-



--------------------------------------------------------------------------------

proceeds raised in the Rights Offering, including by making members of
management and executives of the Company available to participate in “road
show,” similar sales events and other marketing activities. The Company shall
ensure that at all times prior to the closing of such Rights Offering, all
information that is required to be included in a registration statement,
prospectus or amendments thereto or that is otherwise needed for investors to
make reasonable investment decisions (including updated financial information),
shall be filed, disclosed and disseminated to stockholders and that such
documents shall not contain any untrue statement of a material fact or omit to
state any material fact in order to make statements therein, not misleading.

(b) If the Company has complied in all material respects with its obligations in
Section 4.10(a) and the Company is closing a Rights Offering in accordance with
Section 4.10, the Company may elect to sell to the Investor, and, subject to the
closing conditions in this Agreement, the Investor shall purchase from the
Company a number of shares of Common Stock for an aggregate purchase price equal
to the difference, if any, between (A) $500,000,000 and (B) the product of
(i) the per share price of the Common Stock in the Rights Offering and (ii) the
number of shares of Common Stock subscribed to in the Rights Offering (the
“Shortfall Amount”), with the per share price of Common Stock to the Investor
being equal to the price per share in the Rights Offering (net of any
underwriting discounts or fees),

(c) From and after the date of this Agreement until the closing of the Rights
Offering, the Company will consult with the Investor with respect to any
explorations of financing available to the Company (including, any equity
(including Common Stock, preferred stock and restricted stock), options, debt,
equity that includes an equity component (such as an “equity” kicker), surplus
notes, reinsurance transactions and any alternative methods, including by
entering into reinsurance (other than in the ordinary course of business),
excess of loss or quota share arrangements or agreements or other similar
arrangements or agreements), and the Investor shall have access to any analysis,
reports or advise with respect to such financings and will be included in any
pricing discussions with respect thereto.

4.11 Exchange Listing. The Company shall promptly use its reasonable best
efforts to cause the shares of Common Stock to be issued pursuant to this
Agreement and the shares of Common Stock reserved for issuance pursuant to the
conversion of the Warrants to be approved for listing on the New York Stock
Exchange, subject to official notice of issuance, as promptly as practicable,
and in any event before the Closing (and, with respect to the Rights Offering,
prior to the Rights Offering Closing).

4.12 Registration Rights.

(a) Demand Registrations.

(1) Requests for Registration. At any time following the expiration of the
transfer restrictions set forth in Section 4.2(a), the Investor or any of its
Affiliates may request in writing that the Company effect the registration of
all or any part of the Registrable Securities (as defined below) held by the
Investor (a “Registration Request”). Promptly after its receipt of any
Registration Request, the Company will give written notice of such request to
any transferees, and will use its reasonable best efforts to

 

-38-



--------------------------------------------------------------------------------

register, in accordance with the provisions of this Agreement, all Registrable
Securities that have been requested to be registered in the Registration Request
or by any transferee by written notice to the Company given within fifteen
business days after the date the Company has given such transferee notice of the
Registration Request; provided that, except for a Short-Form Registration of an
unspecified amount of securities, with respect to an underwritten offering, the
Company will not be required to effect a registration pursuant to this
Section 4.12(a)(1) unless the value of Registrable Securities included in the
Registration Request is at least $100 million, or $20 million in the case of a
Short-Form Registration. The Company will pay all Registration Expenses incurred
in connection with any registration pursuant to this Section 4.12(a). Any
registration requested by the Investor pursuant to Section 4.12(a)(1) or
4.12(a)(3) is referred to in this Agreement as a “Demand Registration.” For
purposes of this Agreement, “Registrable Securities” means (i) all Common Stock,
(ii) the shares of Common Stock issued or issuable pursuant to the conversion of
the Warrants, or (iii) any equity securities issued or issuable directly or
indirectly with respect to the securities referred to in the foregoing clauses
(i) or (ii) by way of conversion or exchange thereof or share dividend or share
split or in connection with a combination of shares, recapitalization,
reclassification, merger, amalgamation, arrangement, consolidation or other
reorganization. As to any particular securities constituting Registrable
Securities, such securities will cease to be Registrable Securities when
(w) they have been effectively registered or qualified for sale by a prospectus
filed under the Securities Act and disposed of in accordance with the
Registration Statement covering therein, (x) they have been sold to the public
pursuant to Rule 144 or Rule 145 or other exemption from registration under the
Securities Act. (y) they have been acquired by the Company or (z) they are able
to be sold by the Investor without restriction as to volume or manner of sale
pursuant to Rule 144(k) under the Securities Act and the Investor holds no more
than 3% of the applicable class outstanding. In addition, for purposes of this
Agreement, “Registration Statement” means the prospectus and other documents
filed with the SEC to effect a registration under the Securities Act. Investor
shall be entitled to effect a Registration Request on behalf of shares of Common
Stock that may be borrowed by third parties pursuant to hedge involving the
Investor, and the parties agree to cooperate to make the registration rights in
this Section 4.12 available for such transactions.

(2) Limitation on Demand Registrations. The Investor will be entitled to
initiate no more than three (3) Demand Registrations (including the Short-Form
Registration permitted pursuant to Section 4.12(a)(3)), and the Company will not
be obligated to effect more than one Demand Registration in any six month
period. Upon filing a Registration Statement, the Company will use its
reasonable best efforts to keep such Registration Statement effective with the
SEC at all times until the Investor or any transferee who would require such
registration to effect a sale of the Registrable Securities no longer holds the
Registrable Securities. No request for registration will count for the purposes
of the limitations in this Section 4.12(a)(2) if (i) the Investor determines in
good faith to withdraw the proposed registration prior to the effectiveness of
the Registration Statement relating to such request due to marketing conditions
or regulatory reasons relating to the Company, (ii) the Registration Statement
relating to such request is not declared effective within 180 days of the date
such Registration Statement is first filed with the SEC (other than solely by
reason of the Investor having

 

-39-



--------------------------------------------------------------------------------

refused to proceed) and the Investor withdraws its Registration Request prior to
such Registration Statement being declared effective, (iii) prior to the sale of
at least 90% of the Registrable Securities included in the applicable
registration relating to such request, such registration is adversely affected
by any stop order, injunction or other order or requirement of the SEC or other
governmental agency or court for any reason and the Company fails to have such
stop order, injunction or other order or requirement removed, withdrawn or
resolved to the Investor’s reasonable satisfaction within thirty days of the
date of such order, (iv) more than 10% of the Registrable Securities requested
by the Investor to be included in the registration are not so included pursuant
to Section 4.12(a)(6), or (v) the conditions to closing specified in the
underwriting agreement or purchase agreement entered into in connection with the
registration relating to such request are not satisfied (other than as a result
of a material default or breach thereunder by the Investor). Notwithstanding the
foregoing, the Company will pay all Registration Expenses in connection with any
request for registration pursuant to Section 4.12(a)(1) regardless of whether or
not such request counts toward the limitation set forth above.

(3) Short-Form Registrations. The Company will use its reasonable best efforts
to qualify for registration on Form S-3 or any comparable or successor form or
forms or any similar short-form registration (“Short-Form Registration”), and,
such Short-Form Registration will be a “shelf” registration statement providing
for the registration of, and the sale on a continuous or delayed basis of the
Registrable Securities, pursuant to Rule 415. In no event shall the Company be
obligated to effect any shelf other than pursuant to a Short-Form Registration.
Upon filing a Short-Form Registration, the Company will keep such Short-Form
Registration effective with the SEC at all times and any Short-Form Registration
shall be re-filed upon its expiration, and shall cooperate in any shelf
take-down by amending or supplementing the prospectus statement related to such
Short-Form Registration as may be requested by the Investor or any transferee or
as otherwise required, until the Investor or any transferee who would require
such registration to effect a sale of the Registrable Securities no longer holds
the Registrable Securities, regardless of whether or not the transfer
restrictions set forth in Section 4.2(a) have expired or terminated; provided
that no Investor or transferee may be permitted to sell under such “shelf”
registration statement during such times as the trading window is not open for
Company senior management in accordance with the Company’s policies. The Company
will pay all Registration Expenses incurred in connection with any Short-Form
Registration.

(4) Restrictions on Demand Registrations. If the filing, initial effectiveness
or continued use of a registration statement, other than a shelf registration
statement pursuant to Rule 415, with respect to a Demand Registration would
require the Company to make a public disclosure of material non-public
information, which disclosure in the good faith judgment of the Board of
Directors (1) would be required to be made in any Registration Statement so that
such Registration Statement would not be materially misleading, (2) would not be
required to be made at such time but for the filing, effectiveness or continued
use of such Registration Statement, (3) would in the good faith judgment of the
Board of Directors reasonably be expected to have a material adverse effect on
the Company or its business if made at such time or (4) reasonably be excepted
to interfere with the Company or its business if at such time Company’s ability
to effect a

 

-40-



--------------------------------------------------------------------------------

planned or proposed acquisition, disposition, financing, reorganization,
recapitalization or similar transaction, then the Company may upon giving prompt
written notice of such action to the participants in such registration (each of
whom hereby agrees to maintain the confidentiality of all information disclosed
to such participants) delay the filing or initial effectiveness of, or suspend
use of, such Registration Statement; provided that the Company shall not be
permitted to do so (x) for more than 60 days for a given occurrence of such a
circumstance, (y) more than three times during any twelve-month period or
(z) for periods exceeding, in the aggregate, 90 days during any twelve-month
period. In the event the Company exercises its rights under the preceding
sentence, the Investor or such transferee agree to suspend, promptly upon its
receipt of the notice referred to above, its use of any prospectus relating to
such registration in connection with any sale or offer to sell Registrable
Securities. If the Company so postpones the filing of a prospectus or the
effectiveness of a Registration Statement, the Investor will be entitled to
withdraw such request and, if such request is withdrawn, such registration
request will not count for the purposes of the limitation set forth in
Section 4.12(a)(2). The Company will pay all Registration Expenses incurred in
connection with any such aborted registration or prospectus.

(5) Selection of Underwriters. If the Investor intends that the Registrable
Securities covered by its Registration Request shall be distributed by means of
an underwritten offering, Investor will so advise the Company as a part of the
Registration Request, and the Company will include such information in the
notice sent by the Company to any transferee with respect to such Registration
Request. In such event, the lead underwriter to administer the offering will be
chosen by the Investor subject to the prior written consent, not to be
unreasonably withheld or delayed, of the Company. If the offering is
underwritten, the right of any transferee to registration pursuant to this
Section 4.12(a) will be conditioned upon such transferee’s participation in such
underwriting and the inclusion of such transferee’s Registrable Securities in
the underwriting, and each such transferee will (together with the Company, the
Investor and any other transferees distributing their securities through such
underwriting) enter into an underwriting agreement in customary form with the
underwriter or underwriters selected for such underwriting. If any transferee
disapproves of the terms of the underwriting, such transferee may elect to
withdraw therefrom by written notice to the Company, the managing underwriter
and the Investor.

(6) Priority on Demand Registrations. The Company will not include in any
underwritten registration pursuant to this Section 4.12(a) any securities that
are not Registrable Securities, without the prior written consent of the
Investor. If the managing underwriters advises the Company that in their
reasonable opinion the number of Registrable Securities (and, if permitted
hereunder, other securities requested to be included in such offering) exceeds
the number of securities that can be sold in such offering without adversely
affecting the marketability of the offering (including an adverse effect on the
per share offering price), the Company will include in such offering only such
number of securities that in the reasonable opinion of such underwriters can be
sold without adversely affecting the marketability of the offering (including an
adverse effect on the per share offering price), which securities will be so
included in the following order of priority: (i) first, Registrable Securities
of the Investor and (ii) second,

 

-41-



--------------------------------------------------------------------------------

Registrable Securities of any transferee who have delivered written requests for
registration pursuant to Section 4.12(a)(1), pro rata on the basis of the
aggregate number of Registrable Securities owned by each such person and
(iii) any other securities of the Company that have been requested to be so
included, subject to the terms of this Agreement.

(7) Effective Registration Statement. A registration requested pursuant to
Section 4.12(a)(1) shall not be deemed to have been effected unless it is
declared effective by the SEC or is automatically effective upon filing pursuant
to Rule 462 of the Securities Act and remains effective for the period specified
in Section 4.12(a)(2).

(b) Piggyback Registrations.

(1) Right to Piggyback. Whenever the Company proposes to register any of its
securities, other than a registration pursuant to Section 4.12(a)(1) or a
Special Registration (as defined below), and the registration form to be filed
may be used for the registration or qualification for distribution of
Registrable Securities, the Company will give prompt written notice to the
Investor and all transferees of its intention to effect such a registration and,
subject to Section 4.12(a)(4), will include in such registration all Registrable
Securities with respect to which the Company has received written requests for
inclusion therein within ten business days after the date of the Company’s
notice (a “Piggyback Registration”). Any such person that has made such a
written request may withdraw its Registrable Securities from such Piggyback
Registration by giving written notice to the Company and the managing
underwriter, if any, on or before the tenth business day prior to the planned
effective date of such Piggyback Registration. The Company may terminate or
withdraw any registration under this Section 4.12(b)(1) prior to the
effectiveness of such registration, whether or not the Investor or any
transferee has elected to include Registrable Securities in such registration.
“Special Registration” means the registration of (i) equity securities and/or
options or other rights in respect thereof solely registered on Form S-4 or
Form S-8 (or successor form) or (ii) shares of equity securities and/or options
or other rights in respect thereof to be offered to directors, members of
management, employees, consultants, customers, lenders or vendors of the Company
or its direct or indirect subsidiaries or in connection with dividend
reinvestment plans.

(2) Underwritten Registration. If the registration referred to in
Section 4.12(b)(1) is proposed to be underwritten, the Company will so advise
the Investor and any transferees as a part of the written notice given pursuant
to Section 4.12(b)(1). In such event, the right of the Investor or any
transferee to registration pursuant to this Section 4.12(b) will be conditioned
upon such person’s participation in such underwriting and the inclusion of such
person’s Registrable Securities in the underwriting, and each such person will
(together with the Company and the other persons distributing their securities
through such underwriting) enter into an underwriting agreement in customary
form with the underwriter or underwriters selected for such underwriting by the
Company. If any participating person disapproves of the terms of the
underwriting, such person may elect to withdraw therefrom by written notice to
the Company, the managing underwriter and the Investor.

 

-42-



--------------------------------------------------------------------------------

(3) Piggyback Registration Expenses. The Company will pay all Registration
Expenses in connection with any Piggyback Registration, whether or not any
registration or prospectus becomes effective or final.

(4) Priority on Primary Registrations. If a Piggyback Registration relates to an
underwritten primary offering on behalf of the Company, and the managing
underwriters advise the Company that in their reasonable opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold without adversely affecting the marketability of such offering
(including an adverse effect on the per share offering price), the Company will
include in such registration or prospectus only such number of securities that
in the reasonable opinion of such underwriters can be sold without adversely
affecting the marketability of the offering (including an adverse effect on the
per share offering price), which securities will be so included in the following
order of priority: (i) first, the securities the Company proposes to sell,
(ii) second, Registrable Securities of the Investor and any transferee who have
requested registration of Registrable Securities pursuant to Sections 4.12(a) or
4.12(b), pro rata on the basis of the aggregate number of such securities or
shares owned by each such person and (iii) third, any other securities of the
Company that have been requested to be so included, subject to the terms of this
Agreement.

(c) Registration Procedures. Subject to Section 4.12(a)(4), whenever the
Investor or any transferees of Registrable Securities have requested that any
Registrable Securities be registered pursuant to Section 4.12(a) or 4.12(b) of
this Agreement, the Company will use its reasonable best efforts to effect the
registration and sale of such Registrable Securities as soon as reasonably
practicable in accordance with the intended method of disposition thereof and
pursuant thereto. The Company shall use its reasonable best efforts to as
expeditiously as possible:

(1) prepare and file with the SEC a Registration Statement with respect to such
Registrable Securities, make all required filings with the National Association
of Securities Dealers and the Financial Industry Regulatory Authority and
thereafter use its reasonable best efforts to cause such Registration Statement
to become effective as soon as reasonably practicable, provided that before
filing a Registration Statement or any amendments or supplements thereto, the
Company will, in the case of a Demand Registration, furnish to the Holder’s
Counsel copies of all such documents proposed to be filed, which documents will
be subject to review of such counsel at the Company’s expense;

(2) prepare and file with the SEC such amendments and supplements to such
Registration Statement as may be necessary to keep such Registration Statement
effective for a period of either (i) not less than (A) three months, (B) if such
Registration Statement relates to an underwritten offering, such longer period
as, based upon the opinion of counsel for the underwriters, a prospectus is
required by law to be delivered in connection with sales of Registrable
Securities by an underwriter or dealer or (C) continuously in the case of shelf
registration statements and any shelf registration statement shall be re-filed
upon its expiration (or in each case such shorter period ending on the date that
the securities covered by such shelf registration statement cease to

 

-43-



--------------------------------------------------------------------------------

constitute Registrable Securities) or (ii) such shorter period as will terminate
when all of the securities covered by such Registration Statement have been
disposed of in accordance with the intended methods of disposition by the seller
or sellers thereof set forth in such Registration Statement (but in any event
not before the expiration of any longer period required under the Securities
Act), and comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such Registration Statement until such
time as all of such securities have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof set forth in
such Registration Statement;

(3) furnish to each seller of Registrable Securities such number of copies,
without charge, of such Registration Statement, each amendment and supplement
thereto, including each preliminary prospectus, final prospectus, any other
prospectus (including any prospectus filed under Rule 424, Rule 430A or Rule
430B under the Securities Act and any “issuer free writing prospectus” as such
term is defined under Rule 433 promulgated under the Securities Act), all
exhibits and other documents filed therewith and such other documents as such
seller may reasonably request including in order to facilitate the disposition
of the Registrable Securities owned by such seller;

(4) register or qualify such Registrable Securities under such other securities
or blue sky laws of such jurisdictions as any seller reasonably requests and do
any and all other acts and things that may be reasonably necessary or reasonably
advisable to enable such seller to consummate the disposition in such
jurisdictions of the Registrable Securities owned by such seller (provided that
the Company will not be required to (i) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
subsection, (ii) subject itself to taxation in any such jurisdiction or
(iii) consent to general service of process in any such jurisdiction);

(5) notify each seller of such Registrable Securities and the Holder’s Counsel,
at any time when a prospectus relating thereto is required to be delivered under
the Securities Act, upon discovery that, or upon the discovery of the happening
of any event as a result of which, the prospectus contains an untrue statement
of a material fact or omits any fact necessary to make the statements therein
not misleading in the light of the circumstances under which they were made,
and, as soon as reasonably practicable, prepare and furnish to such seller a
reasonable number of copies of a supplement or amendment to such prospectus so
that, as thereafter delivered to the purchasers of such Registrable Securities,
such prospectus will not contain an untrue statement of a material fact or omit
to state any fact necessary to make the statements therein not misleading in the
light of the circumstances under which they were made;

(6) notify each seller of any Registrable Securities covered by such
Registration Statement and the Holder’s Counsel (i) when such Registration
Statement or the prospectus or any prospectus supplement or post-effective
amendment has been filed and, with respect to such Registration Statement or any
post-effective amendment, when the same has become effective, (ii) of any
request by the SEC for amendments or supplements to such Registration Statement
or to amend or to supplement such prospectus or for additional information, and
(iii) of the issuance by the SEC of any stop order suspending the effectiveness
of such Registration Statement or the initiation of any proceedings for any of
such purposes;

 

-44-



--------------------------------------------------------------------------------

(7) cause all such Registrable Securities to be listed on each securities
exchange on which similar securities issued by the Company are then listed or,
if no similar securities issued by the Company are then listed on any securities
exchange, use its reasonable best efforts to cause all such Registrable
Securities to be listed on the New York Stock Exchange or the NASDAQ stock
market, as determined by the Company;

(8) provide a transfer agent and registrar for all such Registrable Securities
not later than the effective date of such Registration Statement;

(9) enter into such customary agreements (including underwriting agreements and,
subject to Section 4.12(g), lock-up agreements in customary form, and including
provisions with respect to indemnification and contribution in customary form)
and take all such other customary actions as the Investor, the participating
transferees or the underwriters, if any, reasonably request in order to expedite
or facilitate the disposition of such Registrable Securities (including, making
members of management and executives of the Company available to participate in
“road show,” similar sales events and other marketing activities; provided that
the Company shall not be required to make members of management and executives
of the Company so available for more than five consecutive days or more than 10
days in any 365 day period);

(10) make available for inspection by any seller of Registrable Securities and
the Holder’s Counsel, any underwriter participating in any disposition pursuant
to such Registration Statement and any attorney, accountant or other agent
retained by any such seller or underwriter, all financial and other records,
pertinent corporate documents and documents relating to the business of the
Company, and cause the Company’s officers, directors, employees and independent
accountants to supply all information reasonably requested by any such seller,
underwriter, attorney, accountant or agent in connection with such Registration
Statement, provided that it shall be a condition to such inspection and receipt
of such information that the inspecting person (i) enter into a confidentiality
agreement in form and substance reasonably satisfactory to the Company and
(ii) agree to minimize the disruption to the Company’s business in connection
with the foregoing;

(11) timely provide to its security holders earning statements satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder;

(12) in the event of the issuance of any stop order suspending the effectiveness
of a Registration Statement, or of any order suspending or preventing the use of
any related prospectus or ceasing trading of any securities included in such
Registration Statement for sale in any jurisdiction, use every reasonable effort
to promptly obtain the withdrawal of such order;

(13) obtain one or more comfort letters, addressed to the underwriters, if any,
dated the effective date of such Registration Statement and the date of the
closing under the underwriting agreement for such offering, signed by the
Company’s independent public accountants in customary form and covering such
matters of the type customarily covered by comfort letters as such underwriters
shall reasonably request;

 

-45-



--------------------------------------------------------------------------------

(14) provide legal opinions of the Company’s counsel, addressed to the
underwriters, if any, dated the date of the closing under the underwriting
agreement, with respect to the Registration Statement, each amendment and
supplement thereto (including the preliminary prospectus) and such other
documents relating thereto as the underwriter shall reasonably request in
customary form and covering such matters of the type customarily covered by
legal opinions of such nature; and

(15) obtain any required regulatory or stockholder approval necessary for the
Investor or any transferee to sell its Registrable Securities in an offering.

As a condition to registering Registrable Securities, the Company may require
the Investor and any transferee holding Registrable Securities as to which any
registration is being effected to furnish the Company with such information
regarding such person and pertinent to the disclosure requirements relating to
the registration and the distribution of such securities as the Company may from
time to time reasonably request in writing.

(d) Registration Expenses.

(1) Except as otherwise provided in this Agreement, all expenses incidental to
the Company’s performance of or compliance with this Agreement, including all
registration and filing fees, fees and expenses of compliance with securities or
blue sky laws, word processing, duplicating and printing expenses, messenger and
delivery expenses, and fees and disbursements of counsel for the Company and all
independent certified public accountants and other persons retained by the
Company (all such expenses, “Registration Expenses”), will be borne by the
Company. The Company will, in any event, pay its internal expenses (including
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expenses of any annual audit or quarterly review, the
expenses of any liability insurance and the expenses and fees for listing the
securities to be registered on each securities exchange on which similar
securities issued by the Company are then listed or on the New York Stock
Exchange or the NASDAQ stock market. The holders of the securities so registered
shall pay all underwriting discounts, selling commissions and transfer taxes
applicable to the sale of Registrable Securities hereunder and any other
Registration Expenses required by law to be paid by a selling holder pro rata on
the basis of the amount of proceeds from the sale of their shares so registered.

(2) In connection with each Demand Registration and each Piggyback Registration
in which members the Investor or its transferees participate, the Company will
reimburse the Investor for the reasonable fees and disbursements of one counsel
(“Holder’s Counsel”).

(e) Participation in Underwritten Registrations.

(1) None of the Investor or any transferee may participate in any registration
hereunder that is underwritten unless such person (i) agrees to sell its
Registrable

 

-46-



--------------------------------------------------------------------------------

Securities on the basis provided in any underwriting arrangements approved by
the Investor (including pursuant to the terms of any over-allotment or “green
shoe” option requested by the managing underwriter(s), provided that no such
person will be required to sell more than the number of Registrable Securities
that such person has requested the Company to include in any registration),
(ii) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements, and (iii) cooperates with the Company’s
reasonable requests in connection with such registration or qualification (it
being understood that the Company’s failure to perform its obligations
hereunder, which failure is caused by such person’s failure to cooperate with
such reasonable requests, will not constitute a breach by the Company of this
Agreement). Notwithstanding the foregoing, the liability of the Investor or any
transferee participating in such an underwritten registration shall be limited
to an amount equal to the amount of gross proceeds attributable to the sale of
such person’s Registrable Securities

(2) Each person that is participating in any registration hereunder agrees that,
upon receipt of any notice from the Company of the happening of any event of the
kind described in Section 4.12(c)(5), such person will forthwith discontinue the
disposition of its Registrable Securities pursuant to the Registration Statement
until such person receives copies of a supplemented or amended prospectus as
contemplated by such Section 4.12(c)(5). In the event the Company gives any such
notice, the applicable time period mentioned in Section 4.12(c)(2) during which
a Registration Statement is to remain effective will be extended by the number
of days during the period from and including the date of the giving of such
notice pursuant to this Section 4.12(e)(2) to and including the date when each
seller of a Registrable Security covered by such Registration Statement will
have received the copies of the supplemented or amended prospectus contemplated
by Section 4.12(c)(6).

(f) Rule 144; Legended Securities; etc.

(1) The Company will use its reasonable best efforts to timely file all reports
and other documents required to be filed by it under the Securities Act and the
Exchange Act and the rules and regulations adopted by the SEC thereunder (or, if
the Company is not required to file such reports, it will, upon the request of
the Investor or any transferee, make publicly available such information as
necessary to permit sales pursuant to Rule 144), and will use reasonable best
efforts to take such further action as the Investor or any transferee may
reasonably request, all to the extent required from time to time to enable such
person to sell shares of Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144.
Upon the request of the Investor or any transferee, the Company will deliver to
such person a written statement as to whether it has complied with such
information requirements.

(2) The Company will not issue new certificates for shares of Registrable
Securities without a legend restricting further transfer unless (i) such shares
have been sold to the public pursuant to an effective Registration Statement
under the Securities Act or Rule 144, or (ii) (x) otherwise permitted under the
Securities Act, (y) the holder of such shares shall have delivered to the
Company an opinion of counsel, which opinion and counsel shall be reasonably
satisfactory to the Company, to such effect, and (z) the holder of such shares
expressly requests the issuance of such certificates in writing.

 

-47-



--------------------------------------------------------------------------------

(g) Holdback. In consideration for the Company agreeing to its obligations under
this Agreement, the Investor (and any transferee) agrees in connection with any
registration of the Company’s securities (whether or not such person is
participating in such registration) upon the request of the Company and the
underwriters managing any underwritten offering of the Company’s securities, not
to effect (other than pursuant to such registration) any public sale or
distribution of Registrable Securities, including, any sale pursuant to Rule 144
or Rule 144A, or make any short sale of, loan, grant any option for the purchase
of, or otherwise dispose of any Registrable Securities, any other equity
securities of the Company or any securities convertible into or exchangeable or
exercisable for any equity securities of the Company without the prior written
consent of the Company or such underwriters, as the case may be, during the
Holdback Period; provided that nothing herein will prevent any such holder that
is a partnership or corporation from making a distribution of Registrable
Securities to the partners or stockholders thereof or a transfer to an Affiliate
that is otherwise in compliance with applicable securities laws, so long as such
distributees agree to be so bound. With respect to such underwritten offering of
Registrable Securities covered by a registration pursuant to Section 4.12(a) or
4.12(b), the Company further agrees not to effect (other than pursuant to such
registration or pursuant to a Special Registration) any public sale or
distribution, or to file any Registration Statement (other than such
registration or a Special Registration) covering any, of its equity securities,
or any securities convertible into or exchangeable or exercisable for such
securities, during the Holdback Period with respect to such underwritten
offering, if required by the managing underwriter; provided that notwithstanding
anything to the contrary herein, the obligations under this Section 4.12(g)
shall not apply during any twelve-month period for more than an aggregate of 45
days. “Holdback Period” means, with respect to any registered offering covered
by this Agreement, (1) ninety days after and during the ten days before, the
effective date of the related Registration Statement or, in the case of a
takedown from a shelf registration statement, ninety days after the date of the
prospectus supplement filed with the Commission in connection with such takedown
and during such prior period (not to exceed ten days) as the Company has given
reasonable written notice to the holder of Registrable Securities or (2) such
shorter period as the Investor, the Company and the underwriter of such
offering, if any, shall agree.

ARTICLE V

Termination

5.1 Termination. This Agreement shall be terminated (a) if the Closing shall not
have occurred on prior to six months from the date of this Agreement, by either
the Company or the Investor, (b) by mutual agreement of the Company and the
Investor, (c) if any Governmental Entity shall have issued a nonappealable final
judgment, injunction, order or decree that shall prohibit the Closing (or,
following the Closing, the Rights Offering Closing) or shall prohibit or
restrict the Investor or its Affiliates from owning or voting any Securities,
(d) by the Company upon a breach of or failure to perform in any material
respect (which breach or failure cannot be or has not been cured within 30 days
after giving of notice to the Investor of such breach or

 

-48-



--------------------------------------------------------------------------------

failure) any covenant on the part of the Investor set forth in this Agreement,
such that the closing conditions set forth in this Agreement would not be
satisfied if such breach or failure existed or were continuing on the Closing or
Rights Offering Closing, as the case may be, (e) by the Investor upon a breach
of or failure to perform in any material respect (which breach or failure cannot
be or has not been cured within 30 days after giving of notice to the Investor
of such breach or failure) any covenant on the part of the Company set forth in
this Agreement, such that the closing conditions set forth in this Agreement
would not be satisfied if such breach or failure existed or were continuing on
the Closing or Rights Offering Closing, as the case may be, or (f) prior to the
Closing, by the Investor, if the Company shall, or agree to, execute definitive
documentation that will result in or have resulted in a Change in Control,
resolve to pursue a transaction through its Board of Directors that is
contemplated by the Board of Directors to result in a Change in Control or have
its Board of Directors approve, recommend or accept or enter into a transaction
requiring approval by the Company’s stockholders of a transaction that in any
case upon consummation will result in a Change in Control, or otherwise permit a
Change in Control to be consummated.

5.2. Effects of Termination. In the event of any termination of this Agreement
as provided in Section 5.1, this Agreement (other than Section 3.2 (except in
the event of termination pursuant to Section 5.1(d)), Section 3.3(b) (except, in
respect of any party, in connection with litigation against it by the other
party or its Affiliates), Section 4.9 and Article VI, which shall remain in full
force and effect) shall forthwith become wholly void and of no further force and
effect; provided that nothing herein shall relieve any party from liability for
willful breach of this Agreement.

ARTICLE VI

Miscellaneous

6.1 Survival. Each of the representations and warranties set forth in this
Agreement shall survive the Closing but only for a period of 2 years following
the Closing Date (or until final resolution of any claim or action arising from
the breach of any such representation and warranty, if notice of such breach was
provided prior to the second anniversary of the Closing Date) and thereafter
shall expire and have no further force and effect, including in respect of
Section 4.9; provided that the representations and warranties in Sections
2.2(a), 2.2(b), 2.2(c), 2.2(d), 2.3(a) and 2.3(b), shall survive indefinitely
and the representations and warranties in Section 2.2(i) shall survive until the
expiration of the applicable statutory periods of limitations. Except as
otherwise provided herein, all covenants and agreements contained herein shall
survive for the duration of any statutes of limitations applicable thereto or
until, by their respective terms, they are no longer operative.

6.2 Amendment. No amendment or waiver of any provision of this Agreement will be
effective with respect to any party unless made in writing and signed by an
officer of a duly authorized representative of such party.

6.3 Waivers. The conditions to each party’s obligation to consummate the Closing
or the Rights Offering Closing, as the case may be, are for the sole benefit of
such party

 

-49-



--------------------------------------------------------------------------------

and may be waived by such party in whole or in part to the extent permitted by
applicable law. No waiver of any party to this Agreement will be effective
unless it is in a writing signed by a duly authorized officer of the waiving
party that makes express reference to the provision or provisions subject to
such waiver.

6.4 Counterparts and Facsimile. For the convenience of the parties hereto, this
Agreement may be executed in any number of separate counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
will together constitute the same agreement. Executed signature pages to this
Agreement may be delivered by facsimile and such facsimiles will be deemed as
sufficient as if actual signature pages had been delivered.

6.5 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within such State. The parties hereby irrevocably
and unconditionally consent to submit to the exclusive jurisdiction of the state
and federal courts located in the State of New York for any actions, suits or
proceedings arising out of or relating to this Agreement and the transactions
contemplated hereby.

6.6 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

6.7 Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other will be in writing and will be deemed to
have been duly given (a) on the date of delivery if delivered personally or by
telecopy or facsimile, upon confirmation of receipt, (b) on the first business
day following the date of dispatch if delivered by a recognized next-day courier
service, or (c) on the third business day following the date of mailing if
delivered by registered or certified mail, return receipt requested, postage
prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.

(a) If to the Investor:

Warburg Pincus Equity Partners, L.P.

466 Lexington Avenue

New York, New York 10017-3140

Attn:  Kewsong Lee

Facsimile: (212) 716-5032

      with a copy to (which copy alone shall not constitute notice):

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019-6150

Attn:  Craig M. Wasserman

           Igor Kirman

Facsimile: (212) 403-2000

 

-50-



--------------------------------------------------------------------------------

(b) If to the Company:

MBIA Inc.

113 King Street

Armonk, NY 10504

Attn:  Ram Wertheim, General Counsel

Facsimile: (914) 765-3919

      with a copy to (which copy alone shall not constitute notice):

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Attn:  Nicholas F. Potter

          Steven J. Slutzky

Telephone: (212) 919-6000

Fax: (212) 919-6836

6.8 Entire Agreement, Etc. (a) This Agreement (including the Exhibits and
Disclosure Schedules hereto) and the Transaction Documents constitute the entire
agreement, and supersede all other prior agreements, understandings,
representations and warranties, both written and oral, between the parties, with
respect to the subject matter hereof; and (b) this Agreement will not be
assignable by operation of law or otherwise (any attempted assignment in
contravention hereof being null and void), except that the Investor may
syndicate up to 20% of the aggregate purchase price for the Securities to
co-investors with the Company’s prior written consent solely with respect to the
identity of such person (which shall not be unreasonably withheld) so long as
the Investor retains control, directly or indirectly, over the voting and
disposition of such Securities in the hands of such co-investor (including by
being a general partner of an investment vehicle holding such Securities) (any
such assignment shall be included in the term “Investor”). For the avoidance of
doubt, the confidentiality agreement, dated as of November 28, 2007, by and
between the Company and Warburg Pincus LLC shall be void and supplanted by the
terms of this Agreement.

6.9 Other Definitions. Wherever required by the context of this Agreement, the
singular shall include the plural and vice versa, and the masculine gender shall
include the feminine and neuter genders and vice versa, and references to any
agreement, document or instrument shall be deemed to refer to such agreement,
document or instrument as amended, supplemented or modified from time to time.
When used herein: (a) the term “subsidiary” means those corporations, banks,
savings banks, associations and other persons of which such person owns or
controls 51% or more of the outstanding equity securities either directly or
through an unbroken chain of entities as to each of which 51% or more of the
outstanding equity securities is owned directly or indirectly by its parent;
provided, however, that there shall not be included any such entity to the
extent that the equity securities of such entity were acquired in satisfaction
of a debt previously contracted in good faith or are owned or controlled in a
bona fide fiduciary capacity;

 

-51-



--------------------------------------------------------------------------------

(b) the term “Affiliate” means, with respect to any person, any person directly
or indirectly controlling, controlled by or under common control with, such
other person; provided that with respect to the Company, Affiliate shall also
include Channel Reinsurance Ltd. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”) when used with respect to any person, means the
possession, directly or indirectly, of the power to cause the direction of
management or policies of such person, whether through the ownership of voting
securities by contract or otherwise;

(c) the word “or” is not exclusive;

(d) the words “including,” “includes,” “included” and “include” are deemed to be
followed by the words “without limitation”; and

(e) the terms “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section,
paragraph or subdivision;

(f) “business day” means any day except Saturday, Sunday and any day which shall
be a legal holiday or a day on which banking institutions in the State of New
York generally are authorized or required by law or other governmental actions
to close;

(g) “person” has the meaning given to it in Section 3(a)(9) of the Exchange Act
and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act; and

(h) all article, section, paragraph or clause references not attributed to a
particular document shall be references to such parts of this Agreement, and all
exhibit, annex and schedule references not attributed to a particular document
shall be references to such exhibits, annexes and schedules to this Agreement.

6.10 Captions. The article, section, paragraph and clause captions herein are
for convenience of reference only, do not constitute part of this Agreement and
will not be deemed to limit or otherwise affect any of the provisions hereof.

6.11 Severability. If any provision of this Agreement or the application thereof
to any person (including, the officers and directors of the Investor and the
Company) or circumstance is determined by a court of competent jurisdiction to
be invalid, void or unenforceable, the remaining provisions hereof, or the
application of such provision to persons or circumstances other than those as to
which it has been held invalid or unenforceable, will remain in full force and
effect and shall in no way be affected, impaired or invalidated thereby, so long
as the economic or legal substance of the transactions contemplated hereby is
not affected in any manner materially adverse to any party. Upon such
determination, the parties shall negotiate in good faith in an effort to agree
upon a suitable and equitable substitute provision to effect the original intent
of the parties.

6.12 No Third Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person or entity other than
the parties hereto, any benefit right or remedies, except that the provisions of
Section 4.9 shall inure to the benefit of the persons referred to in that
Section.

 

-52-



--------------------------------------------------------------------------------

6.13 Time of Essence. Time is of the essence in the performance of each and
every term of this Agreement.

6.14 Certain Adjustments. If the representations and warranties set forth in
Section 2.2(c) shall not be true and correct, the number of shares of Common
Stock and the number of Warrants shall be, at the Investor’s option,
proportionately adjusted to provide the Investor the same economic effect as
contemplated by this Agreement in the absence of such failure to be true and
correct.

6.15 Public Announcements. Subject to each party’s disclosure obligations
imposed by law or regulation, each of the parties hereto will cooperate with
each other in the development and distribution of all news releases and other
public information disclosures with respect to this Agreement and any of the
transactions contemplated by this Agreement or the other Transaction Documents,
and no party hereto will make any such news release or public disclosure without
first consulting with the other party hereto and receiving its consent (which
shall not be unreasonably withheld or delayed) and each party shall coordinate
with the other with respect to any such news release or public disclosure.

*    *    *

 

-53-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.

 

MBIA INC. By:  

/s/ Ram Wertheim

Name:   Ram Wertheim Title:   General Counsel WARBURG PINCUS PRIVATE EQUITY X,
L.P. By:   Warburg Pincus X L.P., its general partner By:   Warburg Pincus X
LLC, its general partner By:   Warburg Pincus Partners LLC, its sole member By:
  Warburg Pincus & Co., its managing member By:  

/s/ Kewsong Lee

Name:   Kewsong Lee Title:   Managing Director



--------------------------------------------------------------------------------

Exhibit A

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE AND MAY NOT
BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO TRANSFER AND OTHER
RESTRICTIONS SET FORTH IN AN INVESTMENT AGREEMENT, DATED AS OF DECEMBER 10 2007,
COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE ISSUER.

WARRANT

to purchase

[            ]

Shares of Common Stock

dated as of [                    ]

MBIA INC.

a Connecticut Corporation

Issue Date: [                    ]

1. Definitions. Unless the context otherwise requires, when used herein the
following terms shall have the meanings indicated.

“Additional Shares” has the meaning given to it in Section 3.

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with, such other person,
provided, that with respect to the Company, also includes Channel Reinsurance
Ltd. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”) when used
with respect to any Person, means the possession, directly or indirectly, of the
power to cause the direction of management or policies of such person, whether
through the ownership of voting securities by contract or otherwise.

“Applicable Price” means the greater of (A) the greater of the Market Price per
share of outstanding Common Stock on (i) the date on which the Company issues or
sells any Common Stock other than Excluded Stock or (ii) the first date of the
announcement of such issuance or sale or (B) the Buy-In Price.

“Appraisal Procedure” means a procedure whereby two independent appraisers, one
chosen by the Company and one by the Warrantholder (or if there is more than one
Warrantholder, a majority in interest of Warrantholders), shall mutually agree
upon the determinations then the subject of appraisal. Each party shall deliver
a notice to the other appointing its appraiser within fifteen (15) days after
the Appraisal Procedure is invoked. If within thirty (30) days after appointment
of the two appraisers they are unable to agree upon the amount in question, a
third independent appraiser shall be chosen within ten (10) days thereafter by
the mutual consent of such first two appraisers or, if such first two appraisers
fail to agree upon the appointment of a third appraiser, such appointment shall
be made by the American Arbitration Association, or any organization successor
thereto, from a panel of arbitrators having experience in the appraisal of the
subject matter to be appraised. The decision of the third appraiser so appointed
and chosen shall be given within thirty (30) days after the selection of such
third appraiser. If three appraisers shall be appointed and the determination of
one appraiser is disparate from the middle determination by more than twice the
amount by which the other determination is disparate from the middle
determination, then the determination of such appraiser shall be excluded, the
remaining two determinations shall be averaged and such average shall be binding
and conclusive on the Company and the Warrantholder; otherwise, the average of
all three determinations shall be binding and conclusive on the Company and the
Warrantholder. The costs of conducting any Appraisal Procedure shall be borne by
the Warrantholder requesting such Appraisal Procedure, except (A) the fees and
expenses of the appraiser appointed by the



--------------------------------------------------------------------------------

Company and any other costs incurred by the Company shall be borne by the
Company and (B) if such Appraisal Procedure shall result in a determination that
is disparate by 5% or more from the Company’s initial determination, all costs
of conducting such Appraisal Procedure shall be borne by the Company.

“Beneficially Own,” “Beneficial Owner” and “Beneficial Ownership” are defined in
Rules 13d-3 and 13d-5 of the Exchange Act.

“Board” means the Board of Directors of the Company.

“Board Representatives” means the two people nominated by the Investor to be
elected or appointed, subject to satisfaction of all legal and governance
requirements regarding service as a director of the Company, to the Board on the
Closing Date (as defined in the Investment Agreement).

“Business Combination” means a merger, consolidation, statutory share exchange
or similar transaction that requires adoption by the Company’s stockholders.

“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of New York
generally are authorized or required by law or other governmental actions to
close.

“Buy-In Price” means the price per share at which the Investor acquires each
share of Common Stock pursuant to Section 1.2(a)(2) of the Investment Agreement.

“Capital Stock” means (A) with respect to any Person that is a corporation or
company, any and all shares, interests, participations or other equivalents
(however designated) of capital or capital stock of such Person and (B) with
respect to any Person that is not a corporation or company, any and all
partnership or other equity interests of such Person.

“Change of Control” means, with respect to the Company, the occurrence of any
one of the following events:

 

  (A) the Incumbent Directors cease for any reason to constitute at least a
majority of the Board; provided, that any person becoming a director subsequent
to the date of the Investment Agreement whose election or nomination for
election was approved by a vote of at least two-thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the relevant party in which such person is named as a nominee
for director, without written objection to such nomination) shall be an
Incumbent Director (except that no individuals who were not directors at the
time any agreement or understanding with respect to any Business Combination or
contested election is reached shall be treated as Incumbent Directors for the
purposes of clause (C) below with respect to such Business Combination or this
paragraph in the case of a contested election); provided, further, that the
Board Representatives will be treated as an Incumbent Directors even if the
Persons designated to be such Board Representatives should change;

 

  (B) any Person is or becomes a Beneficial Owner (other than the Investor and
its Affiliates), directly or indirectly, of 50% of the aggregate voting power of
the Voting Securities; provided, however, that the event described in this
clause (B) will not be deemed a Change of Control by virtue of any holdings or
acquisitions: (i) by the Company or any of its Subsidiaries, (ii) by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any of its subsidiaries; provided, that such holdings or acquisitions by any
such plan (other than any plan maintained under Section 401(k) of the Internal
Revenue Code of 1986, as amended) do not exceed 50% of the then outstanding
Voting Securities, (iii) by any underwriter temporarily holding securities
pursuant to an offering of such securities or (iv) pursuant to a Non-Qualifying
Transaction;

 

  (C) a Business Combination, to the extent it is not a Non-Qualifying
Transaction; or

 

  (D) a plan of liquidation or dissolution of the Company or a sale of all or
substantially all of the Company’s assets.

 

- 2 -



--------------------------------------------------------------------------------

“Common Stock” means the Company’s common stock, par value $1.00 per share, and
any Capital Stock for or into which such Common Stock hereafter is exchanged,
converted, reclassified or recapitalized by the Company or pursuant to an
agreement or Business Combination to which the Company is a party.

“Company” means MBIA Inc., a Connecticut corporation.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“Excluded Stock” means (A) shares of Common Stock issued by the Company as a
stock dividend payable in shares of Common Stock, or upon any subdivision or
split-up of the outstanding shares of Capital Stock in each case which is
subject to Section 13(B), or upon conversion of shares of Capital Stock (but not
the issuance of such Capital Stock which will be subject to the provisions of
Section 13(A)) and (B) shares of Common Stock to be issued to employees,
consultants and advisors of the Company pursuant to options granted prior to the
date of issuance of this Warrant and pursuant to options granted after the date
of issuance of this Warrant if the exercise price per share of Common Stock on
the date of such grant equals or exceeds the Market Price of a share of Common
Stock on the date of such grant.

“Exercise Price” has the meaning given to it in Section 2.

“Expiration Time” has the meaning given to it in Section 3.

“Governmental Entities” has the meaning given to it in Section 2.2(d) of the
Investment Agreement.

“Group” means a group as contemplated by Section 13(d)(3) of the Exchange Act.

“Incumbent Directors” means individuals who on the date of the Investment
Agreement constitute the Board.

“Investment Agreement” means the Investment Agreement, dated as of December 10,
2007, between the Company and the Investor, including all schedules and exhibits
thereto.

“Investor” means Warburg Pincus Private Equity X, L.P.

“Market Price” means, with respect to a particular security, on any given day,
the last reported sale price regular way or, in case no such reported sale takes
place on such day, the average of the last closing bid and ask prices regular
way, in either case on the principal national securities exchange on which the
applicable securities are listed or admitted to trading, or if not listed or
admitted to trading on any national securities exchange, (A) the closing sale
price for such day reported by the Nasdaq Stock Market if such security is
traded over-the-counter and quoted in the Nasdaq Stock Market, or (B) if such
security is so traded, but not so quoted, the average of the closing reported
bid and ask prices of such security as reported by the Nasdaq Stock Market or
any comparable system, or (C) if such security is not listed on the Nasdaq Stock
Market or any comparable system, the average of the closing bid and ask prices
as furnished by two members of the National Association of Securities Dealers,
Inc. selected from time to time by the Company for that purpose. If such
security is not listed and traded in a manner that the quotations referred to
above are available for the period required hereunder, the Market Price per
share of Common Stock shall be deemed to be the fair value per share of such
security as determined in good faith by the Board of Directors of the Company.

“Non-Qualifying Transaction” means any Business Combination that satisfies all
of the following criteria: (A) more than 50% of the total voting power of the
surviving corporation resulting from a Business Combination, or, if applicable,
the ultimate parent corporation that directly or indirectly has beneficial
ownership of 100% of the voting securities eligible to elect directors of the
surviving corporation, is represented by Voting Securities that were outstanding
immediately before such Business Combination (or, if applicable, is represented
by shares into which such Voting Securities were converted pursuant to such
Business Combination) and (B) at least a majority of the members of the board of
directors of the parent corporation (or, if there is no parent corporation, the
surviving corporation) following the consummation of the Business Combination
were Incumbent Directors at the time the Company’s Board approved the execution
of the initial agreement providing for such Business Combination.

 

- 3 -



--------------------------------------------------------------------------------

“Ordinary Cash Dividends” means a regular quarterly cash dividend out of surplus
or net profits legally available therefor (determined in accordance with
generally accepted accounting principles, consistently applied) and consistent
with past practice.

“Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.

“Preliminary Control Event” means, with respect to the Company, (A) the
execution of definitive documentation for a transaction or (B) the
recommendation that stockholders tender in response to a tender or exchange
offer, that could reasonably result in a Change of Control upon consummation.

“Pro Rata Repurchases” means any purchase of shares of Common Stock by the
Company or any Affiliate thereof pursuant to any tender offer or exchange offer
subject to Section 13(e) of the Exchange Act, or pursuant to any other offer
available to substantially all holders of Common Stock, whether for cash, shares
of Capital Stock of the Company, other securities of the Company, evidences of
indebtedness of the Company or any other person or any other property
(including, without limitation, shares of Capital Stock, other securities or
evidences of indebtedness of a subsidiary of the Company), or any combination
thereof, effected while this Warrant is outstanding; provided, however, that
“Pro Rata Repurchase” shall not include any purchase of shares by the Company or
any Affiliate thereof made in accordance with the requirements of Rule 10b-18 as
in effect under the Exchange Act. The “Effective Date” of a Pro Rata Repurchase
shall mean the date of acceptance of shares for purchase or exchange under any
tender or exchange offer which is a Pro Rata Repurchase or the date of purchase
with respect to any Pro Rata Repurchase that is not a tender or exchange offer.

“Rights Offering” has the meaning given to it in Section 4.10(a) of the
Investment Agreement.

“Securities” has the meaning given to it in the recitals of the Investment
Agreement.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

“Shares” is defined in Section 2.

“Subsidiary” of a Person means those corporations, banks, savings banks,
associations and other Persons of which such Person owns or controls 51% or more
of the outstanding equity securities either directly or through an unbroken
chain of entities, as to each of which 51% or more of the outstanding equity
securities is owned directly or indirectly by its parent; provided, however,
that there shall not be included any such entity to the extent that the equity
securities of such entity were acquired in satisfaction of a debt previously
contracted in good faith or are owned or controlled in a bona fide fiduciary
capacity.

“Voting Securities” means the Company’s then outstanding securities eligible to
vote for the election of directors.

“Warrantholder” has the meaning given to it in Section 2.

“Warrants” means this Warrant, issued to the Investor pursuant to the Investment
Agreement.

2. Number of Shares; Exercise Price. This certifies that, for value received,
Warburg Pincus Private Equity X, L.P., its affiliates or its registered assigns
(the “Warrantholder”) is entitled, upon the terms and subject to the conditions
hereinafter set forth, to acquire from the Company, in whole or in part, up to
an aggregate of 8,698,920 fully paid and nonassessable shares of Common Stock,
par value $1.00 per share (the “Shares”), of the Company, at a purchase price of
$40.00 per Share (the “Exercise Price”). The number of Shares and the Exercise
Price are subject to adjustment as provided herein, and all references to
“Shares,” “Common Stock” and “Exercise Price” herein shall be deemed to include
any such adjustment or series of adjustments.

3. Exercise of Warrant; Term. To the extent permitted by applicable laws and
regulations, including but not limited to the insurance laws of the States of
New York and Illinois, the right to purchase the Shares represented by this
Warrant are exercisable, in whole or in part by the Warrantholder, at any time
or from time to time after 9:00 a.m., New York City time, on the date hereof,
but in no event later than 11:59 p.m., New York City time, on the seventh
anniversary of the date of issuance of the Warrant (the

 

- 4 -



--------------------------------------------------------------------------------

“Expiration Time”), by (A) the surrender of this Warrant and Notice of Exercise
annexed hereto, duly completed and executed on behalf of the Warrantholder, at
the office of the Company in Armonk, New York (or such other office or agency of
the Company in the United States as it may designate by notice in writing to the
Warrantholder at the address of the Warrantholder appearing on the books of the
Company), and (B) payment of the Exercise Price for the Shares thereby purchased
at the election of the Warrantholder in one of the following manners:

(i) by tendering in cash, by certified or cashier’s check or by wire transfer
payable to the order of the Company; or

(ii) by having the Company withhold shares of Common Stock issuable upon
exercise of the Warrant equal in value to the aggregate Exercise Price as to
which this Warrant is so exercised based on the Market Price of the Common Stock
on the trading day prior to the date on which this Warrant and the Notice of
Exercise are delivered to the Company.

If the Warrantholder does not exercise this Warrant in its entirety, the
Warrantholder will be entitled to receive from the Company within a reasonable
time, and in any event not exceeding three (3) Business Days, a new warrant in
substantially identical form for the purchase of that number of Shares equal to
the difference between the number of Shares subject to this Warrant and the
number of Shares as to which this Warrant is so exercised. Notwithstanding
anything in this Warrant to the contrary, in the event that the issuance of
shares of Common Stock pursuant to an adjustment under Section 13 of this
Warrant (the “Additional Shares”), or any other aspect of an adjustment to this
Warrant made pursuant to Section 13 of this Warrant, cannot be made without a
shareholder vote as a result of the application of Rule 312 of the New York
Stock Exchange Listing Manual, the Warrantholder shall have the full benefit of
the adjustment in Section 13, but the Warrantholder may only exercise this
Warrant in the manner permitted by Section 3(B)(ii) with respect to the
Additional Shares, and upon any such exercise receive, in lieu of the shares of
Common Stock represented by the Additional Shares, cash in an amount equal to
the product of (x) the number of shares of Common Stock represented by the
Additional Shares that would have been otherwise issuable and (y) the Market
Price of the Common Stock on the trading day prior to the date on which this
Warrant and the Notice of Exercise are delivered to the Company, such amount
being paid by certified or cashiers check or by wire transfer in same day funds
no later than the third Business Day following such exercise; provided, that the
restriction on the Warrantholder in this sentence shall no longer be in effect
if it is no longer required by the rules of the New York Stock Exchange;
provided, further, that at its option, the Company may pay such amount in four
quarterly payments, the first payment of which shall be made no more than three
(3) Business Days following such exercise by the Warrantholder; provided,
further, that each such quarterly payment shall not be for an amount less than
25% of the total amount of such aggregate payment obligation (except for the
final payment), and in each case, plus interest computed at the Company’s
borrowing rate under its revolving credit facility.

4. Issuance of Shares; Authorization; Listing. Certificates for Shares issued
upon exercise of this Warrant will be issued in such name or names as the
Warrantholder may designate and will be delivered to such named Person or
Persons within a reasonable time, not to exceed three (3) Business Days after
the date on which this Warrant has been duly exercised in accordance with the
terms of this Warrant. The Company hereby represents and warrants that any
Shares issued upon the exercise of this Warrant in accordance with the
provisions of Section 3 will, upon such exercise, be duly and validly authorized
and issued, fully paid and nonassessable and free from all taxes, liens and
charges (other than liens or charges created by the Warrantholder or taxes in
respect of any transfer occurring contemporaneously therewith). The Company
agrees that the Shares so issued will be deemed to have been issued to the
Warrantholder as of the close of business on the date on which this Warrant and
payment of the Exercise Price are delivered to the Company in accordance with
the terms of this Warrant, notwithstanding that the stock transfer books of the
Company may then be closed or certificates representing such Shares may not be
actually delivered on such date. The Company will at all times reserve and keep
available, out of its authorized but unissued Common Stock, solely for the
purpose of providing for the exercise of this Warrant, the aggregate number of
shares of Common Stock issuable upon exercise of this Warrant. The Company will
(i) procure, at its sole expense, the listing of the Shares and other securities
issuable upon exercise of this Warrant, including but not limited to those
Shares issuable pursuant to Section 13 of this Warrant, subject to issuance or
notice of issuance on all stock exchanges on which the Common Stock are then
listed or traded and (ii) maintain the listing of such Shares after issuance.
The Company will use

 

- 5 -



--------------------------------------------------------------------------------

commercially reasonable efforts to ensure that the Shares may be issued without
violation of any applicable law or regulation or of any requirement of any
securities exchange on which the Shares are listed or traded.

5. No Fractional Shares or Scrip. No fractional Shares or scrip representing
fractional Shares shall be issued upon any exercise of this Warrant. In lieu of
any fractional Share to which the Warrantholder would otherwise be entitled, the
Warrantholder shall be entitled to receive a cash payment equal to the Market
Price of the Common Stock less the Exercise Price for such fractional share.

6. No Rights as Shareholders; Transfer Books. This Warrant does not entitle the
Warrantholder to any voting rights or other rights as a shareholder of the
Company prior to the date of exercise hereof. The Company will at no time close
its transfer books against transfer of this Warrant in any manner which
interferes with the timely exercise of this Warrant.

7. Charges, Taxes and Expenses. Issuance of certificates for Shares to the
Warrantholder upon the exercise of this Warrant shall be made without charge to
the Warrantholder for any issue or transfer tax or other incidental expense in
respect of the issuance of such certificates, all of which taxes and expenses
shall be paid by the Company.

8. Transfer/Assignment.

 

  (A) Subject to compliance with clause (B) of this Section 8, without obtaining
the consent of the Company to assign or transfer this Warrant, this Warrant and
all rights hereunder are transferable, in whole or in part, upon the books of
the Company by the registered holder hereof in person or by duly authorized
attorney, and a new warrant shall be made and delivered by the Company, of the
same tenor and date as this Warrant but registered in the name of the
transferee, upon surrender of this Warrant, duly endorsed, to the office or
agency of the Company described in Section 2. All expenses (other than stock
transfer taxes) and other charges payable in connection with the preparation,
execution and delivery of the new warrants pursuant to this Section 8 shall be
paid by the Company.

 

  (B) Notwithstanding the foregoing, this Warrant and any rights hereunder, and
any Shares issued upon exercise of this Warrant, shall be subject to the
applicable restrictions as set forth in Section 4.2 of the Investment Agreement.

 

  (C) Notwithstanding anything herein to the contrary, nothing shall prevent any
hedging transactions by the Warrantholder or its transferees.

9. Exchange and Registry of Warrant. This Warrant is exchangeable, upon the
surrender hereof by the Warrantholder to the Company, for a new warrant or
warrants of like tenor and representing the right to purchase the same aggregate
number of Shares. The Company shall maintain a registry showing the name and
address of the Warrantholder as the registered holder of this Warrant. This
Warrant may be surrendered for exchange or exercise, in accordance with its
terms, at the office of the Company, and the Company shall be entitled to rely
in all respects, prior to written notice to the contrary, upon such registry.

10. Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by the
Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in the case of any such loss,
theft or destruction, upon receipt of an indemnity or security reasonably
satisfactory to the Company, or, in the case of any such mutilation, upon
surrender and cancellation of this Warrant, the Company shall make and deliver,
in lieu of such lost, stolen, destroyed or mutilated Warrant, a new Warrant of
like tenor and representing the right to purchase the same aggregate number of
Shares as provided for in such lost, stolen, destroyed or mutilated Warrant.

11. Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding day that is a Business Day.

12. Rule 144 Information. The Company covenants that it will use its reasonable
best efforts to timely file all reports and other documents required to be filed
by it under the Securities Act and the Exchange Act and the rules and
regulations promulgated by the U.S. Securities and Exchange

 

- 6 -



--------------------------------------------------------------------------------

Commission thereunder (or, if the Company is not required to file such reports,
it will, upon the request of any Warrantholder, make publicly available such
information as necessary to permit sales pursuant to Rule 144), and it will use
reasonable best efforts to take such further action as any Warrantholder may
reasonably request, all to the extent required from time to time to enable such
holder to sell the Warrants without registration under the Securities Act within
the limitation of the exemptions provided by (i) Rule 144 under the Securities
Act, as such Rule may be amended from time to time, or (ii) any similar rule or
regulation hereafter adopted by the Securities and Exchange Commission. Upon the
written request of any Warrantholder, the Company will deliver to such
Warrantholder a written statement that it has complied with such requirements.

13. Adjustments and Other Rights. The Exercise Price and the number of Shares
issuable upon exercise of this Warrant shall be subject to adjustment from time
to time as follows; provided, that no single event shall be subject to
adjustment under more than one subsection of this Section 13 so as to result in
duplication:

 

  (A) Common Stock Issued at Less than the Applicable Price. If the Company
issues or sells any Common Stock other than Excluded Stock for consideration per
share less than the Applicable Price, then the Exercise Price in effect
immediately prior to each such issuance or sale will immediately (except as
provided below) be reduced to the price determined by multiplying the Exercise
Price in effect immediately prior to such issuance or sale by a fraction,
(x) the numerator of which shall be (1) the number of shares of Common Stock
outstanding immediately prior to such issuance or sale plus (2) the number of
shares of Common Stock which the aggregate consideration received by the Company
for the total number of such additional shares of Common Stock so issued or sold
would purchase at the Applicable Price, and (y) the denominator of which shall
be the number of shares of Common Stock outstanding immediately after such
issuance or sale. In such event, the number of shares of Common Stock issuable
upon the exercise of this Warrant shall be increased to the number obtained by
dividing (x) the product of (1) the number of Shares issuable upon the exercise
of this Warrant before such adjustment and (2) the Exercise Price in effect
immediately prior to the issuance or sale giving rise to this adjustment, by
(y) the new Exercise Price determined in accordance with the immediately
preceding sentence. For the purposes of any adjustment of the Exercise Price and
the number of Shares issuable upon exercise of this Warrant pursuant to this
Section 13(A), the following provisions shall be applicable, provided, however,
no increase in the Exercise Price or reduction in the number of Shares issuable
upon exercise of this Warrant shall be made pursuant to subclauses (i) or
(ii) of this Section 13(A):

 

  (i) In the case of the issuance or sale of Common Stock for cash, the amount
of the consideration received by the Company shall be deemed to be the amount of
the gross cash proceeds received by the Company for such Common Stock before
deducting therefrom any discounts or commissions allowed, paid or incurred by
the Company for any underwriting or otherwise in connection with the issuance
and sale thereof.

 

  (ii) In the case of the issuance or sale of Common Stock (otherwise than upon
the conversion of shares of Capital Stock or other securities of the Company)
for a consideration in whole or in part other than cash, including securities
acquired in exchange therefor (other than securities by their terms so
exchangeable), the consideration other than cash shall be deemed to be the fair
value thereof as determined by the Board, before deducting therefrom any
discounts or commissions allowed, paid or incurred by the Company for any
underwriting or otherwise in connection with the issuance and sale thereof,
provided, however, that such per share fair value as determined by the Board
shall not exceed the Applicable Price.

 

  (iii)

In the case of the issuance of (1) options, warrants or other rights to purchase
or acquire Common Stock (whether or not at the time exercisable) or

 

- 7 -



--------------------------------------------------------------------------------

 

(2) securities by their terms convertible into or exchangeable for Common Stock
(whether or not at the time so convertible or exchangeable) or options, warrants
or rights to purchase such convertible or exchangeable securities (whether or
not at the time exercisable):

 

  (1) The aggregate maximum number of shares of Common Stock deliverable upon
exercise of such options, warrants or other rights to purchase or acquire Common
Stock shall be deemed to have been issued at the time such options, warrants or
rights are issued and for a consideration equal to the consideration (determined
in the manner provided in Section 13(A)(i) and (ii)), if any, received by the
Company upon the issuance or sale of such options, warrants or rights plus the
minimum purchase price provided in such options, warrants or rights for the
Common Stock covered thereby.

 

  (2) The aggregate maximum number of shares of Common Stock deliverable upon
conversion of or in exchange for any such convertible or exchangeable
securities, or upon the exercise of options, warrants or other rights to
purchase or acquire such convertible or exchangeable securities and the
subsequent conversion or exchange thereof, shall be deemed to have been issued
at the time such securities were issued or such options, warrants or rights were
issued and for a consideration equal to the consideration, if any, received by
the Company for any such securities and related options, warrants or rights
(excluding any cash received on account of accrued interest or accrued
dividends), plus the additional consideration (in each case, determined in the
manner provided in Section 13(A)(i) and (ii)), if any, to be received by the
Company upon the conversion or exchange of such securities, or upon the exercise
of any related options, warrants or rights to purchase or acquire such
convertible or exchangeable securities and the subsequent conversion or exchange
thereof.

 

  (3) On any change in the number of shares of Common Stock deliverable upon
exercise of any such options, warrants or rights or conversion or exchange of
such convertible or exchangeable securities or any change in the consideration
to be received by the Company upon such exercise, conversion or exchange, but
excluding changes resulting from the anti-dilution provisions thereof (to the
extent comparable to the anti-dilution provisions contained herein), the
Exercise Price and the number of Shares issuable upon exercise of this Warrant
as then in effect shall forthwith be readjusted to such Exercise Price and
number of Shares as would have been obtained had an adjustment been made upon
the issuance or sale of such options, warrants or rights not exercised prior to
such change, or of such convertible or exchangeable securities not converted or
exchanged prior to such change, upon the basis of such change.

 

  (4)

On the expiration or cancellation of any such options, warrants or rights
(without exercise), or the termination of the right to convert or exchange such
convertible or exchangeable securities (without exercise), if the Exercise Price
and the number of Shares issuable upon exercise of this Warrant shall have been
adjusted upon the issuance or sale thereof, the Exercise Price and the number of
Shares issuable upon exercise of this

 

- 8 -



--------------------------------------------------------------------------------

 

Warrant shall forthwith be readjusted to such Exercise Price and number of
Shares as would have been obtained had an adjustment been made upon the issuance
or sale of such options, warrants, rights or such convertible or exchangeable
securities on the basis of the issuance of only the number of shares of Common
Stock actually issued upon the exercise of such options, warrants or rights, or
upon the conversion or exchange of such convertible or exchangeable securities.

 

  (5) If the Exercise Price and the number of Shares issuable upon exercise of
this warrant shall have been adjusted upon the issuance or sale of any such
options, warrants, rights or convertible or exchangeable securities, no further
adjustment of the Exercise Price and the number of Shares issuable upon exercise
of this Warrant shall be made for the actual issuance of Common Stock upon the
exercise, conversion or exchange thereof; provided, however, that no increase in
the Exercise Price or reduction in the number of Shares issuable upon exercise
of this Warrant shall be made pursuant to subclauses (1) or (2) of this
Section 13(A)(iii).

 

  (iv) For the avoidance of doubt, (i) the Company’s issuance or sale of shares
of Common Stock in the Rights Offering to the extent not purchased by the
Investor pursuant to Section 4.10 of the Investment Agreement shall be subject
to the provisions of this Section 13(A) and (ii) the Company’s issuance or sale
of shares of Common Stock in the Rights Offering to the extent purchased by the
Investor pursuant to Section 4.10 of the Investment Agreement shall not be
subject to the provisions of this Section 13(A).

 

  (B) Stock Splits, Subdivisions, Reclassifications or Combinations. If the
Company shall (i) declare a dividend or make a distribution on its Common Stock
in shares of Common Stock, (ii) subdivide or reclassify the outstanding shares
of Common Stock into a greater number of shares, or (iii) combine or reclassify
the outstanding Common Stock into a smaller number of shares, the number of
Shares issuable upon exercise of this Warrant at the time of the record date for
such dividend or distribution or the effective date of such subdivision,
combination or reclassification shall be proportionately adjusted so that the
Warrantholder after such date shall be entitled to purchase the number of shares
of Common Stock which such holder would have owned or been entitled to receive
after such date had this Warrant been exercised immediately prior to such date.
In such event, the Exercise Price in effect at the time of the record date for
such dividend or distribution or the effective date of such subdivision,
combination or reclassification shall be adjusted to the number obtained by
dividing (x) the product of (1) the number of Shares issuable upon the exercise
of this Warrant before such adjustment and (2) the Exercise Price in effect
immediately prior to the issuance giving rise to this adjustment by (y) the new
number of shares issuable upon exercise of the Warrant determined pursuant to
the immediately preceding sentence.

 

  (C)

Other Distributions. In case the Company shall fix a record date for the making
of a distribution to all holders of shares of its Common Stock (i) of shares of
any class other than its Common Stock, (ii) of evidence of indebtedness of the
Company or any Subsidiary, (iii) of assets (excluding Ordinary Cash Dividends,
and dividends or distributions referred to in Section 13(B)), or (iv) of rights
or warrants (excluding those referred to in Section 13(B)), in each such case,
the Exercise Price in effect prior thereto shall be reduced immediately
thereafter to the price determined by dividing (x) an amount equal to the
difference resulting from (1) the number of shares of Common Stock outstanding
on such record date multiplied by the Exercise Price per Share on such record
date, less (2) the fair market value (as reasonably determined by the Board) of
said shares or evidences of indebtedness or assets or rights or warrants to be
so distributed, by (y) the number of shares of Common Stock outstanding on such
record date; such adjustment shall be made successively whenever such a record
date is fixed. In such event, the number of shares of Common Stock issuable upon
the exercise of this Warrant shall be increased to the

 

- 9 -



--------------------------------------------------------------------------------

 

number obtained by dividing (x) the product of (1) the number of Shares issuable
upon the exercise of this Warrant before such adjustment, and (2) the Exercise
Price in effect immediately prior to the issuance giving rise to this adjustment
by (y) the new Exercise Price determined in accordance with the immediately
preceding sentence. In the event that such distribution is not so made, the
Exercise Price and the number of Shares issuable upon exercise of this Warrant
then in effect shall be readjusted, effective as of the date when the Board
determines not to distribute such shares, evidences of indebtedness, assets,
rights or warrants, as the case may be, to the Exercise Price that would then be
in effect and the number of Shares that would then be issuable upon exercise of
this Warrant if such record date had not been fixed.

 

  (D) Certain Repurchases of Common Stock. In case the Company effects a Pro
Rata Repurchase of Common Stock, then the Exercise Price shall be reduced to the
price determined by multiplying the Exercise Price in effect immediately prior
to the effective date of such Pro Rata Repurchase by a fraction of which the
numerator shall be (i) the product of (x) the number of shares of Common Stock
outstanding immediately before such Pro Rata Repurchase and (y) the Market Price
of a share of Common Stock on the trading day immediately preceding the first
public announcement by the Company or any of its Affiliates of the intent to
effect such Pro Rata Repurchase, minus (ii) the aggregate purchase price of the
Pro Rata Repurchase, and of which the denominator shall be the product of
(i) the number of shares of Common Stock outstanding immediately prior to such
Pro Rata Repurchase minus the number of shares of Common Stock so repurchased
and (ii) the Market Price per share of Common Stock on the trading day
immediately preceding the first public announcement of such Pro Rata Repurchase.
In such event, the number of shares of Common Stock issuable upon the exercise
of this Warrant shall be increased to the number obtained by dividing (x) the
product of (1) the number of Shares issuable upon the exercise of this Warrant
before such adjustment, and (2) the Exercise Price in effect immediately prior
to the Pro Rata Repurchase giving rise to this adjustment by (y) the new
Exercise Price determined in accordance with the immediately preceding sentence.

 

  (E) Business Combinations. Subject to Section 14 of this Warrant, in case of
any Business Combination or reclassification of Common Stock (other than a
reclassification of Common Stock referred to in Section 13(B)), any Shares
issued or issuable upon exercise of this Warrant after the date of such Business
Combination or reclassification, shall be exchangeable for the number of shares
of stock or other securities or property (including cash) to which the Common
Stock issuable (at the time of such Business Combination or reclassification)
upon exercise of this Warrant immediately prior to such Business Combination or
reclassification would have been entitled upon such Business Combination or
reclassification; and in any such case, if necessary, the provisions set forth
herein with respect to the rights and interests thereafter of the Warrantholder
shall be appropriately adjusted so as to be applicable, as nearly as may
reasonably be, to any shares of stock or other securities or property thereafter
deliverable on the exercise of this Warrant. In determining the kind and amount
of stock, securities or the property receivable upon consummation of such
Business Combination, if the holders of Common Stock have the right to elect the
kind or amount of consideration receivable upon consummation of such Business
Combination, then the Warrantholder shall have the right to make a similar
election upon exercise of this Warrant with respect to the number of shares of
stock or other securities or property which the Warrantholder will receive upon
exercise of this Warrant.

 

  (F) Rounding of Calculations; Minimum Adjustments. All calculations under this
Section 13 shall be made to the nearest one-tenth (1/10th) of a cent or to the
nearest one-hundredth (1/100th) of a share, as the case may be. Any provision of
this Section 13 to the contrary notwithstanding, no adjustment in the Exercise
Price or the number of Shares into which this Warrant is exercisable shall be
made if the amount of such adjustment would be less than $0.01 or one-tenth
(1/10th) of a share of Common Stock, respectively, but any such amount shall be
carried forward and an adjustment with respect thereto shall be made at the time
of and together with any subsequent adjustment which, together with such amount
and any other amount or amounts so carried forward, shall aggregate $0.01 or
1/10th of a share of Common Stock, respectively, or more.

 

- 10 -



--------------------------------------------------------------------------------

  (G) Timing of Issuance of Additional Common Stock Upon Certain Adjustments. In
any case in which the provisions of this Section 13 shall require that an
adjustment shall become effective immediately after a record date for an event,
the Company may defer until the occurrence of such event (i) issuing to the
Warrantholder of this Warrant exercised after such record date and before the
occurrence of such event the additional shares of Common Stock issuable upon
such exercise by reason of the adjustment required by such event over and above
the shares of Common Stock issuable upon such exercise before giving effect to
such adjustment and (ii) paying to such Warrantholder any amount of cash in lieu
of a fractional share of Common Stock; provided, however, that the Company upon
request shall deliver to such Warrantholder a due bill or other appropriate
instrument evidencing such Warrantholder’s right to receive such additional
shares, and such cash, upon the occurrence of the event requiring such
adjustment.

 

  (H) Adjustment for Unspecified Actions. If the Company takes any action
affecting the Common Stock, other than actions described in this Section 13,
which in the opinion of the Board would adversely affect the exercise rights of
the Warrantholder, the Exercise Price for the Warrants and/or the number of
Shares received upon exercise of the Warrant shall be adjusted for the
Warrantholder’s benefit, to the extent permitted by law, in such manner, and at
such time, as such Board after consultation with the Investor shall reasonably
determine to be equitable in the circumstances. Failure of the Board to provide
for any such adjustment will be evidence that the Board has determined that it
is equitable to make no such adjustments in the circumstances.

 

  (I) Statement Regarding Adjustments. Whenever the Exercise Price or the number
of Shares into which this Warrant is exercisable shall be adjusted as provided
in Section 13, the Company shall forthwith file at the principal office of the
Company a statement showing in reasonable detail the facts requiring such
adjustment and the Exercise Price that shall be in effect and the number of
Shares into which this Warrant shall be exercisable after such adjustment, and
the Company shall also cause a copy of such statement to be sent by mail, first
class postage prepaid, to each Warrantholder at the address appearing in the
Company’s records.

 

  (J) Notice of Adjustment Event. In the event that the Company shall propose to
take any action of the type described in this Section 13 (but only if the action
of the type described in this Section 13 would result in an adjustment in the
Exercise Price or the number of Shares into which this Warrant is exercisable or
a change in the type of securities or property to be delivered upon exercise of
this Warrant), the Company shall give notice to the Warrantholder, in the manner
set forth in Section 13(I), which notice shall specify the record date, if any,
with respect to any such action and the approximate date on which such action is
to take place. Such notice shall also set forth the facts with respect thereto
as shall be reasonably necessary to indicate the effect on the Exercise Price
and the number, kind or class of shares or other securities or property which
shall be deliverable upon exercise of this Warrant. In the case of any action
which would require the fixing of a record date, such notice shall be given at
least 10 days prior to the date so fixed, and in case of all other action, such
notice shall be given at least 15 days prior to the taking of such proposed
action. Failure to give such notice, or any defect therein, shall not affect the
legality or validity of any such action.

 

  (K) No Impairment. The Company will not, by amendment of its Articles or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed hereunder by the Company, but will at all times in good faith
assist in the carrying out of all the provisions of this Warrant and in taking
of all such action as may be necessary or appropriate in order to protect the
rights of the Warrantholder.

 

  (L) Proceedings Prior to Any Action Requiring Adjustment. As a condition
precedent to the taking of any action which would require an adjustment pursuant
to this Section 13, the Company shall take any action which may be necessary,
including obtaining regulatory, New York Stock Exchange or stockholder approvals
or exemptions, in order that the Company may thereafter validly and legally
issue as fully paid and nonassessable all shares of Common Stock that the
Warrantholder is entitled to receive upon exercise of this Warrant pursuant to
this Section 13.

 

- 11 -



--------------------------------------------------------------------------------

  (M) Adjustment Rules. Any adjustments pursuant to this Section 13 shall be
made successively whenever an event referred to herein shall occur. If an
adjustment in Exercise Price made hereunder would reduce the Exercise Price to
an amount below par value of the Common Stock, then such adjustment in Exercise
Price made hereunder shall reduce the Exercise Price to the par value of the
Common Stock.

14. Change of Control. Upon the occurrence of a Preliminary Control Event, and
by delivering written notice thereof to the Company, the Warrantholder may cause
the Company to purchase any Warrant, in whole or in part, acquired hereunder
that the Warrantholder then holds, at a valuation based on a computation of the
option value of the Warrant using Black-Scholes calculation methods and making
the assumptions described in the Black-Scholes methodology described in Exhibit
A. Payment by the Company to the Warrantholder of such purchase price shall be
due only upon the occurrence of the Change in Control and on the date of the
occurrence of the Change of Control, subject to the mechanics described in the
last paragraph of Exhibit A. At the election of the Company, all or any portion
of such purchase price may be paid in Shares valued at the Market Price of a
share of Common Stock as of (A) the last trading day prior to the date on which
this payment occurs or (B) the first date of the announcement of such
Preliminary Control Event (whichever is less), so long as such payment does not
cause the Company to fail to comply with applicable New York Stock Exchange
requirements or the requirements of any other Governmental Entities. To the
extent that a payment in Common Shares would cause the Company to fail to comply
with New York Stock Exchange rules, once the maximum number of Shares has been
paid, the remainder of such purchase price may be paid in the form of cash. The
Company agrees that it will not take any action resulting in a Preliminary
Control Event in the absence of definitive documentation providing for such
election right of the Warrantholder pursuant to this Section 14. Under no
circumstances shall the Warrantholder be restricted from engaging in any hedging
or derivative program reasonably necessary in the opinion of the Warrantholder
to secure the option value of this Warrant so adjusted.

15. Contest and Appraisal Rights. Upon each determination of Market Price or
fair market value, as the case may be, hereunder, the Company shall promptly
give notice thereof to the Warrantholder, setting forth in reasonable detail the
calculation of such Market Price or fair market value, and the method and basis
of determination thereof, as the case may be. If the Warrantholder (or if there
is more than one Warrantholder, a majority in interest of Warrantholders) shall
disagree with such determination and shall, by notice to the Company given
within fifteen (15) days after the Company’s notice of such determination, elect
to dispute such determination, such dispute shall be resolved in accordance with
this Section 15. In the event that a determination of Market Price, or fair
market value (if such determination solely involves Market Price), is disputed,
such dispute shall be submitted, at the Company’s expense, to a New York Stock
Exchange member firm selected by the Company and acceptable to the
Warrantholder, whose determination of Market Price or fair market value, as the
case may be, shall be binding on the Company and the Warrantholder. In the event
that a determination of fair market value, other than a determination solely
involving Market Price, is disputed, such dispute shall be resolved through the
Appraisal Procedure.

16. Governing Law. This Warrant shall be binding upon any successors or assigns
of the Company. This Warrant shall constitute a contract under the laws of New
York and for all purposes shall be construed in accordance with and governed by
the laws of New York, without giving effect to the conflict of laws principles.

17. Attorneys’ Fees. In any litigation, arbitration or court proceeding between
the Company and the Warrantholder as the holder of this Warrant relating hereto,
the prevailing party shall be entitled to reasonable attorneys’ fees and
expenses incurred in enforcing this Warrant.

18. Amendments. This Warrant may be amended and the observance of any term of
this Warrant may be waived only with the written consent of the Company and the
Warrantholder.

 

- 12 -



--------------------------------------------------------------------------------

19. Notices. All notices hereunder shall be in writing and shall be effective
(A) on the day on which delivered if delivered personally or transmitted by
telex or telegram or telecopier with evidence of receipt, (B) one Business Day
after the date on which the same is delivered to a nationally recognized
overnight courier service with evidence of receipt, or (C) five Business Days
after the date on which the same is deposited, postage prepaid, in the U.S.
mail, sent by certified or registered mail, return receipt requested, and
addressed to the party to be notified at the address indicated below for the
Company, or at the address for the Warrantholder set forth in the registry
maintained by the Company pursuant to Section 9, or at such other address and/or
telecopy or telex number and/or to the attention of such other person as the
Company or the Warrantholder may designate by ten-day advance written notice.

20. Prohibited Actions. The Company agrees that it will not take any action
which would entitle the Warrantholder to an adjustment of the Exercise Price if
the total number of shares of Common Stock issuable after such action upon
exercise of this Warrant, together with all shares of Common Stock then
outstanding and all shares of Common Stock then issuable upon the exercise of
all outstanding options, warrants, conversion and other rights, would exceed the
total number of shares of Common Stock then authorized by its Restated Articles
of Incorporation.

21. Entire Agreement. This Warrant and the forms attached hereto, and the
Investment Agreement, contain the entire agreement between the parties with
respect to the subject matter hereof and supersede all prior and contemporaneous
arrangements or undertakings with respect thereto.

[Remainder of page intentionally left blank]

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by a duly
authorized officer.

Dated: [                    ]

 

MBIA INC. By:  

 

Name:   Title:  

Attest:   By:  

 

Name:   Title:   Acknowledged and Agreed: WARBURG PINCUS

PRIVATE EQUITY X, L.P.

By:   Warburg Pincus X L.P., its general   partner By:   Warburg Pincus X LLC,
its general   partner By:   Warburg Pincus Partners LLC, its sole   member By:  
Warburg Pincus & Co., its managing   member By:  

 

Name:   Title:  

[Signature Page to Warrant]



--------------------------------------------------------------------------------

[Form Of Notice Of Exercise]

Date:                             

TO: MBIA Inc.

RE: Election to Subscribe for and Purchase Common Stock

The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby agrees to subscribe for and purchase the number of shares of the Common
Stock set forth below covered by such Warrant. The undersigned, in accordance
with Section 3 of the Warrant, hereby agrees to pay the aggregate Exercise Price
for such shares of Common Stock in the manner set forth below. A new warrant
evidencing the remaining shares of Common Stock covered by such Warrant, but not
yet subscribed for and purchased, should be issued in the name set forth below.
If the new warrant is being transferred, an opinion of counsel is attached
hereto with respect to the transfer of such warrant.

Number of Shares of Common Stock:                                          

Method of Payment of Exercise Price:                                         

Name and Address of Person to be

Issued New Warrant:                                           
                             

 

Holder:                                         
                                                    By:  
                                                                               
           Name:                                         
                                                    Title:  
                                                                               
          

 

 

 

[Form of Notice of Exercise]



--------------------------------------------------------------------------------

Exhibit B

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE AND MAY NOT
BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO TRANSFER AND OTHER
RESTRICTIONS SET FORTH IN AN INVESTMENT AGREEMENT, DATED AS OF DECEMBER 10 2007,
COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE ISSUER.

B-WARRANT

to purchase

[            ]

Shares of Common Stock

dated as of [                    ]

MBIA INC.

a Connecticut Corporation

Issue Date: [                    ]

1. Definitions. Unless the context otherwise requires, when used herein the
following terms shall have the meanings indicated.

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with, such other person,
provided, that with respect to the Company, also includes Channel Reinsurance
Ltd. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”) when used
with respect to any Person, means the possession, directly or indirectly, of the
power to cause the direction of management or policies of such person, whether
through the ownership of voting securities by contract or otherwise.

“Applicable Price” means the greater of (A) the greater of the Market Price per
share of outstanding Common Stock on (i) the date on which the Company issues or
sells any Common Stock other than Excluded Stock or (ii) the first date of the
announcement of such issuance or sale or (B) the Buy-In Price.

“Appraisal Procedure” means a procedure whereby two independent appraisers, one
chosen by the Company and one by the Warrantholder (or if there is more than one
Warrantholder, a majority in interest of Warrantholders), shall mutually agree
upon the determinations then the subject of appraisal. Each party shall deliver
a notice to the other appointing its appraiser within fifteen (15) days after
the Appraisal Procedure is invoked. If within thirty (30) days after appointment
of the two appraisers they are unable to agree upon the amount in question, a
third independent appraiser shall be chosen within ten (10) days thereafter by
the mutual consent of such first two appraisers or, if such first two appraisers
fail to agree upon the appointment of a third appraiser, such appointment shall
be made by the American Arbitration Association, or any organization successor
thereto, from a panel of arbitrators having experience in the appraisal of the
subject matter to be appraised. The decision of the third appraiser so appointed
and chosen shall be given within thirty (30) days after the selection of such
third appraiser. If three appraisers shall be appointed and the determination of
one appraiser is disparate from the middle determination by more than twice the
amount by which the other determination is disparate from the middle
determination, then the determination of such appraiser shall be excluded, the
remaining two determinations shall be averaged and such average shall be binding
and conclusive on the Company and the Warrantholder; otherwise, the average of
all three determinations shall be binding and conclusive on the Company and the
Warrantholder. The costs of conducting any Appraisal Procedure shall be borne by
the Warrantholder requesting such Appraisal Procedure, except (A) the fees and
expenses of the appraiser appointed by the Company and any other costs incurred
by the Company shall be borne by the Company and (B) if such Appraisal Procedure
shall result in a determination that is disparate by 5% or more from the
Company’s initial determination, all costs of conducting such Appraisal
Procedure shall be borne by the Company.



--------------------------------------------------------------------------------

“Beneficially Own,” “Beneficial Owner” and “Beneficial Ownership” are defined in
Rules 13d-3 and 13d-5 of the Exchange Act.

“Board” means the Board of Directors of the Company.

“Board Representatives” means the two people nominated by the Investor to be
elected or appointed, subject to satisfaction of all legal and governance
requirements regarding service as a director of the Company, to the Board on the
Closing Date (as defined in the Investment Agreement).

“Business Combination” means a merger, consolidation, statutory share exchange
or similar transaction that requires adoption by the Company’s stockholders.

“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of New York
generally are authorized or required by law or other governmental actions to
close.

“Buy-In Price” means the price per share at which the Investor acquires each
share of Common Stock pursuant to Section 1.2(a)(2) of the Investment Agreement.

“Capital Stock” means (A) with respect to any Person that is a corporation or
company, any and all shares, interests, participations or other equivalents
(however designated) of capital or capital stock of such Person and (B) with
respect to any Person that is not a corporation or company, any and all
partnership or other equity interests of such Person.

“Change of Control” means, with respect to the Company, the occurrence of any
one of the following events:

 

  (A) the Incumbent Directors cease for any reason to constitute at least a
majority of the Board; provided, that any person becoming a director subsequent
to the date of the Investment Agreement whose election or nomination for
election was approved by a vote of at least two-thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the relevant party in which such person is named as a nominee
for director, without written objection to such nomination) shall be an
Incumbent Director (except that no individuals who were not directors at the
time any agreement or understanding with respect to any Business Combination or
contested election is reached shall be treated as Incumbent Directors for the
purposes of clause (C) below with respect to such Business Combination or this
paragraph in the case of a contested election); provided, further, that the
Board Representatives will be treated as an Incumbent Directors even if the
Persons designated to be such Board Representatives should change;

 

  (B) any Person is or becomes a Beneficial Owner (other than the Investor and
its Affiliates), directly or indirectly, of 50% of the aggregate voting power of
the Voting Securities; provided, however, that the event described in this
clause (B) will not be deemed a Change of Control by virtue of any holdings or
acquisitions: (i) by the Company or any of its Subsidiaries, (ii) by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any of its subsidiaries; provided, that such holdings or acquisitions by any
such plan (other than any plan maintained under Section 401(k) of the Internal
Revenue Code of 1986, as amended) do not exceed 50% of the then outstanding
Voting Securities, (iii) by any underwriter temporarily holding securities
pursuant to an offering of such securities or (iv) pursuant to a Non-Qualifying
Transaction;

 

  (C) a Business Combination, to the extent it is not a Non-Qualifying
Transaction; or

 

  (D) a plan of liquidation or dissolution of the Company or a sale of all or
substantially all of the Company’s assets.

 

- 2 -



--------------------------------------------------------------------------------

“Common Stock” means the Company’s common stock, par value $1.00 per share, and
any Capital Stock for or into which such Common Stock hereafter is exchanged,
converted, reclassified or recapitalized by the Company or pursuant to an
agreement or Business Combination to which the Company is a party.

“Company” means MBIA Inc., a Connecticut corporation.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“Excluded Stock” means (A) shares of Common Stock issued by the Company as a
stock dividend payable in shares of Common Stock, or upon any subdivision or
split-up of the outstanding shares of Capital Stock in each case which is
subject to Section 13(B), or upon conversion of shares of Capital Stock (but not
the issuance of such Capital Stock which will be subject to the provisions of
Section 13(A)) and (B) shares of Common Stock to be issued to employees,
consultants and advisors of the Company pursuant to options granted prior to the
date of issuance of this Warrant and pursuant to options granted after the date
of issuance of this Warrant if the exercise price per share of Common Stock on
the date of such grant equals or exceeds the Market Price of a share of Common
Stock on the date of such grant.

“Exercise Approval” means any and all shareholder approvals as may be necessary
under any applicable law or regulation or requirement of any applicable
securities exchange, including but not limited to the applicable New York Stock
Exchange rules, such that this Warrant may be exercisable for Shares.

“Exercise Price” has the meaning given to it in Section 2.

“Expiration Time” has the meaning given to it in Section 3.

“Governmental Entities” has the meaning given to it in Section 2.2(d) of the
Investment Agreement.

“Group” means a group as contemplated by Section 13(d)(3) of the Exchange Act.

“Incumbent Directors” means individuals who on the date of the Investment
Agreement constitute the Board.

“Investment Agreement” means the Investment Agreement, dated as of December 10,
2007, between the Company and the Investor, including all schedules and exhibits
thereto.

“Investor” means Warburg Pincus Private Equity X, L.P.

“Market Price” means, with respect to a particular security, on any given day,
the last reported sale price regular way or, in case no such reported sale takes
place on such day, the average of the last closing bid and ask prices regular
way, in either case on the principal national securities exchange on which the
applicable securities are listed or admitted to trading, or if not listed or
admitted to trading on any national securities exchange, (A) the closing sale
price for such day reported by the Nasdaq Stock Market if such security is
traded over-the-counter and quoted in the Nasdaq Stock Market, or (B) if such
security is so traded, but not so quoted, the average of the closing reported
bid and ask prices of such security as reported by the Nasdaq Stock Market or
any comparable system, or (C) if such security is not listed on the Nasdaq Stock
Market or any comparable system, the average of the closing bid and ask prices
as furnished by two members of the National Association of Securities Dealers,
Inc. selected from time to time by the Company for that purpose. If such
security is not listed and traded in a manner that the quotations referred to
above are available for the period required hereunder, the Market Price per
share of Common Stock shall be deemed to be the fair value per share of such
security as determined in good faith by the Board of Directors of the Company.

“Non-Qualifying Transaction” means any Business Combination that satisfies all
of the following criteria: (A) more than 50% of the total voting power of the
surviving corporation resulting from a Business Combination, or, if applicable,
the ultimate parent corporation that directly or indirectly has beneficial
ownership of 100% of the voting securities eligible to elect directors of the
surviving corporation, is represented by Voting Securities that were outstanding
immediately before such Business Combination (or, if applicable, is represented
by shares into which such Voting Securities were converted pursuant to such
Business Combination) and (B) at least a majority of the members of the board of
directors of the parent corporation (or, if there is no parent corporation, the
surviving corporation)

 

- 3 -



--------------------------------------------------------------------------------

following the consummation of the Business Combination were Incumbent Directors
at the time the Company’s Board approved the execution of the initial agreement
providing for such Business Combination.

“Ordinary Cash Dividends” means a regular quarterly cash dividend out of surplus
or net profits legally available therefor (determined in accordance with
generally accepted accounting principles, consistently applied) and consistent
with past practice.

“Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.

“Preliminary Control Event” means, with respect to the Company, (A) the
execution of definitive documentation for a transaction or (B) the
recommendation that stockholders tender in response to a tender or exchange
offer, that could reasonably result in a Change of Control upon consummation.

“Pro Rata Repurchases” means any purchase of shares of Common Stock by the
Company or any Affiliate thereof pursuant to any tender offer or exchange offer
subject to Section 13(e) of the Exchange Act, or pursuant to any other offer
available to substantially all holders of Common Stock, whether for cash, shares
of Capital Stock of the Company, other securities of the Company, evidences of
indebtedness of the Company or any other person or any other property
(including, without limitation, shares of Capital Stock, other securities or
evidences of indebtedness of a subsidiary of the Company), or any combination
thereof, effected while this Warrant is outstanding; provided, however, that
“Pro Rata Repurchase” shall not include any purchase of shares by the Company or
any Affiliate thereof made in accordance with the requirements of Rule 10b-18 as
in effect under the Exchange Act. The “Effective Date” of a Pro Rata Repurchase
shall mean the date of acceptance of shares for purchase or exchange under any
tender or exchange offer which is a Pro Rata Repurchase or the date of purchase
with respect to any Pro Rata Repurchase that is not a tender or exchange offer.

“Rights Offering” has the meaning given to it in Section 4.10(a) of the
Investment Agreement.

“Securities” has the meaning given to it in the recitals of the Investment
Agreement.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

“Shares” is defined in Section 2.

“Subsidiary” of a Person means those corporations, banks, savings banks,
associations and other Persons of which such Person owns or controls 51% or more
of the outstanding equity securities either directly or through an unbroken
chain of entities, as to each of which 51% or more of the outstanding equity
securities is owned directly or indirectly by its parent; provided, however,
that there shall not be included any such entity to the extent that the equity
securities of such entity were acquired in satisfaction of a debt previously
contracted in good faith or are owned or controlled in a bona fide fiduciary
capacity.

“Voting Securities” means the Company’s then outstanding securities eligible to
vote for the election of directors.

“Warrantholder” has the meaning given to it in Section 2.

“Warrants” means this Warrant, issued to the Investor pursuant to the Investment
Agreement.

2. Number of Shares; Exercise Price. This certifies that, for value received,
Warburg Pincus Private Equity X, L.P., its affiliates or its registered assigns
(the “Warrantholder”) is entitled, upon the terms and subject to the conditions
hereinafter set forth, to acquire from the Company, in whole or in part, up to
an aggregate of 7,430,112 fully paid and nonassessable shares of Common Stock,
par value $1.00 per share (the “Shares”), of the Company, at a purchase price of
$40.00 per Share (the “Exercise Price”). The number of Shares and the Exercise
Price are subject to adjustment as provided herein, and all references to
“Shares,” “Common Stock” and “Exercise Price” herein shall be deemed to include
any such adjustment or series of adjustments.

3. Exercise of Warrant; Term. To the extent permitted by applicable laws and
regulations, including but not limited to the insurance laws of the States of
New York and Illinois, the right to purchase the Shares represented by this
Warrant are exercisable, in whole or in part by the Warrantholder, at any time

 

- 4 -



--------------------------------------------------------------------------------

or from time to time after 9:00 a.m., New York City time, on the date hereof,
but in no event later than 11:59 p.m., New York City time, on the seventh
anniversary of the date of issuance of the Warrant (the “Expiration Time”), by
(A) the surrender of this Warrant and Notice of Exercise annexed hereto, duly
completed and executed on behalf of the Warrantholder, at the office of the
Company in Armonk, New York (or such other office or agency of the Company in
the United States as it may designate by notice in writing to the Warrantholder
at the address of the Warrantholder appearing on the books of the Company), and
(B) payment of the Exercise Price for the Shares thereby purchased at the
election of the Warrantholder in one of the following manners:

(i) by tendering in cash, by certified or cashier’s check or by wire transfer
payable to the order of the Company; or

(ii) by having the Company withhold shares of Common Stock issuable upon
exercise of the Warrant equal in value to the aggregate Exercise Price as to
which this Warrant is so exercised based on the Market Price of the Common Stock
on the trading day prior to the date on which this Warrant and the Notice of
Exercise are delivered to the Company.

If the Warrantholder does not exercise this Warrant in its entirety, the
Warrantholder will be entitled to receive from the Company within a reasonable
time, and in any event not exceeding three (3) Business Days, a new warrant in
substantially identical form for the purchase of that number of Shares equal to
the difference between the number of Shares subject to this Warrant and the
number of Shares as to which this Warrant is so exercised. Notwithstanding
anything in this Warrant to the contrary, prior to obtaining the Exercise
Approval, the Warrantholder may only exercise this Warrant in the manner
permitted by Section 3(B)(ii) and upon any such exercise receive, in lieu of the
shares of Common Stock, cash in an amount equal to the product of (x) the number
of shares of Common Stock that would have been otherwise issuable and (y) the
Market Price of the Common Stock on the trading day prior to the date on which
this Warrant and the Notice of Exercise are delivered to the Company, such
amount being paid by certified or cashiers check or by wire transfer in same day
funds no later than the third Business Day following such exercise; provided,
however, that at its option, the Company may pay such amount in four quarterly
payments, the first payment of which shall be made no more than three
(3) Business Days following such exercise by the Warrantholder; provided,
further, that each such quarterly payment shall not be for an amount less than
25% of the total amount of such aggregate payment obligation (except for the
final payment), and in each case, plus interest computed at the Company’s
borrowing rate under its revolving credit facility.

4. Issuance of Shares; Authorization; Listing. Certificates for Shares issued
upon exercise of this Warrant will be issued in such name or names as the
Warrantholder may designate and will be delivered to such named Person or
Persons within a reasonable time, not to exceed three (3) Business Days after
the date on which this Warrant has been duly exercised in accordance with the
terms of this Warrant. The Company hereby represents and warrants that any
Shares issued upon the exercise of this Warrant in accordance with the
provisions of Section 3 will, upon such exercise, be duly and validly authorized
and issued, fully paid and nonassessable and free from all taxes, liens and
charges (other than liens or charges created by the Warrantholder or taxes in
respect of any transfer occurring contemporaneously therewith). The Company
agrees that the Shares so issued will be deemed to have been issued to the
Warrantholder as of the close of business on the date on which this Warrant and
payment of the Exercise Price are delivered to the Company in accordance with
the terms of this Warrant, notwithstanding that the stock transfer books of the
Company may then be closed or certificates representing such Shares may not be
actually delivered on such date. The Company will, beginning at a time prior to
the Exercise Approval and thereafter at all times, reserve and keep available,
out of its authorized but unissued Common Stock, solely for the purpose of
providing for the exercise of this Warrant, the aggregate number of shares of
Common Stock issuable upon exercise of this Warrant. The Company will
(i) procure, at its sole expense, the listing of the Shares and other securities
issuable upon exercise of this Warrant, including but not limited to those
Shares issuable pursuant to Section 13 of this Warrant, subject to issuance or
notice of issuance on all stock exchanges on which the Common Stock are then
listed or traded and (ii)

 

- 5 -



--------------------------------------------------------------------------------

maintain the listing of such Shares after issuance. The Company will use
commercially reasonable efforts to ensure that the Shares may be issued without
violation of any applicable law or regulation or of any requirement of any
securities exchange on which the Shares are listed or traded.

5. No Fractional Shares or Scrip. No fractional Shares or scrip representing
fractional Shares shall be issued upon any exercise of this Warrant. In lieu of
any fractional Share to which the Warrantholder would otherwise be entitled, the
Warrantholder shall be entitled to receive a cash payment equal to the Market
Price of the Common Stock less the Exercise Price for such fractional share.

6. No Rights as Shareholders; Transfer Books. This Warrant does not entitle the
Warrantholder to any voting rights or other rights as a shareholder of the
Company prior to the date of exercise hereof. The Company will at no time close
its transfer books against transfer of this Warrant in any manner which
interferes with the timely exercise of this Warrant.

7. Charges, Taxes and Expenses. Issuance of certificates for Shares to the
Warrantholder upon the exercise of this Warrant shall be made without charge to
the Warrantholder for any issue or transfer tax or other incidental expense in
respect of the issuance of such certificates, all of which taxes and expenses
shall be paid by the Company.

8. Transfer/Assignment.

 

  (A) Subject to compliance with clause (B) of this Section 8, without obtaining
the consent of the Company to assign or transfer this Warrant, this Warrant and
all rights hereunder are transferable, in whole or in part, upon the books of
the Company by the registered holder hereof in person or by duly authorized
attorney, and a new warrant shall be made and delivered by the Company, of the
same tenor and date as this Warrant but registered in the name of the
transferee, upon surrender of this Warrant, duly endorsed, to the office or
agency of the Company described in Section 2. All expenses (other than stock
transfer taxes) and other charges payable in connection with the preparation,
execution and delivery of the new warrants pursuant to this Section 8 shall be
paid by the Company.

 

  (B) Notwithstanding the foregoing, this Warrant and any rights hereunder, and
any Shares issued upon exercise of this Warrant, shall be subject to the
applicable restrictions as set forth in Section 4.2 of the Investment Agreement.

 

  (C) Notwithstanding anything herein to the contrary, nothing shall prevent any
hedging transactions by the Warrantholder or its transferees.

9. Exchange and Registry of Warrant. This Warrant is exchangeable, upon the
surrender hereof by the Warrantholder to the Company, for a new warrant or
warrants of like tenor and representing the right to purchase the same aggregate
number of Shares. The Company shall maintain a registry showing the name and
address of the Warrantholder as the registered holder of this Warrant. This
Warrant may be surrendered for exchange or exercise, in accordance with its
terms, at the office of the Company, and the Company shall be entitled to rely
in all respects, prior to written notice to the contrary, upon such registry.

10. Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by the
Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in the case of any such loss,
theft or destruction, upon receipt of an indemnity or security reasonably
satisfactory to the Company, or, in the case of any such mutilation, upon
surrender and cancellation of this Warrant, the Company shall make and deliver,
in lieu of such lost, stolen, destroyed or mutilated Warrant, a new Warrant of
like tenor and representing the right to purchase the same aggregate number of
Shares as provided for in such lost, stolen, destroyed or mutilated Warrant.

11. Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding day that is a Business Day.

12. Rule 144 Information. The Company covenants that it will use its reasonable
best efforts to timely file all reports and other documents required to be filed
by it under the Securities Act and the Exchange Act and the rules and
regulations promulgated by the U.S. Securities and Exchange

 

- 6 -



--------------------------------------------------------------------------------

Commission thereunder (or, if the Company is not required to file such reports,
it will, upon the request of any Warrantholder, make publicly available such
information as necessary to permit sales pursuant to Rule 144), and it will use
reasonable best efforts to take such further action as any Warrantholder may
reasonably request, all to the extent required from time to time to enable such
holder to sell the Warrants without registration under the Securities Act within
the limitation of the exemptions provided by (i) Rule 144 under the Securities
Act, as such Rule may be amended from time to time, or (ii) any similar rule or
regulation hereafter adopted by the Securities and Exchange Commission. Upon the
written request of any Warrantholder, the Company will deliver to such
Warrantholder a written statement that it has complied with such requirements.

13. Adjustments and Other Rights. The Exercise Price and the number of Shares
issuable upon exercise of this Warrant shall be subject to adjustment from time
to time as follows; provided, that no single event shall be subject to
adjustment under more than one subsection of this Section 13 so as to result in
duplication:

 

  (A) Common Stock Issued at Less than the Applicable Price. If the Company
issues or sells any Common Stock other than Excluded Stock for consideration per
share less than the Applicable Price, then the Exercise Price in effect
immediately prior to each such issuance or sale will immediately (except as
provided below) be reduced to the price determined by multiplying the Exercise
Price in effect immediately prior to such issuance or sale by a fraction,
(x) the numerator of which shall be (1) the number of shares of Common Stock
outstanding immediately prior to such issuance or sale plus (2) the number of
shares of Common Stock which the aggregate consideration received by the Company
for the total number of such additional shares of Common Stock so issued or sold
would purchase at the Applicable Price, and (y) the denominator of which shall
be the number of shares of Common Stock outstanding immediately after such
issuance or sale. In such event, the number of shares of Common Stock issuable
upon the exercise of this Warrant shall be increased to the number obtained by
dividing (x) the product of (1) the number of Shares issuable upon the exercise
of this Warrant before such adjustment and (2) the Exercise Price in effect
immediately prior to the issuance or sale giving rise to this adjustment, by
(y) the new Exercise Price determined in accordance with the immediately
preceding sentence. For the purposes of any adjustment of the Exercise Price and
the number of Shares issuable upon exercise of this Warrant pursuant to this
Section 13(A), the following provisions shall be applicable, provided, however,
no increase in the Exercise Price or reduction in the number of Shares issuable
upon exercise of this Warrant shall be made pursuant to subclauses (i) or
(ii) of this Section 13(A):

 

  (i) In the case of the issuance or sale of Common Stock for cash, the amount
of the consideration received by the Company shall be deemed to be the amount of
the gross cash proceeds received by the Company for such Common Stock before
deducting therefrom any discounts or commissions allowed, paid or incurred by
the Company for any underwriting or otherwise in connection with the issuance
and sale thereof.

 

  (ii) In the case of the issuance or sale of Common Stock (otherwise than upon
the conversion of shares of Capital Stock or other securities of the Company)
for a consideration in whole or in part other than cash, including securities
acquired in exchange therefor (other than securities by their terms so
exchangeable), the consideration other than cash shall be deemed to be the fair
value thereof as determined by the Board, before deducting therefrom any
discounts or commissions allowed, paid or incurred by the Company for any
underwriting or otherwise in connection with the issuance and sale thereof,
provided, however, that such per share fair value as determined by the Board
shall not exceed the Applicable Price.

 

  (iii)

In the case of the issuance of (1) options, warrants or other rights to purchase
or acquire Common Stock (whether or not at the time exercisable) or

 

- 7 -



--------------------------------------------------------------------------------

 

(2) securities by their terms convertible into or exchangeable for Common Stock
(whether or not at the time so convertible or exchangeable) or options, warrants
or rights to purchase such convertible or exchangeable securities (whether or
not at the time exercisable):

 

  (1) The aggregate maximum number of shares of Common Stock deliverable upon
exercise of such options, warrants or other rights to purchase or acquire Common
Stock shall be deemed to have been issued at the time such options, warrants or
rights are issued and for a consideration equal to the consideration (determined
in the manner provided in Section 13(A)(i) and (ii)), if any, received by the
Company upon the issuance or sale of such options, warrants or rights plus the
minimum purchase price provided in such options, warrants or rights for the
Common Stock covered thereby.

 

  (2) The aggregate maximum number of shares of Common Stock deliverable upon
conversion of or in exchange for any such convertible or exchangeable
securities, or upon the exercise of options, warrants or other rights to
purchase or acquire such convertible or exchangeable securities and the
subsequent conversion or exchange thereof, shall be deemed to have been issued
at the time such securities were issued or such options, warrants or rights were
issued and for a consideration equal to the consideration, if any, received by
the Company for any such securities and related options, warrants or rights
(excluding any cash received on account of accrued interest or accrued
dividends), plus the additional consideration (in each case, determined in the
manner provided in Section 13(A)(i) and (ii)), if any, to be received by the
Company upon the conversion or exchange of such securities, or upon the exercise
of any related options, warrants or rights to purchase or acquire such
convertible or exchangeable securities and the subsequent conversion or exchange
thereof.

 

  (3) On any change in the number of shares of Common Stock deliverable upon
exercise of any such options, warrants or rights or conversion or exchange of
such convertible or exchangeable securities or any change in the consideration
to be received by the Company upon such exercise, conversion or exchange, but
excluding changes resulting from the anti-dilution provisions thereof (to the
extent comparable to the anti-dilution provisions contained herein), the
Exercise Price and the number of Shares issuable upon exercise of this Warrant
as then in effect shall forthwith be readjusted to such Exercise Price and
number of Shares as would have been obtained had an adjustment been made upon
the issuance or sale of such options, warrants or rights not exercised prior to
such change, or of such convertible or exchangeable securities not converted or
exchanged prior to such change, upon the basis of such change.

 

  (4)

On the expiration or cancellation of any such options, warrants or rights
(without exercise), or the termination of the right to convert or exchange such
convertible or exchangeable securities (without exercise), if the Exercise Price
and the number of Shares issuable upon exercise of this

 

- 8 -



--------------------------------------------------------------------------------

 

Warrant shall have been adjusted upon the issuance or sale thereof, the Exercise
Price and the number of Shares issuable upon exercise of this Warrant shall
forthwith be readjusted to such Exercise Price and number of Shares as would
have been obtained had an adjustment been made upon the issuance or sale of such
options, warrants, rights or such convertible or exchangeable securities on the
basis of the issuance of only the number of shares of Common Stock actually
issued upon the exercise of such options, warrants or rights, or upon the
conversion or exchange of such convertible or exchangeable securities.

 

  (5) If the Exercise Price and the number of Shares issuable upon exercise of
this warrant shall have been adjusted upon the issuance or sale of any such
options, warrants, rights or convertible or exchangeable securities, no further
adjustment of the Exercise Price and the number of Shares issuable upon exercise
of this Warrant shall be made for the actual issuance of Common Stock upon the
exercise, conversion or exchange thereof; provided, however, that no increase in
the Exercise Price or reduction in the number of Shares issuable upon exercise
of this Warrant shall be made pursuant to subclauses (1) or (2) of this
Section 13(A)(iii).

 

  (iv) For the avoidance of doubt, (i) the Company’s issuance or sale of shares
of Common Stock in the Rights Offering to the extent not purchased by the
Investor pursuant to Section 4.10 of the Investment Agreement shall be subject
to the provisions of this Section 13(A) and (ii) the Company’s issuance or sale
of shares of Common Stock in the Rights Offering to the extent purchased by the
Investor pursuant to Section 4.10 of the Investment Agreement shall not be
subject to the provisions of this Section 13(A).

(B) Stock Splits, Subdivisions, Reclassifications or Combinations. If the
Company shall (i) declare a dividend or make a distribution on its Common Stock
in shares of Common Stock, (ii) subdivide or reclassify the outstanding shares
of Common Stock into a greater number of shares, or (iii) combine or reclassify
the outstanding Common Stock into a smaller number of shares, the number of
Shares issuable upon exercise of this Warrant at the time of the record date for
such dividend or distribution or the effective date of such subdivision,
combination or reclassification shall be proportionately adjusted so that the
Warrantholder after such date shall be entitled to purchase the number of shares
of Common Stock which such holder would have owned or been entitled to receive
after such date had this Warrant been exercised immediately prior to such date.
In such event, the Exercise Price in effect at the time of the record date for
such dividend or distribution or the effective date of such subdivision,
combination or reclassification shall be adjusted to the number obtained by
dividing (x) the product of (1) the number of Shares issuable upon the exercise
of this Warrant before such adjustment and (2) the Exercise Price in effect
immediately prior to the issuance giving rise to this adjustment by (y) the new
number of shares issuable upon exercise of the Warrant determined pursuant to
the immediately preceding sentence.

(C) Other Distributions. In case the Company shall fix a record date for the
making of a distribution to all holders of shares of its Common Stock (i) of
shares of any class other than its Common Stock, (ii) of evidence of
indebtedness of the Company or any Subsidiary, (iii) of assets (excluding
Ordinary Cash Dividends, and dividends or distributions referred to in
Section 13(B)), or (iv) of rights or warrants (excluding those referred to in
Section 13(B)), in each such case, the Exercise Price in effect prior thereto
shall be reduced immediately thereafter to the price determined by dividing
(x) an amount equal to the difference resulting from (1) the number of shares of
Common Stock outstanding on such record date multiplied by the Exercise Price
per Share on such record date, less (2) the fair market value (as reasonably
determined by the Board) of said shares or evidences of indebtedness or assets
or rights or warrants to be so distributed, by (y) the number of shares of
Common Stock outstanding on such record date; such adjustment shall be made
successively whenever such a record date is fixed. In such event, the number of
shares of Common Stock issuable upon the exercise of this Warrant shall be
increased to the

 

- 9 -



--------------------------------------------------------------------------------

number obtained by dividing (x) the product of (1) the number of Shares issuable
upon the exercise of this Warrant before such adjustment, and (2) the Exercise
Price in effect immediately prior to the issuance giving rise to this adjustment
by (y) the new Exercise Price determined in accordance with the immediately
preceding sentence. In the event that such distribution is not so made, the
Exercise Price and the number of Shares issuable upon exercise of this Warrant
then in effect shall be readjusted, effective as of the date when the Board
determines not to distribute such shares, evidences of indebtedness, assets,
rights or warrants, as the case may be, to the Exercise Price that would then be
in effect and the number of Shares that would then be issuable upon exercise of
this Warrant if such record date had not been fixed.

(D) Certain Repurchases of Common Stock. In case the Company effects a Pro Rata
Repurchase of Common Stock, then the Exercise Price shall be reduced to the
price determined by multiplying the Exercise Price in effect immediately prior
to the effective date of such Pro Rata Repurchase by a fraction of which the
numerator shall be (i) the product of (x) the number of shares of Common Stock
outstanding immediately before such Pro Rata Repurchase and (y) the Market Price
of a share of Common Stock on the trading day immediately preceding the first
public announcement by the Company or any of its Affiliates of the intent to
effect such Pro Rata Repurchase, minus (ii) the aggregate purchase price of the
Pro Rata Repurchase, and of which the denominator shall be the product of
(i) the number of shares of Common Stock outstanding immediately prior to such
Pro Rata Repurchase minus the number of shares of Common Stock so repurchased
and (ii) the Market Price per share of Common Stock on the trading day
immediately preceding the first public announcement of such Pro Rata Repurchase.
In such event, the number of shares of Common Stock issuable upon the exercise
of this Warrant shall be increased to the number obtained by dividing (x) the
product of (1) the number of Shares issuable upon the exercise of this Warrant
before such adjustment, and (2) the Exercise Price in effect immediately prior
to the Pro Rata Repurchase giving rise to this adjustment by (y) the new
Exercise Price determined in accordance with the immediately preceding sentence.

(E) Business Combinations. Subject to Section 14 of this Warrant, in case of any
Business Combination or reclassification of Common Stock (other than a
reclassification of Common Stock referred to in Section 13(B)), any Shares
issued or issuable upon exercise of this Warrant after the date of such Business
Combination or reclassification, shall be exchangeable for the number of shares
of stock or other securities or property (including cash) to which the Common
Stock issuable (at the time of such Business Combination or reclassification)
upon exercise of this Warrant immediately prior to such Business Combination or
reclassification would have been entitled upon such Business Combination or
reclassification; and in any such case, if necessary, the provisions set forth
herein with respect to the rights and interests thereafter of the Warrantholder
shall be appropriately adjusted so as to be applicable, as nearly as may
reasonably be, to any shares of stock or other securities or property thereafter
deliverable on the exercise of this Warrant. In determining the kind and amount
of stock, securities or the property receivable upon consummation of such
Business Combination, if the holders of Common Stock have the right to elect the
kind or amount of consideration receivable upon consummation of such Business
Combination, then the Warrantholder shall have the right to make a similar
election upon exercise of this Warrant with respect to the number of shares of
stock or other securities or property which the Warrantholder will receive upon
exercise of this Warrant.

(F) Rounding of Calculations; Minimum Adjustments. All calculations under this
Section 13 shall be made to the nearest one-tenth (1/10th) of a cent or to the
nearest one-hundredth (1/100th) of a share, as the case may be. Any provision of
this Section 13 to the contrary notwithstanding, no adjustment in the Exercise
Price or the number of Shares into which this Warrant is exercisable shall be
made if the amount of such adjustment would be less than $0.01 or one-tenth
(1/10th) of a share of Common Stock, respectively, but any such amount shall be
carried forward and an adjustment with respect thereto shall be made at the time
of and together with any subsequent adjustment which, together with such amount
and any other amount or amounts so carried forward, shall aggregate $0.01 or
1/10th of a share of Common Stock, respectively, or more.

 

- 10 -



--------------------------------------------------------------------------------

(G) Timing of Issuance of Additional Common Stock Upon Certain Adjustments. In
any case in which the provisions of this Section 13 shall require that an
adjustment shall become effective immediately after a record date for an event,
the Company may defer until the occurrence of such event (i) issuing to the
Warrantholder of this Warrant exercised after such record date and before the
occurrence of such event the additional shares of Common Stock issuable upon
such exercise by reason of the adjustment required by such event over and above
the shares of Common Stock issuable upon such exercise before giving effect to
such adjustment and (ii) paying to such Warrantholder any amount of cash in lieu
of a fractional share of Common Stock; provided, however, that the Company upon
request shall deliver to such Warrantholder a due bill or other appropriate
instrument evidencing such Warrantholder’s right to receive such additional
shares, and such cash, upon the occurrence of the event requiring such
adjustment.

(H) Adjustment for Unspecified Actions. If the Company takes any action
affecting the Common Stock, other than actions described in this Section 13,
which in the opinion of the Board would adversely affect the exercise rights of
the Warrantholder, the Exercise Price for the Warrants and/or the number of
Shares received upon exercise of the Warrant shall be adjusted for the
Warrantholder’s benefit, to the extent permitted by law, in such manner, and at
such time, as such Board after consultation with the Investor shall reasonably
determine to be equitable in the circumstances. Failure of the Board to provide
for any such adjustment will be evidence that the Board has determined that it
is equitable to make no such adjustments in the circumstances.

(I) Statement Regarding Adjustments. Whenever the Exercise Price or the number
of Shares into which this Warrant is exercisable shall be adjusted as provided
in Section 13, the Company shall forthwith file at the principal office of the
Company a statement showing in reasonable detail the facts requiring such
adjustment and the Exercise Price that shall be in effect and the number of
Shares into which this Warrant shall be exercisable after such adjustment, and
the Company shall also cause a copy of such statement to be sent by mail, first
class postage prepaid, to each Warrantholder at the address appearing in the
Company’s records.

(J) Notice of Adjustment Event. In the event that the Company shall propose to
take any action of the type described in this Section 13 (but only if the action
of the type described in this Section 13 would result in an adjustment in the
Exercise Price or the number of Shares into which this Warrant is exercisable or
a change in the type of securities or property to be delivered upon exercise of
this Warrant), the Company shall give notice to the Warrantholder, in the manner
set forth in Section 13(I), which notice shall specify the record date, if any,
with respect to any such action and the approximate date on which such action is
to take place. Such notice shall also set forth the facts with respect thereto
as shall be reasonably necessary to indicate the effect on the Exercise Price
and the number, kind or class of shares or other securities or property which
shall be deliverable upon exercise of this Warrant. In the case of any action
which would require the fixing of a record date, such notice shall be given at
least 10 days prior to the date so fixed, and in case of all other action, such
notice shall be given at least 15 days prior to the taking of such proposed
action. Failure to give such notice, or any defect therein, shall not affect the
legality or validity of any such action.

(K) No Impairment. The Company will not, by amendment of its Articles or through
any reorganization, transfer of assets, consolidation, merger, dissolution,
issue or sale of securities or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Company, but will at all times in good faith assist
in the carrying out of all the provisions of this Warrant and in taking of all
such action as may be necessary or appropriate in order to protect the rights of
the Warrantholder.

(L) Proceedings Prior to Any Action Requiring Adjustment. As a condition
precedent to the taking of any action which would require an adjustment pursuant
to this Section 13, the Company shall take any action which may be necessary,
including obtaining regulatory, New York Stock Exchange or stockholder approvals
or exemptions, in order that the Company may thereafter validly and legally
issue as fully paid and nonassessable all shares of Common Stock that the
Warrantholder is entitled to receive upon exercise of this Warrant pursuant to
this Section 13.

 

- 11 -



--------------------------------------------------------------------------------

(M) Adjustment Rules. Any adjustments pursuant to this Section 13 shall be made
successively whenever an event referred to herein shall occur. If an adjustment
in Exercise Price made hereunder would reduce the Exercise Price to an amount
below par value of the Common Stock, then such adjustment in Exercise Price made
hereunder shall reduce the Exercise Price to the par value of the Common Stock.

14. Change of Control. Upon the occurrence of a Preliminary Control Event, and
by delivering written notice thereof to the Company, the Warrantholder may cause
the Company to purchase any Warrant, in whole or in part, acquired hereunder
that the Warrantholder then holds, at a valuation based on a computation of the
option value of the Warrant using Black-Scholes calculation methods and making
the assumptions described in the Black-Scholes methodology described in Exhibit
A. Payment by the Company to the Warrantholder of such purchase price shall be
due only upon the occurrence of the Change in Control and on the date of the
occurrence of the Change of Control, subject to the mechanics described in the
last paragraph of Exhibit A. At the election of the Company, all or any portion
of such purchase price may be paid in Shares valued at the Market Price of a
share of Common Stock as of (A) the last trading day prior to the date on which
this payment occurs or (B) the first date of the announcement of such
Preliminary Control Event (whichever is less), so long as such payment does not
cause the Company to fail to comply with applicable New York Stock Exchange
requirements or the requirements of any other Governmental Entities. To the
extent that a payment in Common Shares would cause the Company to fail to comply
with New York Stock Exchange rules, once the maximum number of Shares has been
paid, the remainder of such purchase price may be paid in the form of cash. The
Company agrees that it will not take any action resulting in a Preliminary
Control Event in the absence of definitive documentation providing for such
election right of the Warrantholder pursuant to this Section 14. Under no
circumstances shall the Warrantholder be restricted from engaging in any hedging
or derivative program reasonably necessary in the opinion of the Warrantholder
to secure the option value of this Warrant so adjusted.

15. Contest and Appraisal Rights. Upon each determination of Market Price or
fair market value, as the case may be, hereunder, the Company shall promptly
give notice thereof to the Warrantholder, setting forth in reasonable detail the
calculation of such Market Price or fair market value, and the method and basis
of determination thereof, as the case may be. If the Warrantholder (or if there
is more than one Warrantholder, a majority in interest of Warrantholders) shall
disagree with such determination and shall, by notice to the Company given
within fifteen (15) days after the Company’s notice of such determination, elect
to dispute such determination, such dispute shall be resolved in accordance with
this Section 15. In the event that a determination of Market Price, or fair
market value (if such determination solely involves Market Price), is disputed,
such dispute shall be submitted, at the Company’s expense, to a New York Stock
Exchange member firm selected by the Company and acceptable to the
Warrantholder, whose determination of Market Price or fair market value, as the
case may be, shall be binding on the Company and the Warrantholder. In the event
that a determination of fair market value, other than a determination solely
involving Market Price, is disputed, such dispute shall be resolved through the
Appraisal Procedure.

16. Governing Law. This Warrant shall be binding upon any successors or assigns
of the Company. This Warrant shall constitute a contract under the laws of New
York and for all purposes shall be construed in accordance with and governed by
the laws of New York, without giving effect to the conflict of laws principles.

17. Attorneys’ Fees. In any litigation, arbitration or court proceeding between
the Company and the Warrantholder as the holder of this Warrant relating hereto,
the prevailing party shall be entitled to reasonable attorneys’ fees and
expenses incurred in enforcing this Warrant.

18. Amendments. This Warrant may be amended and the observance of any term of
this Warrant may be waived only with the written consent of the Company and the
Warrantholder.

 

- 12 -



--------------------------------------------------------------------------------

19. Notices. All notices hereunder shall be in writing and shall be effective
(A) on the day on which delivered if delivered personally or transmitted by
telex or telegram or telecopier with evidence of receipt, (B) one Business Day
after the date on which the same is delivered to a nationally recognized
overnight courier service with evidence of receipt, or (C) five Business Days
after the date on which the same is deposited, postage prepaid, in the U.S.
mail, sent by certified or registered mail, return receipt requested, and
addressed to the party to be notified at the address indicated below for the
Company, or at the address for the Warrantholder set forth in the registry
maintained by the Company pursuant to Section 9, or at such other address and/or
telecopy or telex number and/or to the attention of such other person as the
Company or the Warrantholder may designate by ten-day advance written notice.

20. Prohibited Actions. The Company agrees that it will not take any action
which would entitle the Warrantholder to an adjustment of the Exercise Price if
the total number of shares of Common Stock issuable after such action upon
exercise of this Warrant, together with all shares of Common Stock then
outstanding and all shares of Common Stock then issuable upon the exercise of
all outstanding options, warrants, conversion and other rights, would exceed the
total number of shares of Common Stock then authorized by its Restated Articles
of Incorporation.

21. Entire Agreement. This Warrant and the forms attached hereto, and the
Investment Agreement, contain the entire agreement between the parties with
respect to the subject matter hereof and supersede all prior and contemporaneous
arrangements or undertakings with respect thereto.

[Remainder of page intentionally left blank]

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by a duly
authorized officer.

Dated: [                    ]

 

MBIA INC. By:  

 

Name:   Title:  

Attest:

 

By:

 

 

Name:

 

Title:

 

Acknowledged and Agreed:

 

WARBURG PINCUS

PRIVATE EQUITY X, L.P.

By:   Warburg Pincus X L.P., its general   partner By:   Warburg Pincus X LLC,
its general   partner By:   Warburg Pincus Partners LLC, its sole   member By:  
Warburg Pincus & Co., its managing   member

By:

 

 

Name:

 

Title:

 

[Signature Page to B-Warrant]



--------------------------------------------------------------------------------

[Form Of Notice Of Exercise]

Date:                     

TO: MBIA Inc.

RE: Election to Subscribe for and Purchase Common Stock

The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby agrees to subscribe for and purchase the number of shares of the Common
Stock set forth below covered by such Warrant. The undersigned, in accordance
with Section 3 of the Warrant, hereby agrees to pay the aggregate Exercise Price
for such shares of Common Stock in the manner set forth below. A new warrant
evidencing the remaining shares of Common Stock covered by such Warrant, but not
yet subscribed for and purchased, should be issued in the name set forth below.
If the new warrant is being transferred, an opinion of counsel is attached
hereto with respect to the transfer of such warrant.

Number of Shares of Common Stock:                                       
                                     

Method of Payment of Exercise Price:                                       
                                     

Name and Address of Person to be

Issued New Warrant:                                      
                                                                   

 

 

Holder:                                         
                                              

By:

 

                                                                               
     

Name:

 

                                                                               
     

Title:

 

                                                                               
     

[Form of Notice of Exercise]



--------------------------------------------------------------------------------

Exhibit C

VOTING TRUST AGREEMENT

This VOTING TRUST AGREEMENT (this “Agreement”), dated as of             , 2007,
is entered into by and among MBIA Inc., a corporation organized under the laws
of Connecticut (the “Company”), Warburg Pincus Private Equity X, L.P., a
Delaware limited partnership (the “Investor”), and                     ,
corporation organized under the laws of                      (the “Voting
Trustee”), and each person that may be designated by the Investor as a Voting
Trustee.

W I T N E S S E T H :

WHEREAS, the Company and the Investor have entered into an Investment Agreement,
dated as of December 10, 2007 (the “Investment Agreement”);

WHEREAS, the Investment Agreement contemplates the parties entering into this
Agreement at the Closing under the Investment Agreement pending receipt of
applicable Insurance Regulatory Approvals pursuant to which the Investor would:
(a) enter into a separate custodial agreement with the Voting Trustee whereby
the Investor would deposit in a fiduciary account with the Voting Trustee
             shares of common stock of the Company, par value $1.00 per share
(the “Common Stock”), which represents the number of shares in excess of 9.9% of
the Common Stock as of the Closing Date, all additional shares of Common Stock
that may be issued as a dividend on such shares and all other shares of Common
Stock or any other securities of the Company having voting power (as defined in
Section 22 hereof) (such shares the “Voting Shares”) hereinafter acquired by the
Investor during the term of this Agreement (collectively, the “Securities”); and
(b) vest in the Voting Trustee, subject to the terms below, the power to vote
the Securities.

WHEREAS, terms used herein and not otherwise defined shall have the meanings
given them in the Investment Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
conditions contained herein, the parties hereto agree as follows:

 

  1. ISSUANCE AND TRANSFER OF SECURITIES TO VOTING TRUSTEE.

(a) Concurrently with its acquisition of Securities at the Closing, the Investor
shall deposit, or shall cause its Affiliates to deposit, with the Voting Trustee
Securities to be issued on the Closing Date in excess of 9.9% of the total vote
represented by all Voting Shares outstanding on the Closing Date (after giving
effect to the acquisition of Securities by the Investor);

(b) The Voting Trustee hereby accepts the trust created by this Agreement (the
“Trust”), and covenants and agrees to perform faithfully and diligently the
covenants and agreements contained herein.



--------------------------------------------------------------------------------

(c) Promptly following the execution of this Agreement, the Investor shall enter
into a custodial agreement with the Voting Trustee pursuant to which the
Investor shall deposit the Securities in a fiduciary account to be held by the
Voting Trustee who shall act as custodian and hold the Securities for the term
of this Agreement, subject to terms to be mutually agreed upon by the Investor
and the Voting Trustee, provided that such terms are not inconsistent with the
purpose and terms of this Agreement.

(d) The Securities deposited in the Trust at the Closing, together with any
securities deposited with the Voting Trustee pursuant to subparagraph (e) of
this Section 1 or any other provision of this Agreement, are hereinafter
referred to as the “Deposited Securities”.

(e) In the event that the Investor or any of its Affiliates or any other holder
of a Voting Trust Certificate acquires, during the term of the Trust, additional
securities of the Company having voting powers, the Investor or such other
holder shall promptly deposit, or the Investor shall cause its Affiliates
promptly to deposit, certificates for such additional Securities with the Voting
Trustee.

(f) No person other than the Investor, any holder of Voting Trust Certificates
or any Affiliate of the Investor may deposit any Securities with the Voting
Trustee.

(g) All certificates for Securities deposited with the Voting Trustee pursuant
to this Agreement shall be duly endorsed or accompanied by duly executed stock
powers or other instruments of transfer. Such certificates shall be surrendered
by the Voting Trustee to the Company for cancellation in exchange for the
issuance by the Company, following the filing of this Agreement at the
registered office of the Company in the State of Delaware pursuant to Section 26
hereof, to the Voting Trustee of new stock certificates registered in the name
of the Voting Trustee in its capacity as trustee of the Trust.

(h) Upon receipt of certificates for Deposited Securities pursuant to
subparagraph (a) or (c) of this Section 1, the Voting Trustee shall issue and
deliver to the Investor or its designated Affiliate, as applicable, Voting Trust
Certificates in the form set forth in Section 14 hereof evidencing the number
and class of Deposited Securities so deposited.

 

  2. VOTING TRUSTEE.

(a) The Voting Trustee (and any successor Voting Trustee) may at any time resign
by notifying the Investor and the Company in writing of such resignation, which
shall take effect ten days thereafter or upon the earlier acceptance thereof by
the Company and the Investor. The Investor may also, at any time upon ten days’
prior notice, cause the resignation and replacement of the Voting Trustee.
Subject to subparagraph (b), below, upon the death, incapacity, resignation or
disqualification (as described below) of any Voting Trustee, the Investor shall
appoint promptly a successor Voting Trustee.

(b) No person shall be appointed as a successor Voting Trustee if such person is
the Investor, an Affiliate of the Investor, or the holder of Voting Trust
Certificates (the “Independence Qualifications”). In addition, any Voting
Trustee shall be disqualified from serving as a Voting Trustee effective
immediately upon the occurrence of any event causing such Voting Trustee no
longer to meet the Independence Qualifications. Upon the disqualification of

 

2



--------------------------------------------------------------------------------

the Voting Trustee or any successor Voting Trustee, such Voting Trustee shall
immediately cease to be a Voting Trustee. All appointments of successor Voting
Trustees shall be notified to the regulatory authorities set forth on Schedule A
to this Agreement (the “Regulators”).

(c) Any successor Voting Trustee appointed as herein provided shall indicate its
acceptance of such appointment by signing a counterpart of this Agreement and
upon the filing by the Voting Trustee of such counterpart at the registered
office of the Company in the State of New York such successor shall be vested
with all the rights, powers, duties and immunities herein conferred upon the
Voting Trustee as though such successor had been originally a party to this
Agreement as a Voting Trustee.

 

  3. ACTION BY VOTING TRUSTEES.

If at any time there is more than one Voting Trustee, then the Voting Trustees
may act by a unanimous written consent signed by all the Voting Trustees or by
the affirmative vote of at least two Voting Trustees at a meeting called by any
Voting Trustee upon two days’ notice to the other Voting Trustee(s), unless such
notice is waived by each Voting Trustee not receiving such notice. Two Voting
Trustees shall constitute a quorum for the transaction of business at a meeting
thereof. The Voting Trustees shall have the power to designate one Voting
Trustee to execute certificates and other documents on behalf of all of them in
furtherance of their collective decisions. The Voting Trustees may, from time to
time, adopt and/or amend their own rules of procedure, and shall record and keep
records of all their proceedings at their office.

 

  4. RIGHTS AND POWERS OF VOTING TRUSTEE.

(a) The Voting Trustee shall possess and be entitled to exercise, subject to the
provisions hereof (in particular those contained in Section 28 of this
Agreement) and of the Restated Certificate of Incorporation and By-laws of the
Company and applicable law, all the rights and powers of registered owners of
the Deposited Securities as long as they are subject to the Trust, including,
but without limitation, the right and power (i) to vote and exercise all other
rights with respect to the Deposited Securities, either in person or by proxy,
on every matter for which the Deposited Securities may be voted, or to give
written consent in lieu of voting thereon, (ii) to waive notice of any regular
or special meeting of stockholders of the Company, (iii) to call meetings of
stockholders of the Company and (iv) to exercise all other voting rights and
powers pertaining to ownership of the Shares; it being expressly stipulated that
no voting right shall pass to others by or under the Voting Trust Certificates,
under this Agreement or by or under any other agreement express or implied. The
Voting Trustee shall vote all Deposited Securities with respect to all matters,
including without limitation the election and removal of directors, voted on by
the shareholders of the Company (whether at a regular or special meeting or
pursuant to a written consent). Notwithstanding the foregoing, the Voting
Trustee agrees that, in voting any Deposited Securities, it will vote solely in
proportion with the votes cast by all holders of voting securities of the
Company on any matter put before them.

(b) The Voting Trustee is authorized to become party to or prosecute or defend
or intervene in any suits or legal proceedings in its capacity as securityholder
of the Company, acting solely at the direction of the Investor, and the Investor
agrees to hold the Voting Trustee harmless from any action or omission by the
Voting Trustee, acting in conformity with the instructions of the Investor, in
any such suit or legal proceeding.

 

3



--------------------------------------------------------------------------------

(c) The Voting Trustee shall be present, whether in person or represented by
proxy, at all annual and special meetings of the Company held during the period
for which the Trust is in existence, so that all Deposited Securities may be
counted for the purposes of determining the presence of a quorum at such
meeting.

 

  5. DIVIDENDS.

(a) The Voting Trustee shall instruct the Company to pay all dividends and
distributions upon the Deposited Securities, other than any dividend or
distribution paid in shares of Common Stock or other voting securities of the
Company having voting powers, directly to the holders of the Voting Trust
Certificates. The Voting Trustee shall be obligated to pay to such holders any
dividend or distribution paid by the Company to the Voting Trustee in
contravention of the instructions given by the Voting Trustee. All such
dividends and distributions shall be paid to such holders ratably, in accordance
with the number and class of Deposited Securities represented by their
respective Voting Trust Certificates and in no event shall the Voting Trustee
accumulate or reinvest any such dividends or distributions.

(b) If any dividend or distribution in respect of the Deposited Securities is
paid, in whole or in part, in shares of securities of the Company having voting
powers, the Voting Trustee shall hold, subject to the terms of this Agreement,
the certificates for such securities that are received by it on account of such
dividend or distribution, and the holder of each Voting Trust Certificate
representing Deposited Securities on which such dividend or distribution has
been paid shall be entitled to receive a Voting Trust Certificate issued under
this Agreement for the number and class of securities so paid with respect to
such Deposited Securities.

(c) Holders of Voting Trust Certificates entitled to receive the dividends or
distributions, or Voting Trust Certificates in respect thereof, described in
this Section 5 shall be those holders registered as such on the transfer books
of the Voting Trustee at the close of business on the day fixed by the Company
for the taking of a record to determine those holders of its securities entitled
to receive such dividends or distributions.

 

  6. SUBSCRIPTION RIGHTS.

In case any securities of the Company are offered for subscription to the Voting
Trustee in its capacity as holder of Deposited Securities, including, without
limitation, pursuant to the terms of the Rights Offering contemplated by the
Investment Agreement, the Voting Trustee, promptly upon receipt of notice of
such offer, shall mail a copy thereof to each of the holders of the Voting Trust
Certificates. If the subscription offer does not consist of securities having
voting powers, the holders of Voting Trust Certificates shall be entitled to
subscribe directly in proportion to their respective interests, and the Voting
Trustee shall take such actions as shall be requested by such holders in order
to facilitate such subscription. If the subscription offer consists of
securities having voting powers, then upon receipt by the Voting Trustee on or
before the last day fixed by the Company for subscription and payment of a
request from any

 

4



--------------------------------------------------------------------------------

such holder of a Voting Trust Certificate to subscribe for securities on its
behalf, accompanied by the sum of money required to pay for such securities, the
Voting Trustee shall make such subscription and payment subject to the terms and
conditions set forth in the Investment Agreement. Upon receiving from the
Company the certificates for securities so subscribed for, the Voting Trustee
shall issue to such holder a Voting Trust Certificate in respect thereof.

 

  7. DISSOLUTION OF THE COMPANY.

In the event of the dissolution or total or partial liquidation of the Company,
whether voluntary or involuntary, this Agreement shall automatically terminate
at the time of such dissolution or liquidation, unless renewed by the Investor
and the Voting Trustee, and the Voting Trustee shall instruct the Company to
make any distribution of moneys, securities, rights or property in respect of
the Deposited Securities directly to the holders of Voting Trust Certificates in
proportion to their interests, and the Voting Trustee shall distribute to such
holders any distribution received by the Voting Trustee in contravention of such
instructions. In no event shall the Voting Trustee accumulate or reinvest any
such moneys, securities, rights or property.

 

  8. REORGANIZATION OF THE COMPANY.

In the event the Company is merged into or consolidated with another
corporation, or all or substantially all of the assets of the Company are
transferred to another corporation, or there is a recapitalization or similar
transaction, then this Agreement shall automatically terminate at the time of
consummation of such merger, consolidation, transfer or recapitalization or
similar transaction unless renewed by the Investor and the Voting Trustee.

 

  9. TRANSFER OF SECURITIES.

In the event of a proposed transfer of all or any part of the Deposited
Securities by a holder of a Voting Trust Certificate to a transferee other than
the Investor or any other person to which the transfer of Voting Trust
Certificates would be permissible pursuant to Section 15, such holder shall
deliver to the Voting Trustee written notice of such proposed transfer, along
with a certification by such holder of the intention of the holder to make such
transfer and the Voting Trust Certificates representing the Deposited Securities
proposed to be transferred. The certification shall be in such form as is
reasonably determined by the Voting Trustee. Within three days after the receipt
of such notice and certification, the Voting Trustee shall deliver to such
holder certificates for the number and class of Deposited Securities proposed to
be transferred properly endorsed to the proposed transferees and shall cancel
the Voting Trust Certificates surrendered by such holder. The Voting Trustee
shall concurrently issue and deliver to such holder Voting Trust Certificates
for the balance of the Deposited Securities that were represented by the
surrendered Voting Trust Certificates. In the event that the proposed transfer
is not completed within ten days following the delivery of such certificates to
such holder, the holder shall redeposit such certificates with the Voting
Trustees in accordance with the provisions of this Agreement and shall be issued
new Voting Trust Certificates with respect thereto.

 

5



--------------------------------------------------------------------------------

  10. COMPENSATION OF VOTING TRUSTEES.

The Voting Trustee shall receive for its services hereunder from the Company the
sum of $             per annum, or such other amount as may be agreed in writing
by the Company and the Voting Trustee. The Voting Trustee at the expense of the
Company may employ, consistent with its duties expressed herein, counsel and
such other assistance as it may deem reasonably necessary in the performance of
their functions.

 

  11. TERM; RENEWAL; TERMINATION PROCEDURE.

(a) Except as otherwise provided herein, the Trust and this Agreement shall not
be terminable and Deposited Securities may not be withdrawn from the Trust.

(b) The Trust may be terminated (i) at any time with the prior written consent
of the Voting Trustee and the Company, (ii) by notice given to the Voting
Trustee by the holders of the outstanding Voting Trust Certificates at any time
following receipt of all required Insurance Regulatory Approvals, (iii) at such
time as the Investor and the Voting Trust collectively own in the aggregate
Securities representing less than 10% of the total vote represented by all
Voting Shares then outstanding, or (iv) upon a transfer of Deposited Securities
in accordance with Section 16 hereof (in which case the Trust will terminate
only as to the Deposited Securities so transferred). At least two business days
prior to the termination of the Trust pursuant to the first sentence of this
Section 11(b), the Voting Trustee shall mail written notice of such termination
to the Regulators.

(c) Upon termination of the Trust, the Voting Trust Certificates shall cease to
have any effect, and the holders of such Voting Trust Certificates shall have no
further rights under this Agreement other than to receive (i) certificates for
securities or other property distributable under the terms hereof upon the
surrender of such Voting Trust Certificates and (ii) any dividends or
distributions paid to the Voting Trustee in contravention of its instructions to
the Company as described herein. Promptly after the termination of the Trust,
the Voting Trustee shall deliver to the holders of Voting Trust Certificates, at
their addresses as they appear on the transfer books of the Voting Trustee,
properly endorsed certificates for the number and class of Deposited Securities
represented by the Voting Trust Certificates actually received from them.

 

  12. LIABILITY OF VOTING TRUSTEE.

The Voting Trustee shall exercise its best judgement in voting the Deposited
Securities or otherwise in acting hereunder but shall not be liable to any
person hereunder for any thing done or suffered or omitted in connection
therewith except for its own individual willful misconduct or gross negligence.
No Voting Trustee shall be required to give any bond or other security for the
discharge of its duties.

 

6



--------------------------------------------------------------------------------

  13. INDEMNIFICATION.

The Company shall indemnify and hold harmless the Voting Trustee and its
successors, assigns, executors, administrators and heirs from and against any
and all liabilities, obligations, losses, damages, penalties, taxes, claims,
suits, costs, expenses or disbursements (including without limitation legal fees
and expenses) of any kind and nature (“Losses”) resulting from or arising out of
this Agreement or the enforcement of any of the terms hereof or in any way
relating to or arising out of the administration of the Trust or the action or
inaction of the Voting Trustee hereunder, except to the extent that any such
Losses arise out of or result from the individual willful misconduct or gross
negligence of such Voting Trustee in the performance of his duties hereunder.

 

  14. FORM OF VOTING TRUST CERTIFICATES.

The Voting Trust Certificates shall be in the following form:

No.                      Securities

[Describe class of stock)

 

--------------------------------------------------------------------------------

MBIA INC.

A CONNECTICUT CORPORATION

VOTING TRUST CERTIFICATE FOR STOCK

This certificate is issued, received and held under, and the rights of the
holder hereof are subject to, the terms of a Voting Trust Agreement dated as of
[·], (the “Voting Trust Agreement”), by and among [fill in] and the Voting
Trustee identified therein, and the holder of this certificate, by acceptance
hereof, assents and is bound to all the provisions of such Voting Trust
Agreement as if such Voting Trust Agreement had been signed by it in person.
Unless otherwise defined, terms used in this Voting Trust Certificate shall have
the meaning given to them in the Voting Trust Agreement.

THE RIGHTS OF THE HOLDER TO TRANSFER THIS VOTING TRUST CERTIFICATE ARE SUBJECT
TO AND LIMITED BY THE TERMS AND CONDITIONS OF THE VOTING TRUST AGREEMENT. A COPY
OF SUCH AGREEMENT MAY BE EXAMINED AT THE REGISTERED OFFICE OF MBIA INC. (THE
“COMPANY”), IN THE STATE OF NEW YORK OR IF NOT ON FILE AT SUCH OFFICE WILL BE
FURNISHED BY THE VOTING TRUSTEE TO EACH HOLDER WHO REQUESTS A COPY.

This certifies that                              or registered assigns is
entitled to all the benefits arising from the deposit with the Voting Trustee
under the Voting Trust Agreement of certificates for Securities of the Company
as

 

7



--------------------------------------------------------------------------------

provided in the Voting Trust Agreement and subject to the terms thereof. Until
the Voting Trustee shall have delivered the Securities held under the Voting
Trust Agreement to or as directed by the holders of the Voting Trust
Certificates as provided in the Voting Trust Agreement, the Voting Trustee
shall, subject to the terms of the Voting Trust Agreement, possess and shall be
entitled to exercise all rights and powers of a registered owner of such
Securities, including the right to vote thereon for every purpose, and to
execute consents in respect thereof for every purpose, it being expressly
stipulated that no voting right passes to the holder hereof, or his assigns,
under this certificate or any agreement, express or implied.

Under the Voting Trust Agreement, the Voting Trustee is required to attend all
annual and special meetings of the Company and to vote all Deposited Securities
with respect to all matters, including without limitation the election and
removal of directors, voted on by the shareholders of the Company (whether at a
regular or special meeting or pursuant to a written consent). Notwithstanding
this, the Voting Trustee, in voting any Deposited Securities, is required under
the Voting Trust Agreement to vote solely in proportion with the votes cast by
all holders of voting securities of the Company on any matter put before them.
Under the Voting Trust Agreement, the holder hereof is required to deposit any
securities of the Company having voting powers which are acquired by the holder
with the Voting Trustee under the Voting Trust Agreement.

The Voting Trustee shall instruct the Company to pay all dividends and
distributions upon the Securities deposited with the Voting Trustees, other than
any dividend or distribution paid in securities of the Company having voting
powers, directly to the holders of the Voting Trust Certificates. Such dividend
or distribution shall be paid to such holders ratably, in accordance with the
number and class of shares represented by their respective Voting Trust
Certificates.

If any dividend or distribution in respect of the securities deposited with the
Voting Trustee is paid, in whole or in part, in securities of the Company having
voting powers, the Voting Trustee shall hold, subject to the terms of the Voting
Trust Agreement, the certificates for such securities that are received by it on
account of such dividend or distribution, and the holder of each Voting Trust
Certificate representing Deposited Securities on which such dividend or
distribution has been paid shall be entitled to receive a Voting Trust
Certificate issued under the Voting Trust Agreement for the number and class of
Deposited Securities so paid with respect to the Securities represented by such
Voting Trust Certificate.

Holders of Voting Trust Certificates entitled to receive the dividends or
distributions, or Voting Trust Certificates in respect thereof, described herein
shall be those holders registered as such on the transfer books of the Voting
Trustee at the close of business on the day fixed by the Company for the taking
of a record to determine those holders of its stock entitled to receive such
dividends or distributions.

 

8



--------------------------------------------------------------------------------

In the event of the dissolution or total or partial liquidation of the Company,
the Voting Trust Agreement shall automatically terminate at the time of such
dissolution or liquidation, unless renewed by the Investor and the Voting
Trustee, and the Voting Trustee shall instruct the Company to make any
distribution of moneys, securities, rights or property in respect of the
Securities deposited with the Voting Trustee directly to the holders of the
Voting Trust Certificates in proportion to their interests, as shown by the
transfer books of the Voting Trustee, and the Voting Trustee shall distribute to
such holders any amounts received by the Voting Trustee in contravention of such
instructions.

Certificates for the number and class of Deposited Securities then represented
by this certificate shall be due and deliverable hereunder upon the termination
of the Voting Trust as provided in the Voting Trust Agreement.

The Voting Trust Agreement shall continue in full force and effect unless and
until terminated under the circumstances described in the Voting Trust
Agreement. Subject to the restrictions on transfer contained in the Voting Trust
Agreement, this certificate is transferable on the books of the Voting Trustee
at its office maintained for that purpose, the location of which shall be
designated by the Voting Trustee by notice from time to time, by the holder
hereof, either in person or by attorney duly authorized, in accordance with the
rules established for that purpose by the Voting Trustee and on surrender of
this certificate properly endorsed. Title to this certificate when duly endorsed
shall, to the extent permitted by law and the Voting Trust Agreement, be
transferable with the same effect as in the case of a negotiable instrument.
Each holder hereof agrees that delivery of this certificate, duly endorsed by
such holder, shall vest title hereto and all rights hereunder in any transferee
permitted under the Voting Trust Agreement; provided, however, that the Voting
Trustee may treat the registered holder hereof as the absolute owner hereof, and
of all rights and interests represented hereby, for all purposes whatsoever, and
the Voting Trustee shall not be bound or affected by any notice to the contrary
or by any notice of any trust, whether express, implied or constructive, or of
any charge or equity respecting the title or ownership of this certificate, or
the securities represented hereby; provided, however, that no delivery of
securities hereunder shall be required without surrender hereof properly
endorsed.

This certificate shall not be valid for any purpose until duly signed by the
Voting Trustee.

The phrase “Voting Trustee” as used in this certificate means the Voting Trustee
or any successor Voting Trustees acting under such Voting Trust Agreement.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Voting Trustee has signed this certificate on
                                        ,             .

 

 

 

    Voting Trustee  

(Form of Assignment)

FOR VALUE RECEIVED                                  hereby assigns the within
certificate, and all rights and interest represented thereby, to
                                 and appoints                                 
attorney to transfer this certificate on the books of the Voting Trustee
mentioned therein, with full power of substitution.

 

  

 

    

Dated

 

Note: The signature on this assignment must correspond with the name as written
upon the face of this certificate in every particular, without alteration,
enlargement or any change whatever.

 

  15. TRANSFER OF CERTIFICATES.

(a) The Voting Trust Certificates may not be transferred to any person except to
the extent that transfers of Securities owned by the Investor and its Affiliates
are permitted under the terms of the Investment Agreement. Subject to the
foregoing limitation, the Voting Trust Certificates shall be transferable by the
holders thereof on the transfer books of the Voting Trustee at its office
maintained for such purpose, the location of which it shall designate by notice
from time to time, according to the rules established for that purpose by the
Voting Trustee, and the Voting Trustee may treat the registered holders as
owners thereof for all purposes whatsoever, except that they shall not be
required to deliver stock certificates hereunder without the surrender of such
Voting Trust Certificates.

(b) If a Voting Trust Certificate is lost, stolen, mutilated or destroyed, the
Voting Trustee, in its discretion, may issue a duplicate of such certificate
upon receipt of: (i) evidence of such fact satisfactory to it; (ii) indemnity
satisfactory to it; (iii) the existing certificate, if mutilated; and (iv) its
reasonable fees and expenses in connection with the issuance of a new Voting
Trust Certificate.

 

  16. NOTICES.

(a) Unless otherwise in this Agreement specifically provided, any notice to or
communication with any holder of Voting Trust Certificates other than the
Investor may be sent by mail, either regular, registered or certified with
return receipt requested, addressed to such holder at its address appearing on
the transfer books of the Voting Trustee.

 

10



--------------------------------------------------------------------------------

(b) Any notice, request, instruction or other document to be given hereunder by
any party to the other parties will be in writing and will be deemed to have
been duly given (i) on the date of delivery if delivered personally or by
telecopy or facsimile, upon confirmation of receipt, (ii) on the first business
day following the date of dispatch if delivered by a recognized next-day courier
service, or (iii) on the third business day following the date of mailing if
delivered by registered or certified mail, return receipt requested, postage
prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.

If to the Voting Trustee:

[·]

with a copy (which copy alone shall not constitute notice) to:

[·]

If to the Investor:

Warburg Pincus Equity Partners, L.P.

466 Lexington Avenue

New York, New York 10017-3140

Attn: Kewsong Lee

Facsimile: (212) 716-5032

with a copy (which copy alone shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019-6150

Attn: Craig M. Wasserman

          Igor Kirman

Facsimile: (212) 403-2000

If to the Company:

MBIA Inc.

113 King Street

Armonk, NY 10504

Attn: Ram Wertheim, General Counsel

Facsimile: (914) 765-3919

with a copy (which copy alone shall not constitute notice) to:

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Attn: Nicholas F. Potter

 

11



--------------------------------------------------------------------------------

          Steven J. Slutzky

Telephone: (212) 919-6000

Fax: (212) 919-6836

(c) All distributions of cash, securities or other property hereunder by the
Voting Trustee to the holders of Voting Trust Certificates may be made in the
same manner as hereinabove provided for the giving of notices to the holders of
Voting Trust Certificates.

(d) All notices concerning amendments, extensions or the termination of this
Agreement or concerning the death, incapacity, resignation or disqualification
of any Voting Trustee shall also be delivered to the Regulators.

 

  17. CONTINUING AGREEMENT.

All Voting Trust Certificates issued as herein provided shall be issued,
received and held subject to all the terms of this Agreement.

 

  18. GOVERNING LAW.

This Agreement will be governed by and construed in accordance with the laws of
the State of New York applicable to contracts made and to be performed entirely
within such State. The parties hereby irrevocably and unconditionally consent to
submit to the exclusive jurisdiction of the state and federal courts located in
the State of New York for any actions, suits or proceedings arising out of or
relating to this Agreement and the transactions contemplated hereby.

 

  19. COUNTERPARTS AND FACSIMILE.

For the convenience of the parties hereto, this Agreement may be executed in any
number of separate counterparts, each such counterpart being deemed to be an
original instrument, and all such counterparts will together constitute the same
agreement. Executed signature pages to this Agreement may be delivered by
facsimile and such facsimiles will be deemed as sufficient as if actual
signature pages had been delivered.

 

  20. COMPLETE AGREEMENT.

This Agreement (including the Schedules hereto) constitute the entire agreement,
and supersede all other prior agreements, understandings, representations and
warranties, both written and oral, between the parties, with respect to the
subject matter hereof, except that this Agreement shall not supersede or
otherwise modify in any respect any agreement of the parties hereto contained in
the Investment Agreement or the Warrant.

 

  21. AMENDMENTS AND WAIVERS.

At any time prior to the termination of this Agreement, no amendment or waiver
of any provision of this Agreement will be effective with respect to any party
unless made in

 

12



--------------------------------------------------------------------------------

writing and signed by an officer or a duly authorized representative of such
party; provided that any such amendment or waiver may only be made with the
prior written consent of the Regulators.

 

  22. HEADINGS; INTERPRETATION.

The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement. As
used in this Agreement, any reference to securities of the Company “having
voting powers” shall refer to any securities of the Company having the power to
vote in the election of directors of the Company, including without limitation
any securities having such power only upon the occurrence of a default or any
other extraordinary contingency.

 

  23. GENDER AND NUMBER.

In this Agreement, unless the context otherwise requires, the masculine,
feminine and neuter genders and the singular and the plural include one another.

 

  24. REMEDIES.

In the event of any breach of this Agreement, in addition to any legal remedies
to the extent allowed by law, in recognition of the fact that remedies at law
would not be sufficient, the parties hereto shall be entitled to equitable
remedies, including without limitation specific performance and injunctive
relief.

 

  25. FURTHER INSTRUMENTS.

Each party shall from time to time execute and deliver such further instruments
as any other party may reasonably request to effectuate the intent of this
Agreement.

 

  26. FILING IN REGISTERED OFFICE.

The Voting Trustees shall file or cause to be filed this Agreement, any
amendment or renewal of this Agreement and any counterpart hereof executed by a
successor Voting Trustee in the registered office of the Company in the State of
New York.

 

  27. NON-WAIVER OF RIGHTS AND BREACHES.

No failure or delay of any party hereto or any holder of a Voting Trust
Certificate in the exercise of any right given to such party or such holder
hereunder shall constitute a waiver thereof unless the time specified herein for
the exercise of such right has expired, nor shall any single or partial exercise
of any right preclude any other or further exercise thereof or of any other
right. The waiver by a party hereto or any holder of a Voting Trust Certificate
of any default of any party hereto or any such holder shall not be deemed to be
a waiver of any subsequent default or other default by such party or such holder
or any other party or holder.

 

13



--------------------------------------------------------------------------------

  28. NO POWER TO SELL, TRANSFER ETC. SECURITIES.

The Voting Trustees shall not have any power to sell, assign, transfer,
encumber, pledge, grant any security interest in, or consent to the placement of
any lien upon or against the Deposited Securities.

 

  29. BENEFICIARIES.

This Agreement is for the exclusive benefit of the parties hereto and the
holders of Voting Trust Certificates and is not intended to confer any rights on
any other person except for [the Superintendent of Insurance of the State of New
York].

 

  30. VOTING TRUSTEE TO GIVE ACCOUNT TO HOLDERS.

To the extent requested to do so by the Investor or any holder of a Voting Trust
Certificate, the Voting Trustee shall furnish to the party making such request
full information with respect to (i) all property theretofore delivered to it as
Voting Trustee, (ii) all property then held by it as Voting Trustee, and
(iii) all actions theretofore taken by it as Voting Trustee.

[REST OF PAGE INTENTIONALLY LEFT BLANK]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Investor, the Company and the Voting Trustee have signed
this Agreement as of the date first written above.

 

WARBURG PINCUS

PRIVATE EQUITY X, L.P.

By:   Warburg Pincus X L.P., its general partner By:   Warburg Pincus X LLC, its
general partner By:   Warburg Pincus Partners LLC, its sole member By:   Warburg
Pincus & Co., its managing member By:  

 

Name:   Title:   MBIA INC. By:  

 

Name:   Title:   [NAME OF TRUSTEE]By: Name:   Title:  